Exhibit 10.1

EXECUTION VERSION

 

 

$25,000,000

SECOND LIEN TERM LOAN FACILITY

among

HORIZON LINES, INC.,

as Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTIES HERETO,

as Guarantors,

THE LENDERS PARTIES HERETO

and

CANTOR FITZGERALD SECURITIES,

as Administrative Agent

Dated as of September 13, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1

 

Defined Terms

     1   

Section 1.2

 

Other Definitional Provisions

     27   

Section 1.3

 

Accounting Terms

     27   

Section 1.4

 

Time References

     27   

Section 1.5

 

Conflicts

     28   

ARTICLE II THE TERM LOAN; AMOUNT AND TERMS

     28   

Section 2.1

 

Term Loan

     28   

Section 2.2

 

Fees

     31   

Section 2.3

 

[RESERVED]

     32   

Section 2.4

 

Prepayments

     32   

Section 2.5

 

Default Rate and Payment Dates

     33   

Section 2.6

 

Computation of Interest and Fees; Usury

     33   

Section 2.7

 

Pro Rata Treatment and Payments

     34   

Section 2.8

 

Non-Receipt of Funds by the Administrative Agent

     36   

Section 2.9

 

Requirements of Law; Yield Protection

     37   

Section 2.10

 

Indemnity

     38   

Section 2.11

 

Taxes

     39   

Section 2.12

 

Replacement of Lenders

     41   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     42   

Section 3.1

 

Financial Condition

     42   

Section 3.2

 

No Material Adverse Effect

     43   

Section 3.3

 

Corporate Existence; Compliance with Law

     43   

Section 3.4

 

Corporate Power; Authorization; Enforceable Obligations

     43   

Section 3.5

 

No Legal Bar; No Default

     44   

Section 3.6

 

No Material Litigation

     44   

Section 3.7

 

Investment Company Act

     44   

Section 3.8

 

Margin Regulations

     44   

Section 3.9

 

ERISA

     45   

Section 3.10

 

Environmental Matters

     45   

Section 3.11

 

Use of Proceeds

     46   

Section 3.12

 

Subsidiaries; Joint Ventures; Partnerships

     46   

Section 3.13

 

Ownership

     47   

Section 3.14

 

Taxes

     47   

Section 3.15

 

Intellectual Property Rights

     47   

Section 3.16

 

Solvency

     48   

Section 3.17

 

Location of Collateral

     48   

Section 3.18

 

No Burdensome Restrictions

     48   

Section 3.19

 

[Reserved

     48   

Section 3.20

 

Labor Matters

     48   

 

i



--------------------------------------------------------------------------------

Section 3.21

 

Accuracy and Completeness of Information

     49   

Section 3.22

 

Insurance

     49   

Section 3.23

 

Security Documents

     49   

Section 3.24

 

Classification of Senior Indebtedness

     50   

Section 3.25

 

Anti-Terrorism Laws

     50   

Section 3.26

 

Compliance with OFAC Rules and Regulations

     50   

Section 3.27

 

Compliance with FCPA

     50   

Section 3.28

 

Consent; Governmental Authorizations

     50   

Section 3.29

 

Vessels

     50   

Section 3.30

 

Qualification

     51   

ARTICLE IV CONDITIONS PRECEDENT

     51   

Section 4.1

 

Conditions to Closing Date

     51   

Section 4.2

 

Conditions Precedent to All Extensions of Credit

     58   

ARTICLE V AFFIRMATIVE COVENANTS

     59   

Section 5.1

 

Financial Statements

     60   

Section 5.2

 

Certificates; Other Information

     61   

Section 5.3

 

Payment of Taxes and Other Obligations

     62   

Section 5.4

 

Conduct of Business and Maintenance of Existence

     62   

Section 5.5

 

Maintenance of Property; Insurance

     62   

Section 5.6

 

Inspection of Property; Books and Records; Discussions

     63   

Section 5.7

 

Notices

     63   

Section 5.8

 

Environmental Laws

     64   

Section 5.9

 

Additional Guarantors

     65   

Section 5.10

 

Compliance with Law

     65   

Section 5.11

 

Pledged Assets

     66   

Section 5.12

 

Covenants Regarding Patents, Trademarks and Copyrights

     67   

Section 5.13

 

Landlord Waivers

     68   

Section 5.14

 

Further Assurances

     68   

ARTICLE VI [RESERVED]

     68   

ARTICLE VII NEGATIVE COVENANTS

     68   

Section 7.1

 

Indebtedness

     69   

Section 7.2

 

Liens

     71   

Section 7.3

 

Nature of Business

     71   

Section 7.4

 

Consolidation, Merger, Sale or Purchase of Assets, etc.

     71   

Section 7.5

 

Advances, Investments and Loans

     74   

Section 7.6

 

Transactions with Affiliates

     74   

Section 7.7

 

Ownership of Subsidiaries; Restrictions

     74   

Section 7.8

 

Corporate Changes

     74   

Section 7.9

 

Limitation on Restricted Actions

     75   

Section 7.10

 

Restricted Payments

     75   

 

ii



--------------------------------------------------------------------------------

Section 7.11

 

Amendment of Subordinated Debt

     76   

Section 7.12

 

Sale Leasebacks

     76   

Section 7.13

 

No Further Negative Pledges

     76   

Section 7.14

 

Account Control Agreements; Bank Accounts

     76   

ARTICLE VIII EVENTS OF DEFAULT

     77   

Section 8.1

 

Events of Default

     77   

Section 8.2

 

Acceleration; Remedies

     81   

ARTICLE IX THE ADMINISTRATIVE AGENT

     81   

Section 9.1

 

Appointment

     81   

Section 9.2

 

Delegation of Duties

     82   

Section 9.3

 

Exculpatory Provisions

     82   

Section 9.4

 

Reliance by Administrative Agent

     83   

Section 9.5

 

Notice of Default

     83   

Section 9.6

 

Non-Reliance on Administrative Agent and Other Lenders

     83   

Section 9.7

 

Indemnification

     84   

Section 9.8

 

Administrative Agent in Its Individual Capacity

     84   

Section 9.9

 

Successor Administrative Agent

     85   

Section 9.10

 

Other Agents

     85   

Section 9.11

 

Nature of Duties

     85   

Section 9.12

 

Releases; Amendments to Vessel Fleet Mortgage

     86   

ARTICLE X MISCELLANEOUS

     86   

Section 10.1

 

Amendments, Waivers and Release of Collateral

     86   

Section 10.2

 

Notices

     88   

Section 10.3

 

No Waiver; Cumulative Remedies

     91   

Section 10.4

 

Survival of Representations and Warranties

     91   

Section 10.5

 

Payment of Expenses and Taxes

     91   

Section 10.6

 

Successors and Assigns; Participations; Purchasing Lenders.

     92   

Section 10.7

 

Adjustments; Set-off

     95   

Section 10.8

 

Table of Contents and Section Headings

     96   

Section 10.9

 

Counterparts

     96   

Section 10.10

 

Effectiveness

     96   

Section 10.11

 

Severability

     97   

Section 10.12

 

Integration

     97   

Section 10.13

 

Governing Law

     97   

Section 10.14

 

Consent to Jurisdiction and Service of Process

     97   

Section 10.15

 

Confidentiality

     97   

Section 10.16

 

Release and Acknowledgments

     98   

Section 10.17

 

Waivers of Jury Trial; Waiver of Consequential Damages

     99   

Section 10.18

 

Patriot Act Notice

     99   

Section 10.19

 

Resolution of Drafting Ambiguities

     99   

 

iii



--------------------------------------------------------------------------------

Section 10.20

 

Intercreditor Agreement.

     99   

ARTICLE XI GUARANTY

     100   

Section 11.1

 

The Guaranty

     100   

Section 11.2

 

Bankruptcy

     100   

Section 11.3

 

Nature of Liability

     101   

Section 11.4

 

Independent Obligation

     101   

Section 11.5

 

Authorization

     101   

Section 11.6

 

Reliance

     101   

Section 11.7

 

Waiver

     101   

Section 11.8

 

Limitation on Enforcement

     103   

Section 11.9

 

Confirmation of Payment

     104   

 

iv



--------------------------------------------------------------------------------

Schedules

 

Schedule 1    RSAs Schedule 1.1(a)    Investments Schedule 1.1(b)    Liens
Schedule 1.1(c)    Chartered Vessel Documents Schedule 1.1(d)    Term Loan
Commitment Percentages Schedule 3.3    Jurisdictions of Organization and
Qualification Schedule 3.12    Subsidiaries Schedule 3.15    Intellectual
Property Schedule 3.17(a)    Location of Real Property Schedule 3.17(b)   
Location of Collateral Schedule 3.17(c)    Chief Executive Offices Schedule
3.17(d)    Real Estate Mortgaged Properties Schedule 3.20    Labor Matters
Schedule 3.22    Insurance Schedule 3.29    Vessels Schedule 7.1(b)   
Indebtedness Schedule 7.6    Transactions with Affiliates Exhibits   
Exhibit 1.1(a)    Form of Account Designation Letter Exhibit 1.1(b)    Form of
Assignment Agreement Exhibit 1.1(c)    Form of Assignment of Insurances Exhibit
1.1(d)    Form of Joinder Agreement Exhibit 1.1(e)    Form of Notice of
Borrowing Exhibit 1.1(f)    Form of Perfection Certificate Exhibit 1.1(h)   
Form of Permitted Acquisition Certificate Exhibit 1.1(i)    Form of Pledge
Agreement Exhibit 1.1(j)    Form of Security Agreement Exhibit 1.1(k)    Form of
Vessel Fleet Mortgage Exhibit 2.1    Form of Promissory Note Exhibit 2.11   
Form of Tax Exempt Certificate Exhibit 4.1(b)    Form of Officer’s Certificate
Exhibit 4.1(d)    Form of Landlord Waiver Exhibit 4.1(h)    Form of Solvency
Certificate Exhibit 4.1(r)    Form of Financial Condition Certificate Exhibit
4.1(s)    Form of Patriot Act Certificate Exhibit 4.1(aa)    Form of First Lien
Credit Document Amendments Exhibit 5.2(b)    Form of Officer’s Compliance
Certificate

 

v



--------------------------------------------------------------------------------

SECOND LIEN TERM LOAN FACILITY, dated as of September 13, 2011 among HORIZON
LINES, INC., a Delaware corporation (the “Borrower”), each of those Subsidiaries
of the Borrower identified as a “Guarantor” on the signature pages hereto and
such other Subsidiaries of the Borrower as may from time to time become a party
hereto, as “Guarantors” (each a “Guarantor” and, collectively, the
“Guarantors”), the several banks and other financial institutions as are, or may
from time to time become parties to this Agreement (each a “Lender” and,
collectively, the “Lenders”) and Cantor Fitzgerald Securities, as administrative
agent for the Lenders hereunder (in such capacity, the “Administrative Agent” or
the “Agent”).

W I T N E S S E T H:

WHEREAS, the Credit Parties (as hereinafter defined) are restructuring certain
obligations, including the 2007 Senior Unsecured Convertible Notes (as
hereinafter defined), as described in the Restructuring Support Agreements dated
as of August 26, 2011 and listed on Schedule 1 hereto, as amended (together with
the term sheets attached thereto, each, as currently in effect, and as may be
further amended, modified or supplemented from time to time, each an “RSA” and
collectively, the “RSAs”) by and between the Borrower, its subsidiaries and the
holders of 2007 Senior Unsecured Convertible Notes as set forth on the
respective signature pages of each RSA (each an “RSA Party”, collectively, the
“RSA Parties”);

WHEREAS, the Credit Parties have requested that the Lenders (including one or
more RSA Parties) make term loans to the Credit Parties in an aggregate amount
of up to $25,000,000, as more particularly described herein; and

WHEREAS, the Lenders have agreed to make such term loans to the Credit Parties
on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms.

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

“2007 Senior Unsecured Convertible Notes” shall mean the 4.25% Convertible
Senior Notes due 2012, issued by the Borrower.

“2007 Senior Unsecured Convertible Notes Default” shall mean the default under
Section 5.01(a) of the indenture governing the 2007 Senior Unsecured Convertible
Notes arising by reason of the Borrower’s failure to pay interest due on such
2007 Senior Unsecured Convertible Notes on August 15, 2011.



--------------------------------------------------------------------------------

“Account Designation Letter” shall mean the Account Designation Letter dated as
of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.9.

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

“Administrative Details Form” shall mean, with respect to any Lender, a document
containing such Lender’s contact information for purposes of notices provided
under this Agreement and account details for purposes of payments made to such
Lender under this Agreement.

“Affiliate” shall mean as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 15% or more of the Capital Stock having ordinary voting power
for the election of directors (or the equivalent) of such Person or (b) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents and Short-Term Investments.”

“Approved Fund” shall mean, with respect to any Lender, any fund or trust or
entity that invests in commercial bank loans in the ordinary course and is
advised or managed by (a) such Lender, (b) an Affiliate of such Lender, (c) any
other Lender or any Affiliate thereof or (d) the same investment advisor or an
Affiliate of such investment advisor as any Person described in clauses (a) –
(c).

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise, in a single transaction or in a
series of transactions. The term “Asset Disposition” shall not include (a) the
sale, lease, transfer or other disposition of assets permitted by Subsections
7.4(a)(i) through (v) and (vii) through (xiv) or (b) any Equity Issuance.

“Assignment Agreement” shall mean an Assignment Agreement, in substantially the
form of Exhibit 1.1(b).

“Assignment of Insurances” shall mean an Assignment of Insurances substantially
in the form attached hereto as Exhibit 1.1(c).

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Section 8.1(e).

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

“Business” shall have the meaning set forth in Section 3.10.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close.

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Equivalents and Short-Term Investments” shall mean (a) securities issued
or directly and fully guaranteed or insured by the United States of America or
any agency or instrumentality thereof (provided that the full faith and credit
of the United States of America is pledged in support thereof) having maturities
of not more than twelve (12) months from the date of acquisition (“Government
Obligations”), (b) Dollar denominated time deposits, certificates of deposit,
Eurodollar time deposits and Eurodollar certificates of deposit of (i) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $250,000,000 or (ii) any bank whose short-term commercial paper rating
at the time of the acquisition thereof is at least A-1 or the equivalent thereof
from S&P or from Moody’s is at least P-1 or the equivalent thereof from Moody’s
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any commercial paper and variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within 270 days of the date of acquisition, (d) repurchase agreements
with a bank or trust company (including a Lender) or a recognized securities
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States of America,
(e) obligations of any state of the United States or any political subdivision
thereof for the payment of the principal and redemption price of and interest on
which there shall have been irrevocably deposited Government Obligations
maturing as to

 

3



--------------------------------------------------------------------------------

principal and interest at times and in amounts sufficient to provide such
payment, (f) auction preferred stock and auction rate securities rated in the
highest short-term credit rating category by S&P or Moody’s, (g) money market
accounts subject to Rule 2a-7 of the Investment Company Act of 1940 (“SEC Rule
2a-7”) which consist primarily of cash and cash equivalents set forth in
clauses (a) through (f) above and of which 95% shall at all times be comprised
of First Tier Securities (as defined in SEC Rule 2a-7) and any remaining amount
shall at all times be comprised of Second Tier Securities (as defined in SEC
Rule 2a-7), (h) shares of any so-called “money market fund,” provided that such
fund is registered under the Investment Company Act of 1940, has net assets of
at least $100,000,000 and has an investment portfolio with an average maturity
of 365 days or less, (i) privately offered investment funds subject to Rule 3c-7
of the Investment Company Act of 1940 that maintain a constant net asset value
per share and a AAA rating from at least two of the following rating agencies:
S&P, Moody’s and Fitch Ratings and (j) in the case of Foreign Subsidiaries,
substantially similar foreign equivalents of those Cash Equivalents and
Short-Term Investments described in clauses (a) through (i) above.

“Cash Liquidity” means, on any date of determination, the sum of cash and Cash
Equivalents and Short-Term Investments of the Borrower and the other Credit
Parties on a consolidated basis, excluding amounts on deposit in the
court-sanctioned class action third-party escrow account for the Puerto Rico
Settlement, and amounts on deposit in any third-party escrow account for the
related settlement with indirect purchasers.

“CCF Account” shall mean the Capital Construction Fund Account established
pursuant to 46 App. U.S.C. § 1177.

“Change of Control” shall mean at any time the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person shall be deemed to have “beneficial ownership” of all securities that
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the then outstanding Voting Stock of the Borrower; (b) the
replacement of a majority of the Board of Directors of the Borrower over a
two-year period from the directors who constituted the Board of Directors at the
beginning of such period, and such replacement shall not have been approved by a
vote of at least a majority of the Board of Directors of the Borrower then still
in office who either were members of such Board of Directors at the beginning of
such period or whose election as a member of such Board of Directors was
previously so approved; or (c) the occurrence of a “Change of Control” (or any
comparable term) under, and as defined in, the documents evidencing (i) the 2007
Senior Unsecured Convertible Notes or (ii) any Indebtedness permitted under
Section 7.1(j).

“Chartered Vessel” shall mean any Vessel leased, chartered, subleased or
subchartered by a Credit Party or any Subsidiary pursuant to one or more
Chartered Vessel Documents.

“Chartered Vessel Documents” shall mean all Vessel leases, charters, subleases,
subcharters and all related documents in respect of any Chartered Vessel,
including (a) those

 

4



--------------------------------------------------------------------------------

listed on Schedule 1.1(c) hereto and all Operative Documents (as defined in the
respective Vessel leases, charters, subleases or subcharters and, if applicable,
(b) the Subcharter Agreement and (c) the Guarantee and Indemnity Agreement.

“Closing Date” shall mean the date of this Agreement.

“Closing Date Term Loan” shall have the meaning set forth in Section 2.1(c).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Credit Party
Obligations.

“Commitment” shall mean the Term Loan Commitments.

“Commitment Fee” shall have the meaning set forth in Section 2.2.

“Commitment Letter” shall mean, collectively, those certain Commitment Letters
(including exhibits and attachments thereto), dated as of August 26, 2011, each
from the “Commitment Parties” identified therein (in each case solely to the
extent such “Commitment Party” is a Lender hereunder on the Closing Date) to the
Borrower in connection with, among other things, the Restructuring (as defined
in the RSAs) and the Commitment.

“Commitment Percentage” shall mean the Term Loan Commitment Percentage.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with a Credit Party within the meaning of
Section 4001(b)(1) of ERISA or is part of a group that includes a Credit Party
and which is treated as a single employer under Section 414(b) or 414(c) of the
Code or, solely for the purposes of Section 412 of the Code to the extent
required by such section, Section 414(m) or 414(o) of the Code.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Credit Parties and their Subsidiaries or any
other Person, such statements or items on a consolidated basis in accordance
with the consolidation principles of GAAP.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any thereof referred to in Schedule 3.15.

 

5



--------------------------------------------------------------------------------

“Copyrights” shall mean all copyrights of the Credit Parties and their
Subsidiaries in all Works, whether now existing or hereafter created or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Copyright Office or in any similar office
or agency of the United States, any state thereof or any other country or any
political subdivision thereof, or otherwise, including, without limitation, any
thereof referred to in Schedule 3.15 and all renewals thereof.

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Security Documents, the Intercreditor Agreement and all other
agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender and executed by any Credit Party in
connection therewith which is specifically mentioned herein or therein to be a
“Credit Document.”

“Credit Party” shall mean any of the Borrower or the Guarantors.

“Credit Party Obligations” shall mean, without duplication, all of the
obligations, indebtedness and liabilities of the Credit Parties to the Lenders
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents, including principal, interest, fees,
reimbursements and indemnification obligations and other amounts (including, but
not limited to, any interest accruing after the occurrence of a filing of a
petition of bankruptcy under the Bankruptcy Code with respect to any Credit
Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).

“CSX” shall mean CSX Corporation, a Virginia corporation.

“Debt Issuance” shall mean the issuance of any Indebtedness by any Credit Party
or any of its Subsidiaries (excluding any Indebtedness of any Credit Party and
its Subsidiaries permitted to be incurred pursuant to Section 7.1 (other than
subsection 7.1(j) and Funded Debt incurred pursuant to subsection 7.1(t)).

“Default” shall mean any of the events specified in Section 8.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to fund amounts in the Escrow Account as required pursuant to the
terms of this Agreement, (b) has failed to make a Loan required pursuant to the
terms of this Agreement, (c) has failed to pay to the Administrative Agent or
any Lender an amount owed by such Lender pursuant to the terms of this Agreement
and such default remains uncured, or (d) has been deemed insolvent or has become
subject to a bankruptcy or insolvency proceeding or to a receiver, trustee or
similar official.

“Deposit Account Control Agreement” shall mean an agreement, among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
is in a form reasonably acceptable to the Administrative Agent and the
depository institution and which provides the Administrative Agent with
“control” (as such term is used in Article 9 of the UCC) over the deposit
account(s) described therein (which control is exercisable only upon the

 

6



--------------------------------------------------------------------------------

occurrence and during the continuance of an Event of Default), as the same may
be amended, modified, extended, restated, replaced, or supplemented from time to
time.

“Discharge of First Lien Credit Obligations” shall have the meaning given to
such term in the Intercreditor Agreement.

“Disclosure Letter” shall have the meaning set forth in Section 4.2(e).

“DOJ Investigation” shall mean the investigation by the Antitrust Division of
the United States Department of Justice regarding possible antitrust violations
by the Credit Parties or their Subsidiaries with respect to the ocean shipping
business.

“DOJ Judgment and Payment Deferral” means the entry and deferral of payment of
the Judgment with respect to the DOJ Investigation in substantially similar form
and on substantially similar terms to those represented to the Administrative
Agent as of the Closing Date.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

“Earnout” shall mean (a) any initially contingent payment obligation related to
a Permitted Acquisition, including, without limitation, earnout payments,
purchase price adjustments, deferred purchase price payments and bonuses and
other forms of compensation to directors, officers, employees or consultants, in
each case so long as (i) such payment obligations are contingent at the time
such obligation is incurred or entered into, and subject to adjustment based on
the performance of the Person and/or assets so acquired, (ii) such payment
obligations are not guaranteed or subject, at the time such obligation is
entered into, to any minimum payment, in whole or in part by the Borrower or any
of its Subsidiaries, (iii) such payment obligations are not evidenced by a
promissory note or secured by a pledge of assets by the Borrower or any of its
Subsidiaries, and (iv) the Borrower or any of its Subsidiaries which is the
obligor with respect to such payment obligation has the right, pursuant to the
terms of the document or instrument evidencing or creating the Earnout, to defer
any payment thereon during the continuance of, or if such payment would cause, a
Default or Event of Default hereunder or (b) the portion of a payment obligation
described in clause (a) which has become fixed and matured.

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of (i) human health from exposure to
Materials of Environmental Concern or (ii) the environment, as now or may at any
time be in effect during the term of this Agreement.

 

7



--------------------------------------------------------------------------------

“Equity Issuance” shall mean any issuance after the Closing Date by any Credit
Party or any Subsidiary to any Person which is not a Credit Party or a
Subsidiary of (a) shares or interests of its Capital Stock, (b) any shares or
interests of its Capital Stock pursuant to the exercise of options or warrants
or similar rights, (c) any shares of interests of its Capital Stock pursuant to
the conversion of any debt securities to equity or (d) warrants or options or
similar rights that are exercisable or convertible into shares or interests of
its Capital Stock. The term “Equity Issuance” shall not include (i) any Asset
Disposition, (ii) any Debt Issuance or (iii) any Capital Stock issued to the
management and employees of the Credit Parties or any of their Subsidiaries in
connection with stock option plans and similar employee arrangements.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Escrow Account” shall mean an escrow account established in the name of the
Administrative Agent, acting as escrow agent on behalf of the Lenders and for
the purposes set forth in that certain Escrow Agreement (the “Escrow Agreement”)
entered into as of the date hereof by and between Citibank, N.A., acting as
escrow agent (the “Escrow Agent”) and the Administrative Agent, which account is
maintained with Citibank, N.A. (or such other financial institution as the
Administrative Agent and Lenders may agree for this purpose).

“Escrow Agent” shall have the meaning given to such term in the definition of
“Escrow Account.”

“Escrow Agreement” shall have the meaning given to such term in the definition
of “Escrow Account.”

“Event of Default” shall mean any of the events specified in Section 8.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, together with any
amendment thereto and rules and regulations promulgated thereunder.

“Exchange Offer” shall have the meaning given to such term in the RSAs.

“Existing Notes” shall mean any and all outstanding (i) 9.0% Senior Notes due
2012 of Horizon Lines, LLC and Horizon Lines Holding Corporation and (ii) 11.0%
Senior Notes due 2013 of H-Lines Finance Holding Corporation.

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, the proceeds of which are made available to the Borrower on the Closing
Date or disbursed and released from the Escrow Account to the Borrower from time
to time thereafter.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding

 

8



--------------------------------------------------------------------------------

Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

“First Lien Administrative Agent” shall mean the “Administrative Agent” as
defined in the First Lien Credit Agreement.

“First Lien Closing Date” shall mean the “Closing Date” as defined in the First
Lien Credit Agreement.

“First Lien Credit Agreement” shall mean the Credit Agreement, dated as of
August 8, 2007 among the Borrower, certain subsidiaries of Borrower, the First
Lien Lenders and the First Lien Administrative Agent, as such agreement may from
time to time be amended, restated, supplemented, modified or otherwise changed,
subject to the terms of the Intercreditor Agreement.

“First Lien Credit Documents” shall mean the First Lien Credit Agreement and all
other “Credit Documents” as such term is defined in the First Lien Credit
Agreement, as such documents may from time to time be amended, restated,
supplemented, modified or otherwise changed, subject to the terms of the
Intercreditor Agreement.

“First Lien Credit Parties” shall mean the “Credit Parties” as defined in the
First Lien Credit Agreement.

“First Lien Credit Party Obligations” shall mean the “Credit Party Obligations”
as defined in the First Lien Credit Agreement.

“First Lien Lenders” shall mean the lenders party to the First Lien Credit
Agreement from time to time.

“First Lien Loan” shall mean a “Loan” as defined in the First Lien Credit
Agreement.

“First Lien Revolving Loan” shall mean a “Revolving Loan” as defined in the
First Lien Credit Agreement.

“Flood Hazard Property” shall mean any Real Estate Mortgaged Property that is in
an area designated by the Federal Emergency Management Agency as having special
flood or mudslide hazards.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Funded Debt ” shall mean, without duplication, all Indebtedness for borrowed
money of the Borrower and its Subsidiaries which is payable more than one year
from the date of creation thereof and shall include (a) Capital Lease
Obligations and (b) all Indebtedness consisting of reimbursement obligations
with respect to letters of credit other than letters of credit issued to finance
inventory or equipment purchases or to secure other debt appearing on

 

9



--------------------------------------------------------------------------------

the balance sheet of the obligor minus the aggregate amount of such Indebtedness
constituting pay-in-kind interest or capitalized interest.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation or formation) applied on a consistent basis.

“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents and Short-Term Investments.”

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee and Indemnity Agreement” shall mean the Amended and Restated
Guarantee and Indemnity Agreement, dated as of July 7, 2004, by and among HLH
and Horizon Lines, LLC, as guarantors, and CSX, Shipco and SL Service, as
beneficiaries, as such agreement may from time to time be amended, restated,
supplemented, modified or otherwise changed.

“Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement and shall include any Person that becomes a guarantor after the
Closing Date in accordance with Section 5.9 of this Agreement.

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article XI.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made; provided that the term Guaranty Obligations
shall not include endorsements for collections or deposits in the ordinary
course of business.

 

10



--------------------------------------------------------------------------------

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates,
price of Capital Stock, or currency or raw materials values, including, without
limitation, any interest rate swap, cap or collar agreement or similar
arrangement between such Person and one or more counterparties, any foreign
currency exchange agreement, currency protection agreements, commodity purchase
or option agreements or other interest or exchange rate hedging agreements, but
excluding any forward purchase contract.

“HLH” shall mean Horizon Logistics, LLC (formerly, HLH, LLC), a Delaware limited
liability company.

“Immaterial Subsidiary” shall mean a direct or indirect Subsidiary of the
Borrower (other than any Person that is a Credit Party as of the Closing Date or
that becomes a Guarantor any time thereafter) with respect to which each of the
following is satisfied: (a) the aggregate net sales of such Subsidiary are less
than $2,000,000 for the period of twelve (12) months most recently ended prior
to such Subsidiary being designated an Immaterial Subsidiary, (b) the book value
of the tangible assets of such Subsidiary is less than $1,500,000, (c) after
giving pro forma effect to the designation of such Subsidiary as an Immaterial
Subsidiary, (i) the aggregate net sales of all Immaterial Subsidiaries for the
twelve (12) months most recently ended prior to such designation do not exceed
$5,000,000 and (ii) the aggregate book value of the tangible assets of all
Immaterial Subsidiaries does not exceed $5,000,000, (d) the Borrower has
designated such Subsidiary as an Immaterial Subsidiary under the Agreement and
the Borrower has provided written notice to the Administrative Agent in
reasonable detail of such designation within five (5) days after designation
thereof, (e) such Subsidiary does not own any Capital Stock or hold any Lien on
any property of a Credit Party, and (f) such Subsidiary has never been a Credit
Party after being an Immaterial Subsidiary.

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable and accrued expenses incurred in the
ordinary course of business) and, to the extent such obligation constitutes an
Earnout, solely to the extent of the obligation described in clause (b) of the
definition of the term Earnout, (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that if the Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the lesser of (x) the aggregate principal amount of such
Indebtedness and (y) the fair market value of the property to which such Lien
relates as determined in good faith by a financial officer of such Person,
(f) all Guaranty Obligations by such Person with respect to Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all preferred
Capital Stock (other than Qualified Preferred Stock) issued by such Person or
other equity interests issued by such Person and which by the terms thereof
could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration prior to the
date which is six (6) months after the Maturity Date,

 

11



--------------------------------------------------------------------------------

(i) the principal balance outstanding under any Synthetic Lease, tax retention
operating lease, off balance sheet loan or similar off balance sheet financing
product plus any accrued interest thereon, (j) all reimbursement obligations of
such Person as an account party in respect of letters of credit and letters of
guaranty, (k) all reimbursement obligations of such Person in respect of
bankers’ acceptances and (l) all obligations of such Person under Hedging
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, any obligation of such Person or any of
its Subsidiaries in respect of (w) amounts owed with respect to the DOJ Judgment
and Payment Deferral, (x) minimum guaranteed commissions, or other similar
payments, to clients, minimum returns to clients or stop loss limits in favor of
clients or indemnification obligations to clients, in each case pursuant to
contracts to provide services to clients entered into in the ordinary course of
business, (y) account credits to participants under any compensation plan and
(z) operating leases shall be deemed not to constitute Indebtedness.

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses owned or
held by the Credit Parties and their Subsidiaries, along with any goodwill
associated therewith and any rights to sue for infringement thereof held by the
Credit Parties.

“Intercreditor Agreement” shall have the meaning given thereto in Section 10.20.

“Interest Payment Date” shall mean (a) the last Business Day of each month and
on the Maturity Date and (b) as to any Loan which is the subject of a mandatory
prepayment required pursuant to Section 2.4(b), the date on which such mandatory
prepayment is due.

“Investment” shall mean, with respect to any Person, (a) the acquisition
(whether for cash, property, services, assumption of Indebtedness, securities or
otherwise) by such Person of shares of Capital Stock, other ownership interests
or other securities of any other Person or bonds, notes, debentures or all or
substantially all of the assets (other than the acquisition of assets that would
be deemed capital expenditures) of any other Person, (b) any deposit with, or
advance, loan or other extension of credit by such Person to, any other Person
(other than deposits made in the ordinary course of business and deposits
associated with the purchase, construction, modification or improvement of
Vessels or the lease of Vessels) or (c) any other capital contribution to or
investment by such Person in any other Person, including, without limitation,
any Guaranty Obligation (including any support for a letter of credit issued on
behalf of such other Person) incurred for the benefit of such other Person. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investments less Returned Investments.

 

12



--------------------------------------------------------------------------------

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(d), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.9.

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Litigation Matters” shall mean any civil action, criminal action or
investigation, including related shareholder litigation, involving any
allegation of a violation of federal, state or other antitrust law by any of the
Credit Parties or their Subsidiaries with respect to the ocean shipping
business.

“Loans” shall mean one or more Term Loans.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets or condition (financial or otherwise) of
the Borrower, individually, or the Credit Parties and their Subsidiaries taken
as a whole, (b) the ability of the Credit Parties and their Subsidiaries taken
as a whole, to perform their payment obligations under the Credit Documents or
the ability of the Credit Parties taken as a whole to perform their material
obligations (other than payment obligations) under the Credit Documents or
(c) the validity or enforceability of this Agreement, any of the Notes or any of
the other Credit Documents or the material rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder. Notwithstanding
anything herein to the contrary, the occurrence of (i) the DOJ Judgment and
Payment Deferral, (ii) any default or event of default under the 2007 Senior
Unsecured Convertible Notes arising solely in connection with the DOJ Judgment
and Payment Deferral (only to the extent that such default or event of default
has not resulted, or does not result, in the 2007 Senior Unsecured Convertible
Notes being declared due and payable prior to the stated maturity thereof),
(iii) the Borrower’s senior management changes announced on February 24, 2011
and/or (iv) any events or items described on Schedule I to Exhibit G to the
Commitment Letter (including by reference to the Disclosure Letter), shall not
be construed, individually or in the aggregate, as causing or being reasonably
expected to cause a Material Adverse Effect on any Credit Party or any of their
Subsidiaries.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

“Maturity Date” shall mean the earlier of (a) January 11, 2012 and (b) the
Restructuring Effective Date.

 

13



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage Trustee” shall mean the “Mortgagee” as defined in the applicable
Vessel Fleet Mortgage.

“Mortgaged Vessel” shall mean, initially, each Vessel and all appurtenances
thereto owned by any Credit Party or Subsidiary and identified as such on
Schedule 3.29, and includes each other Vessel and all appurtenances thereto with
respect to which a Vessel Fleet Mortgage is granted pursuant to the terms of the
Credit Documents.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary in respect of any Asset Disposition, Debt
Issuance or Recovery Event, net of the sum of (a) direct costs (including,
without limitation, legal, accounting and investment banking fees, and sales
commissions) associated therewith, (b) amounts held in escrow to be applied as
part of the purchase price of any Asset Disposition, (c) taxes paid or payable
as a result thereof and (d) the amount of any payments by the Credit Parties and
their Subsidiaries of, and reserves established by the Credit Parties and their
Subsidiaries to fund, contingent liabilities (including stipulated loss
payments, if any, in the applicable Chartered Vessel Document) reasonably
estimated to be payable that related to such event (provided that any reversal
of any such reserves will be deemed to be Net Cash Proceeds received at the time
and in the amount of such reversal); it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash received upon the sale or
other disposition of any non-cash consideration received by any Credit Party or
any Subsidiary in any Asset Disposition, Debt Issuance or Recovery Event and any
cash released from escrow as part of the purchase price in connection with any
Asset Disposition.

“Note” or “Notes” shall mean the Term Loan Notes, collectively, separately or
individually, as appropriate.

“Notice of Borrowing” shall mean a request for a Term Loan borrowing pursuant to
Section 2.1. A form of Notice of Borrowing is attached as Exhibit 1.1(e).

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

“Order” shall mean any judgment, decree, order, consent order, consent decree,
writ or injunction.

“Participant” shall have the meaning set forth in Section 10.6(b).

 

14



--------------------------------------------------------------------------------

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.15.

“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all reissues, reexaminations,
patents of addition and extensions thereof, including, without limitation, any
thereof referred to in Schedule 3.15, and (b) all applications for letters
patent of the United States or any other country, now existing or hereafter
arising, and all provisionals, divisions, continuations and
continuations-in-part and substitutes thereof, including, without limitation,
any thereof referred to in Schedule 3.15.

“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Perfection Certificate” shall mean a perfection certificate (including all
exhibits and schedules thereto) in the form of Exhibit 1.1(f) or any other form
reasonably approved by the Administrative Agent.

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person
that is incorporated, formed or organized in the United States, (b) a Person
that is incorporated, formed or organized in the United States by a merger,
amalgamation or consolidation or any other combination with such Person or
(c) any division, line of business or other business unit of a Person that is
incorporated, formed or organized in the United States (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 7.3, in each case so long as
(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto, (ii) the Credit Parties shall demonstrate to the reasonable
satisfaction of the Administrative Agent that, after giving effect to the
acquisition on a Pro Forma Basis, the Credit Parties are in compliance with the
financial covenants arising under the First Lien Credit Agreement (which as of
the date hereof are set forth in Article VI thereof), (iii) the Administrative
Agent, on behalf of the Secured Parties, shall have received (or shall receive
in connection with the closing of such acquisition) a second priority perfected
security interest (and, following the Discharge of First Lien Credit
Obligations, a first priority perfected security interest) (subject to Permitted
Liens) in all property (including, without limitation, Capital Stock) acquired
with respect to the Target in accordance with the terms of Sections 5.9 and 5.11
and the Target, if a Person, shall have executed a Joinder Agreement in
accordance with the terms of Section 5.9, (iv) to the extent the total
consideration to be paid in connection with any Permitted Acquisition shall
exceed $50,000,000 in the aggregate, the Administrative Agent and the Lenders
shall have received (A) a description of the material terms of such acquisition,
(B) audited financial statements (or, if unavailable, management-prepared
financial statements) of the Target for its two most recent fiscal years and

 

15



--------------------------------------------------------------------------------

for any fiscal quarters ended within the fiscal year to date, and
(C) Consolidated projected income statements of the Credit Parties and their
Subsidiaries (giving effect to such acquisition), (v) not less than five
(5) Business Days prior to the consummation of any such Permitted Acquisition, a
certificate substantially in the form of Exhibit 1.1(h), executed by a
Responsible Officer of the Borrower certifying that such Permitted Acquisition
complies with the requirements of this Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent, and (vi) such acquisition
shall not be a “hostile” acquisition and shall have been approved by the Board
of Directors (or equivalent) and/or shareholders (or equivalent) of the
applicable Credit Party and the Target.

“Permitted Investments” shall mean:

(a) cash and Cash Equivalents and Short-Term Investments;

(b) Investments set forth on Schedule 1.1(a);

(c) receivables owing to the Credit Parties or any of their Subsidiaries or any
receivables and advances to suppliers, in each case if created, acquired or made
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms;

(d) Investments in and loans to any Credit Party;

(e) loans and advances to officers, directors and employees in an aggregate
amount not to exceed $2,000,000 at any time outstanding; provided that such
loans and advances shall comply with all applicable Requirements of Law
(including Sarbanes-Oxley);

(f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(g) Investments, acquisitions or transactions permitted under Section 7.4(b);

(h) Permitted Acquisitions;

(i) Hedging Agreements to the extent permitted hereunder;

(j) Investments in the CCF Account; provided that no such Investment may be made
at any time a Default or Event of Default shall have occurred and be continuing;

(k) Investments (other than Permitted Acquisitions) by a Credit Party or any
Subsidiary thereof in (i) a Subsidiary that is a Credit Party immediately prior
to or contemporaneously with the time of such Investment and (ii) a joint
venture or a Subsidiary that is not a Credit Party; provided that the aggregate
amount of Investments by a Credit Party pursuant to this clause (ii) shall not
exceed an aggregate amount of $1,000,000 at any one time outstanding;

 

16



--------------------------------------------------------------------------------

(l) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Borrower and its
Subsidiaries;

(m) Investments received in lieu of cash in connection with Asset Dispositions
to the extent permitted under Section 7.4(a);

(n) Investments made with respect to the purchase or redemption of the Existing
Notes;

(o) the Transactions;

(p) loans or advances by the Borrower or any Subsidiary thereof to employees,
directors or officers of the Borrower or any Subsidiary thereof to finance the
purchase by such employees, directors or officers of Capital Stock of Borrower
in an aggregate amount not to exceed $3,500,000 at any time outstanding;

(q) Investments permitted under Section 7.10; and

(r) additional loan advances and/or Investments of a nature not contemplated by
the foregoing clauses hereof; provided that such loans, advances and/or
Investments made pursuant to this clause shall not exceed an aggregate amount of
$1,000,000 at any one time outstanding.

“Permitted Liens” shall mean:

(a) Liens created by or otherwise existing under or in connection with this
Agreement or the other Credit Documents in favor of the Administrative Agent
(including in its capacity as Mortgage Trustee) on behalf of the Secured
Parties;

(b) [Reserved];

(c) Liens securing purchase money Indebtedness and Capital Lease Obligations
(and refinancings thereof) to the extent permitted under Section 7.1(c);
provided, that (i) any such Lien attaches to such property concurrently with or
within one hundred twenty (120) days after the acquisition thereof or the
completion of such construction or improvements thereon and (ii) such Lien
attaches solely to the property so acquired, constructed or improved in such
transaction;

(d) Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace, if any, related thereto has not expired
or which are being contested in good faith by appropriate proceedings; provided
that adequate reserves with respect thereto are maintained on the books of any
Credit Party or its Subsidiaries, as the case may be, in conformity with GAAP;

(e) statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
thirty (30) days or which are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect

 

17



--------------------------------------------------------------------------------

thereto are maintained on the books of any Credit Party or its Subsidiaries, as
the case may be, in conformity with GAAP;

(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation (other than any Lien imposed by
ERISA) and deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;

(g) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) easements, rights of way, restrictions, encroachments, declarations,
covenants, rights of tenants or parties in possession and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(i) Liens existing on the Closing Date and set forth on Schedule 1.1(b);
provided that (i) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date
and improvements thereon and accessions thereto and proceeds of the property or
assets to which such Lien applies and (ii) such Lien shall secure only those
obligations that it secures on the Closing Date and extensions, renewals,
refinancings and replacements of any such Indebtedness that does not increase
the outstanding principal amount thereof (plus unpaid accrued interest,
customary fees and premium thereon) or result in an earlier maturity;

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in this definition
(other than Liens set forth on Schedule 1.1(b)); provided that such extension,
renewal or replacement Lien shall be limited to all or a part of the property
which secured the Lien so extended, renewed or replaced (plus improvements on
such property);

(k) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;

(l) any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;

(m) restrictions on transfers of securities imposed by applicable Securities
Laws;

(n) Liens arising out of judgments or awards not resulting in an Event of
Default; provided that the applicable Credit Party or Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review;

 

18



--------------------------------------------------------------------------------

(o) Liens on the property of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder securing
Indebtedness; provided, however, that any such Lien may not extend to any other
property (other than improvements and accessions thereto and proceeds of the
assets to which such Lien applies) of any Credit Party or any other Subsidiary
that is not a Subsidiary of such Person; provided, further, that any such Lien
was not created in anticipation of or in connection with the transaction or
series of transactions pursuant to which such Person became a Subsidiary of a
Credit Party;

(p) any interest or title of a lessor, licensor, sublicensor or sublessor under
any lease, license, sublicense or sublease (i) in existence as of the Closing
Date, (ii) entered into by any Credit Party or any Subsidiary thereof in the
ordinary course of its business and covering only the assets so leased,
licensed, sublicensed or subleased and (iii) entered into among one or more
Credit Parties;

(q) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;

(r) [Reserved];

(s) Liens created pursuant to (i) leases and subleases of containers or other
equipment (other than Vessels) in the ordinary course of business or
(ii) charters or subcharters or leases or subleases of Vessels;

(t) any interest or title of a lessor, charterer, sublessor or subcharterer in
any Chartered Vessel or container, or any encumbrances on any such title or
interest of such lessor, sublessor or similar Person;

(u) in the case of Mortgaged Vessels, (i) Liens for crews’ wages remaining
unpaid in accordance with reasonable commercial practices; (ii) Liens for
salvage (including contract salvage and general average); (iii) Liens incident
to current operations, including, without limitation, Liens for repairs,
refurbishments, improvements, replacements or additions (except for crews’
wages, salvage and general average) not more than forty-five (45) days past due;
(iv) Liens for the wages of a stevedore when employed directly by the owner,
operator, master or any agent of such Vessel; (v) Liens covered by insurance and
any deductible applicable thereto; and (vi) Liens for charters or subcharters or
leases or subleases; provided that any such Liens described in clause
(iii) (other than Liens for necessaries existing on the date of the recording of
the applicable Vessel Fleet Mortgage, in an aggregate amount not to exceed
$2,000,000 at any time outstanding in connection with the Vessel Fleet Mortgage)
and clause (vi) of this paragraph (u) shall be permitted only to the extent they
are subordinate to the Lien of the applicable Vessel Fleet Mortgage;

(v) other Liens filed in respect of any Vessel not otherwise constituting
Permitted Liens under clause (c) above; provided that the Credit Party or its
Subsidiary shall cause any such Lien to be removed within 30 days of obtaining
knowledge thereof except where (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii)

 

19



--------------------------------------------------------------------------------

the Credit Party or the applicable Subsidiary has set aside on its books
adequate reserves with respect thereto to the extent required by GAAP,
(iii) such contest effectively suspends the enforcement of such Lien securing
such obligation and (iv) neither the Vessel nor any interest therein has been
arrested by reason thereof or would be in any danger of being sold, forfeited or
lost during the pendency of such contest;

(w) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(x) precautionary UCC financing statements relating solely to operating leases
of personal property or consignment of goods entered into in the ordinary course
of business;

(y) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(z) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower or such Subsidiary;

(aa) Liens in favor of the Maritime Administration in respect of guaranties
provided thereby of Indebtedness incurred by the Credit Parties and their
Subsidiaries for the purposes of acquiring or constructing new Vessels;

(bb) Liens securing Indebtedness incurred pursuant to Section 7.1(s); provided
that (i) such Liens do not extend to, or encumber, property which constitutes
Collateral and (ii) such Liens extend only to property of Foreign Subsidiaries;

(cc) Liens in favor of Bank of Hawaii and its Affiliates on assets of Hawaii
Stevedores, Inc. securing Indebtedness provided by Bank of Hawaii and its
Affiliates to Hawaii Stevedores, Inc.; provided that the aggregate principal
amount of such Indebtedness shall not exceed $1,000,000 at any time outstanding;

(dd) Liens securing First Lien Credit Party Obligations; and

(ee) additional Liens so long as the principal amount of Indebtedness and other
obligations secured thereby does not exceed $1,000,000 in the aggregate.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

20



--------------------------------------------------------------------------------

“Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing Date
executed by the Credit Parties in favor of the Administrative Agent, for the
benefit of the Secured Parties, as the same may from time to time be amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with the terms hereof and thereof. The Pledge Agreement shall be
substantially in the form attached hereto as Exhibit 1.1(i).

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent quarter end preceding the date
of such transaction.

“Properties” shall have the meaning set forth in Section 3.10(a).

“Puerto Rico Settlement” shall mean the settlement of certain class action
lawsuits (which were consolidated into a single multidistrict litigation
proceeding (case no. MDL1960) in the District of Puerto Rico), in each case
involving any allegation of a violation of federal, state or other antitrust law
by any of the Credit Parties or their Subsidiaries with respect to the ocean
shipping business in the Puerto Rico trade lanes.

“Purchasing Lenders” shall have the meaning set forth in Section 10.6(c).

“Qualified Preferred Stock” shall mean any Capital Stock of the Borrower so long
as the terms of any such Capital Stock (a) (i) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision and (ii) do not
permit such Capital Stock to be converted into Indebtedness, in each case prior
to the date which is six (6) months after the Maturity Date and (b) do not
require the cash payment of dividends, distributions or other Restricted
Payments (i) prior to the date which is six (6) months after the Maturity Date
or (ii) that would otherwise be prohibited by the terms of this Agreement.

“Real Estate Mortgage Instrument” shall mean any mortgage, deed of trust or deed
to secure debt executed by a Credit Party in favor of the Administrative Agent,
for the benefit of the Secured Parties, as the same may be amended, modified,
extended, restated, replaced, or supplemented from time to time.

“Real Estate Mortgage Policy” shall mean, with respect to any Real Estate
Mortgage Instrument, an ALTA mortgagee title insurance policy issued by a title
insurance company (the “Title Insurance Company”) selected by the Administrative
Agent in an amount satisfactory to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent.

“Real Estate Mortgaged Property” shall mean any owned real property of a Credit
Party that has a fair market value in excess of $1,000,000, as listed on
Schedule 3.17(d).

“Recovery Event” shall mean the theft, loss, physical destruction or damage,
taking or similar event with respect to any of the property or assets of the
Credit Parties or any of their Subsidiaries (other than obsolete property or
assets no longer used or useful in the business of the Credit Parties or any of
their Subsidiaries) for which such Credit Party or Subsidiaries has received
cash insurance proceeds or condemnation or expropriation award as a result of
such

 

21



--------------------------------------------------------------------------------

theft, loss, physical destruction or damage, taking or similar event; Recovery
Event shall include an “Event of Loss” as defined in the Vessel Fleet Mortgage.

“Register” shall have the meaning set forth in Section 10.6(d).

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

“Required Lenders” shall mean Lenders the total of whose (a) then effective Term
Loan Commitment plus (b) Term Loans then outstanding exceeds fifty percent
(50%) of the sum of (i) the aggregate amount of the then effective Term Loan
Commitments of all Lenders plus (ii) the aggregate amount of the Term Loans then
outstanding of all Lenders; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Credit Party Obligations owing to such
Defaulting Lender and such Defaulting Lender’s Commitments.

“Requirement of Law” shall mean, as to any Person, the articles or certificate
of incorporation and by-laws or other organizational or governing documents of
such Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” shall mean, for any Credit Party, any duly authorized
officer thereof and for which the Administrative Agent has an incumbency
certificate indicating such officer is a duly authorized officer thereof or any
duly authorized officer thereof that is otherwise reasonably acceptable to the
Administrative Agent.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Capital
Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Capital Stock of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (d) any payment with respect to any
earn out obligation, (e) any payment or prepayment of principal of, premium, if
any, or interest on, redemption, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Subordinated Debt of any Credit Party or
any of its Subsidiaries, (f) the payment by any Credit Party or any of its
Subsidiaries of any management, advisory or consulting fee to any Person or the
payment of any extraordinary salary, bonus or other form of compensation to any
Person who is directly or indirectly a significant partner, shareholder, owner
or executive officer of any such Person, to the extent such extraordinary
salary, bonus or

 

22



--------------------------------------------------------------------------------

other form of compensation is not included in the corporate overhead of such
Credit Party or such Subsidiary, (g) any cash payment with respect to
Indebtedness convertible into Capital Stock due upon the conversion thereof and
(h) any payment of any amount owed with respect to the DOJ Judgment and Payment
Deferral prior to the date on which such payment is due, or any prepayment of
principal or any redemption, purchase, retirement, defeasance, sinking fund or
similar payment prior to maturity with respect to any unsecured Indebtedness,
Indebtedness convertible into Capital Stock or other Indebtedness junior to the
Loans of any Credit Party or any of its Subsidiaries.

“Restructuring Effective Date” shall mean, the date on which the “Second Lien
Secured Notes” (as defined in the RSAs) are issued and all other transactions
contemplated by the RSA to occur simultaneously with or prior to the issuance of
the “Second Lien Secured Notes” are substantially consummated.

“Returned Investments” shall mean, with respect to any Investment, the aggregate
amount of all payments made in respect of such Investment that have been paid or
returned, without restriction, in cash or otherwise to the Person making such
Investment.

“RSA” shall have the meaning set forth in the recitals hereto.

“RSA Party” or “RSA Parties” shall have the meaning set forth in the recitals
hereto.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and made publicly available from time
to time.

“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC and made publicly
available from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002, as amended.

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

“Second Lien Secured Notes” shall have the meaning given to such term in the
RSAs.

“Secured Parties” shall mean the Administrative Agent (including in its capacity
as Mortgage Trustee) and the Lenders.

“Securities Account Control Agreement” shall mean an agreement among a Credit
Party, a securities intermediary, and the Administrative Agent, which agreement
is in a

 

23



--------------------------------------------------------------------------------

form reasonably acceptable to the Administrative Agent and the securities
intermediary and which provides the Administrative Agent with “control” (as such
term is used in Articles 8 and 9 of the UCC) over the securities account(s)
described therein (which control is exercisable only upon the occurrence and
during the continuance of an Event of Default), as the same may be as amended,
modified, extended, restated, replaced, or supplemented from time to time.

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Security Agreement” shall mean the Security Agreement dated as of the Closing
Date executed by the Credit Parties in favor of the Administrative Agent, for
the benefit of the Secured Parties, as amended, modified, extended, restated,
replaced, or supplemented from time to time in accordance with the terms hereof
and thereof. The Security Agreement shall be substantially in the form attached
hereto as Exhibit 1.1(j).

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Real Estate Mortgage Instruments, the Vessel Fleet Mortgage and all other
agreements, documents and instruments relating to, arising out of, or in any way
connected with any of the foregoing documents or granting to the Administrative
Agent (including in its capacity as Mortgage Trustee), Liens or security
interests to secure, inter alia, the Credit Party Obligations whether now or
hereafter executed and/or filed, each as may be amended from time to time in
accordance with the terms hereof, executed and delivered in connection with the
granting, attachment and perfection of the Administrative Agent’s or Mortgage
Trustee’s security interests and liens arising thereunder, including, without
limitation, UCC financing statements.

“Share Repurchase Program” shall mean the share repurchase program pursuant to
which the Borrower may purchase, redeem or otherwise acquire shares of its
Capital Stock to the extent permitted by Section 7.10.

“Shipco” shall mean CSX Alaska Vessel Company, LLC, a Delaware limited liability
company and a subsidiary of CSX.

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

“Spare Vessel” shall mean a Vessel which, at the time of determination, is then
not used in any of the Credit Parties’ or their Subsidiaries’ then current trade
or operation.

“SL Service” shall mean SL Service, Inc., a Delaware corporation and a
subsidiary of CSX.

“Subcharter Agreement” shall mean the Sub-Bareboat Charter Party Respecting 3
Vessels, dated as of July 7, 2004, between Shipco, as charterer, and Horizon
Lines, LLC, as

 

24



--------------------------------------------------------------------------------

subcharterer, as such agreement may from time to time be amended, restated,
supplemented, modified or otherwise changed to the extent permitted by the terms
of this Agreement.

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms reasonably acceptable to the Administrative Agent.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Synthetic Lease” shall mean a lease of property or assets designed to permit
the lessee (a) to claim depreciation on such property or assets under United
States tax law and (b) to treat such lease as an operating lease or not to
reflect the leased property or assets on the lessee’s balance sheet under GAAP.

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.

“Taxes” shall have the meaning set forth in Section 2.11.

“Term Loan” shall have the meaning set forth in Section 2.1(b).

“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loans in an
initial principal amount equal to such Term Loan Lender’s Term Loan Commitment
Percentage of the Term Loan Committed Amount, as the amount of such Term Loan
Commitment may be reduced from time to time in accordance with the terms hereof.

“Term Loan Commitment Percentage” shall mean, for any Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage on Schedule 1.1(d),
or in the Assignment Agreement pursuant to which such Lender became a Lender
hereunder, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 10.6(c).

“Term Loan Committed Amount” means $25,000,000.

“Term Loan Lender” shall mean a Lender holding a Term Loan Commitment or a
portion of the outstanding Term Loan.

 

25



--------------------------------------------------------------------------------

“Term Loan Note” or Term Loan Notes” shall mean the promissory notes of the
Borrower (if any) in favor of any of the Term Loan Lenders evidencing the
portion of the Term Loan provided by any such Term Loan Lender pursuant to
Section 2.1, individually or collectively, as appropriate, as such promissory
notes may be amended, modified, extended, restated, replaced, or supplemented
from time to time.

“Title Insurance Company” shall have the meaning set forth in the definition of
“Real Estate Mortgage Policy”.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.15.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, including, without limitation, any thereof referred to in
Schedule 3.15 and (b) all renewals thereof including, without limitation, any
thereof referred to in Schedule 3.15.

“Transactions” shall mean the closing of this Agreement and the other Credit
Documents, and the other transactions contemplated hereby to occur in connection
with such closing (including, without limitation, the initial borrowings under
the Credit Documents and the payment of fees and expenses in connection with all
of the foregoing).

“Transfer Effective Date” shall have the meaning set forth in each Assignment
Agreement.

“Transitional Subsidiary” shall mean any Subsidiary formed after the Closing
Date (other than any Credit Party) solely for the purpose of implementing an
asset disposition or a structural transaction (including an acquisition)
permitted by this Agreement and which will cease to be a Subsidiary after the
consummation of such asset disposition or transaction (which will, in no event,
be more than 90 days (or such longer period as the Administrative Agent may
consent to) after the date of the formation of such Subsidiary).

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

“Vessel” shall mean any vessel owned, bareboat chartered or operated by the
Credit Parties and their Subsidiaries other than Vessels owned by an entity
other than a Credit Party and which are managed under Vessel management
agreements.

“Vessel Fleet Mortgage” shall mean the ship mortgage or other security document
granting a Lien on a Mortgaged Vessel to secure the Credit Party Obligations.
The Vessel Fleet Mortgage shall be substantially in the form attached hereto as
Exhibit 1.1(k).

 

26



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

Section 1.2 Other Definitional Provisions. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.3 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with GAAP applied on a basis consistent with the
most recent audited Consolidated financial statements of the Credit Parties and
their Subsidiaries delivered to the Lenders.

The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.

Section 1.4 Time References. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

27



--------------------------------------------------------------------------------

Section 1.5 Conflicts. In the event of any conflict between this Agreement and
any other Credit Document, this Agreement shall control.

ARTICLE II

THE TERM LOAN; AMOUNT AND TERMS

Section 2.1 Term Loan.

(a) Escrow Account. Subject to the terms and conditions hereof, and in reliance
upon the representations and warranties set forth herein, each Lender holding a
Term Loan Commitment agrees, severally, in accordance with its Term Loan
Commitment Percentage, and not jointly, to wire on the Closing Date an amount in
Dollars equal to its Term Loan Commitment to a bank account of the
Administrative Agent or to the Escrow Account; provided, that each Lender that
has decided to wire such amounts directly to a bank account of the
Administrative Agent hereby instructs the Administrative Agent to wire, on the
same day, any such amounts to the Escrow Account. The use and disbursement of
any proceeds maintained in such Escrow Account shall be subject to the terms of
the Escrow Agreement and the terms herein. Each Credit Party acknowledges and
agrees that the Escrow Account and any proceeds therein shall not constitute an
asset or property of any Credit Party under any applicable law, nor shall it
constitute property of any Credit Party estate under section 541 of the
Bankruptcy Code, and, therefore, amounts on deposit in the Escrow Account shall
not be available to any Credit Party for any purpose and each Credit Party
acknowledges that it cannot grant a lien on, or security interest in, such
amounts as collateral to secure any Credit Party’s obligations to the Lenders or
to any other third party. Without limiting any of the foregoing, and
notwithstanding anything to the contrary herein, upon the Maturity Date (unless,
and only to such extent, otherwise set forth in Section 2.1(d)) or the
occurrence of any Event of Default described in Section 8.1(e) or at any time
that the Loans and all other amounts owing hereunder become due and payable,
(i) each Credit Party acknowledges and agrees that any and all amounts or other
proceeds in the Escrow Account shall be immediately returned to the Lenders, and
(ii) the Administrative Agent shall distribute such amounts or other proceeds in
the Escrow Account to the Lenders entitled thereto promptly, and each of the
Lenders shall receive an amount equal to its pro rata share (based on the
proportion that the then outstanding Commitments held by such Lender bears to
the aggregate then outstanding Commitments of all Lenders) of all amounts or
other proceeds in the Escrow Account available to be distributed.

(b) Term Loan Commitment. Subject to the terms and conditions hereof, and in
reliance upon the representations and warranties set forth herein, the Borrower
may from time to time request Term Loans prior to the Maturity Date in amounts
which do not exceed (i) in the aggregate, the Term Loan Commitments of the
Lenders, (ii) at the time of any Extension of Credit under such Term Loan
Commitments, the Term Loan Commitments of the Lenders then in effect on such
date, and (iii) the aggregate amount available in the Escrow Account, for the
purposes hereinafter set forth, and each Lender holding a Term Loan Commitment
agrees, severally, in accordance with its Term Loan Commitment Percentage, and
not jointly, that amounts released from the Escrow Account to the Borrower
pursuant to paragraph (c) below shall be deemed to be term loans (each, a “Term
Loan”) extended to the Borrower (through the Administrative Agent) as of the
date of such release. The amount of the aggregate Term Loan

 

28



--------------------------------------------------------------------------------

Commitments of the Lenders will be reduced dollar-for-dollar by the amount of
each Extension of Credit (including by the amount of the Closing Date Term Loan)
made hereunder, and each such reduction of the Term Loan Commitments shall be
made pro rata across all Term Loan Commitments of the Lenders according to the
respective Term Loan Commitment Percentages of the Lenders. Any remaining Term
Loan Commitment shall be terminated on the Maturity Date. Amounts repaid or
prepaid on the Term Loans may not be reborrowed.

(c) Term Loan Borrowings.

(i) Closing Date Term Loan. Subject to the terms and conditions hereof, and in
reliance upon the representations and warranties set forth herein, on the
Closing Date, a Term Loan borrowing in the amount of $14,655,384.53 (the
“Closing Date Term Loan”) will be made available to the Borrower by the
Administrative Agent, with the Administrative Agent obtaining available funds
from the Escrow Account and then transferring such funds in the amount of the
Closing Date Term Loan (in like funds as received by the Administrative Agent
from the Escrow Agent) directly into such bank account of the Borrower which
Borrower represents in writing to the Administrative Agent as being subject to
an account control agreement in favor of the First Lien Administrative Agent.

(ii) Notice of Borrowing. Subject to the foregoing provisions, the Borrower may
request a Term Loan borrowing by delivering a written Notice of Borrowing to the
Administrative Agent not later than 12:00 p.m. New York City time (or such later
time as the Administrative Agent may consent to) on a Business Day that is not
less than one (1) Business Day prior to the date of the requested borrowing (and
in respect of the Closing Date Term Loan, on or prior to the Closing Date). Each
such Notice of Borrowing shall be irrevocable and shall specify (A) that a Term
Loan is requested, (B) the date of the requested borrowing (which shall be a
Business Day), and (C) the aggregate principal amount to be borrowed. On the
same day as its receipt of each Notice of Borrowing, the Administrative Agent
shall use best efforts to promptly notify each Term Loan Lender and the Escrow
Agent of its receipt thereof, the contents thereof and each such Term Loan
Lender’s share thereof.

(iii) Borrowing Amounts. Each Term Loan shall be in such amount as the Borrower
shall specify in the relevant Notice of Borrowing (but no greater than the
remaining amount of the aggregate Term Loan Commitments then in effect).

(iv) Advances. Subject to the foregoing provisions (and to the satisfaction of
the conditions set forth in Article IV), the Term Loan borrowing (other than the
Closing Date Term Loan, which Loan will be extended in the manner provided in
Section 2.1(c)(i)) will then be made available to the Borrower by the
Administrative Agent as follows: not later than 1 Business Day following the
Business Day on which the Notice of Borrowing is received by the Administrative
Agent (or, if such Notice of Borrowing is received later than 12:00 p.m. New
York City time on such Business Day, then not later than 2 Business

 

29



--------------------------------------------------------------------------------

Days thereafter) (or on such later date, but only if so requested by Borrower),
the Administrative Agent shall obtain available funds from the Escrow Account
and, upon receipt by the Administrative Agent of such funds from the Escrow
Agent, the Administrative Agent shall transfer, on the same day, directly into
such bank account of the Borrower which Borrower represents in writing to the
Administrative Agent as being subject to an account control agreement in favor
of the First Lien Administrative Agent, the aggregate of the amounts requested
by the Borrower (in the applicable Notice of Borrowing), and made available to
the Administrative Agent from the Escrow Account, and in like funds as received
by the Administrative Agent. Without limiting the foregoing, subject to the
terms and conditions herein with respect to any Extension of Credit (including,
without limitation, those set forth in this Section 2.1(c) and in Article IV)
being complied with, satisfied and/or waived, as applicable, with respect to the
applicable request for a Term Loan borrowing, the Administrative Agent shall
execute and deliver the disbursement notice attached to the Escrow Agreement as
Exhibit 2 to cause the Escrow Agent to release the applicable funds for such
requested Term Loan from the Escrow Account in accordance with the terms of the
Notice of Borrowing and the other terms hereof.

(d) Repayment of Term Loan; Conversion on Restructuring Effective Date. The
principal amount of the Term Loans shall be due and payable in full in cash on
the Maturity Date, unless accelerated sooner pursuant to Section 8.2; provided
that, notwithstanding anything herein to the contrary, if the Maturity Date
occurs as a result of the occurrence of the Restructuring Effective Date, then
on the Restructuring Effective Date (i) concurrently with, and subject to, the
consummation of the Note Exchange described below, any amounts remaining in the
Escrow Account (other than any amounts accrued therein on account of interest or
other investment income) (such amounts, the “Released Amounts”) shall be
released to the Borrower by transferring to such account of the Borrower that
the Borrower may designate in writing to the Administrative Agent the Released
Amounts, (ii) each of the Borrower and the other Credit Parties agrees that the
transfer of the Released Amounts to the Borrower pursuant to the foregoing
sub-clause (i) will be deemed to be an Extension of Credit hereunder to, and
Term Loans borrowed hereunder by, the Borrower, in an amount equal to such
Released Amount, and (iii) each Lender shall receive Second Lien Secured Notes
(whether from the Borrower or any other Credit Party) registered in each such
Lender’s name (or in the name of any nominee or other Person designated by such
Lender at least 2 Business Days prior to the Restructuring Effective Date) in a
principal amount equal to the principal amount of such Lender’s outstanding Term
Loans hereunder as of such date (after giving effect to the Term Loan borrowings
described in the foregoing sub-clause (ii)), in lieu of any repayment in cash of
the principal amount of such outstanding Term Loans (the “Note Exchange”);
provided, further, that, on the Maturity Date (whether on the date set forth in
clauses (a) or (b) of the definition thereof) any and all accrued and unpaid
interest, fees or other amounts (other than principal) payable hereunder and
outstanding as of such date shall be due and payable in full to the Lenders in
cash on such date.

(e) Interest on the Term Loan. Subject to the provisions of Section 2.5, the
Term Loan shall bear interest, accruing on a daily basis, at a rate of fifteen
percent (15%) per annum. Interest on the Term Loans shall be payable in arrears
on each Interest Payment Date. In

 

30



--------------------------------------------------------------------------------

the event of any repayment of any principal amount of the Term Loans on the
Maturity Date, any and all accrued and unpaid interest, fees or other amounts
payable hereunder and outstanding as of such date shall be due and payable on
the date of such repayment.

(f) Term Loan Notes; Covenant to Pay. The Borrower’s obligation to pay each Term
Loan Lender shall be evidenced by this Agreement and, upon such Term Loan
Lender’s request, by a duly executed promissory note of the Borrower to such
Term Loan Lender in substantially the form of Exhibit 2.1. The Borrower
covenants and agrees to pay the Term Loans in accordance with the terms of this
Agreement and the Term Note or Term Notes.

Section 2.2 Fees.

(a) Commitment Fee.

(i) In consideration of the Lender’s commitment to make Term Loans hereunder,
the Borrower agrees to pay to the Administrative Agent, for the ratable benefit
of the Term Loan Lenders, a commitment fee (the “Commitment Fee”), accruing on a
daily basis, in an amount equal to fifteen percent (15%) per annum (and
seventeen percent (17%) per annum following the occurrence and during the
continuance of any Event of Default) on the average daily aggregate amount of
the Term Loan Commitments then in effect of all Lenders (calculated without
duplication so that on any day on which any portion thereof is borrowed as Term
Loans hereunder such same portion does not on such day accrue both interest and
Commitment Fees). The Commitment Fee shall be payable monthly in arrears on each
Interest Payment Date. Unless otherwise required by a final determination, the
parties shall treat the Commitment Fee as interest for U.S. federal, state and
local tax purposes. For this purpose, a “final determination” shall mean a
settlement, compromise, or other agreement with the relevant Tax authority,
whether contained in an IRS Form 870 or other comparable form, or otherwise, or
such procedurally later event, such as a closing agreement with the relevant Tax
authority, or a deficiency notice with respect to which the period for filing a
petition with the Tax Court has expired or a decision of any court of competent
jurisdiction that is not subject to appeal or as to which the time for appeal
has expired.

(ii) The parties agree that, notwithstanding anything to the contrary herein,
with respect to any period (but only with respect to such period) during which a
Lender constitutes a Defaulting Lender hereunder (the “Defaulting Period”), the
amounts used to calculate the Commitment Fee payable to the Lenders pursuant to
this Section 2.2(a) shall be adjusted such that such Defaulting Lender’s Term
Loan Commitment is excluded for purposes of calculating the Commitment Fee in
respect of any day during any Default Period with respect to such Defaulting
Lender, and the Borrower shall not be required to pay, and such Defaulting
Lender shall not be entitled to receive, any Commitment Fee pursuant to this
Section 2.2(a) with respect to such Defaulting Lender’s Term Loan Commitment in
respect of any Default Period with respect to such Defaulting Lender.

 

31



--------------------------------------------------------------------------------

(b) Administrative Fee. The Borrower agrees to pay to the Administrative Agent
the annual administrative fee as described in that certain letter from the
Borrower to the Administrative Agent, dated September 13, 2011.

Section 2.3 [RESERVED].

Section 2.4 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right to prepay the Term
Loans in whole or in part from time to time; provided, however, that each
partial prepayment of a Term Loan shall be in a minimum principal amount of
$1,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining outstanding principal amount). The Borrower shall give the
Administrative Agent irrevocable notice of prepayment not later than 12:00 p.m.
New York City time (or such later time as the Administrative Agent may consent
to) on a Business Day that is at least one (1) Business Day prior to such date
of prepayment (which shall also be a Business Day). The Administrative Agent
shall notify the Lenders of the receipt of such notice of prepayment as soon as
practicable. To the extent that the Borrower elects to prepay the Term Loans,
amounts prepaid under this Section shall be applied as directed by the Borrower.
All prepayments under this Section shall be subject to Section 2.10, but
otherwise without premium or penalty. Interest on the principal amount prepaid
shall be payable on the next occurring Interest Payment Date that would have
occurred had such loan not been prepaid or, at the request of the Administrative
Agent, interest on the principal amount prepaid shall be payable on any date
that a prepayment is made hereunder through the date of prepayment

(b) Mandatory Prepayments.

(i) Asset Dispositions. Promptly following any Asset Disposition (or related
series of Asset Dispositions) in excess of $5,000,000 in the aggregate during
any fiscal year, the Borrower shall prepay the Term Loans in an aggregate amount
equal to one hundred percent (100%) of the Net Cash Proceeds derived from such
Asset Disposition (or related series of Asset Dispositions).

(ii) Debt Issuances. Immediately upon receipt by any Credit Party or any of its
Subsidiaries of proceeds from any Debt Issuance, the Borrower shall prepay the
Term Loans in an aggregate amount equal to fifty percent (50%) of the Net Cash
Proceeds of such Debt Issuance; provided, so long as no Default or Event of
Default has occurred and is continuing, no such prepayment shall be required if
the proceeds of the Debt Issuance are used to consummate a Permitted Acquisition
or for capital expenditures.

(iii) Recovery Event. Immediately upon receipt by any Credit Party or any of its
Subsidiaries of proceeds from any Recovery Event in excess of $5,000,000, the
Borrower shall prepay the Term Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds of such Recovery Event; provided,
however, that, so long as no Default or Event of Default has occurred and is
continuing, such Net Cash Proceeds shall not be required to be so applied to the
extent the Borrower delivers to the Administrative Agent a

 

32



--------------------------------------------------------------------------------

certificate stating that the Credit Parties intend to use such Net Cash Proceeds
to acquire assets useful to the business of the Credit Parties (which assets do
not need to be of the same type as the assets subject to such Recovery Event to
the extent the new assets constitute Collateral) within 365 days of the receipt
of such Net Cash Proceeds (or within 730 days for any portion of the proceeds
that are used to finance the construction of a Vessel, but only to the extent
that construction of such Vessel has begun or a contract therefor has been
entered into within 365 days of the receipt of such Net Cash Proceeds), it being
expressly agreed that Net Cash Proceeds not so reinvested shall be applied to
prepay the Term Loans immediately thereafter.

(iv) Excess Cash Liquidity. If at any time the Cash Liquidity of the Borrower
and the other Credit Parties exceeds $17,500,000 for a period of longer than
three (3) consecutive Business Days, the Borrower shall immediately prepay the
Term Loans in an amount equal to the amount necessary to eliminate such excess.

(c) All Prepayments. Notwithstanding the foregoing provisions of this
Section 2.4, no optional or mandatory prepayment of the Term Loans shall be
made, or required to be made, under this Section 2.4 until the Discharge of
First Lien Credit Obligations.

All prepayments under this Section shall be subject to Section 2.10 and, at all
times, be accompanied by interest on the principal amount prepaid through the
date of prepayment, but otherwise without premium or penalty.

Section 2.5 Default Rate and Payment Dates.

(a) If all or a portion of the principal amount of any Loan, any interest
payable on the principal amount of any Loan or any fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to 17% (the “Default Rate”), in each case from the date of such
non-payment until such amount is paid in full (after as well as before
judgment). Without duplication of, and without limiting, the foregoing, upon the
occurrence, and during the continuance of any Event of Default hereunder, the
principal of the Loans shall bear interest, payable on demand, at a per annum
rate which is the Default Rate (after as well as before judgment).

(b) Interest on each Term Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (a) of this
Section shall be payable from time to time on demand.

Section 2.6 Computation of Interest and Fees; Usury.

(a) All fees, interest and all other amounts payable hereunder shall be
calculated on the basis of a 360-day year for the actual days elapsed.

(b) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All

 

33



--------------------------------------------------------------------------------

agreements between the Lenders and the Credit Parties are hereby limited by the
provisions of this subsection which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any Credit Party Obligation),
shall the interest taken, reserved, contracted for, charged, or received under
this Agreement, under the Notes or otherwise, exceed the maximum nonusurious
amount permissible under applicable law. If, from any possible construction of
any of the Credit Documents or any other document, interest would otherwise be
payable in excess of the maximum nonusurious amount, any such construction shall
be subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

Section 2.7 Pro Rata Treatment and Payments.

(a) Allocation of Payments Prior to Exercise of Remedies. Each borrowing of Term
Loans and any reduction of the Term Loan Commitments shall be made pro rata
according to the respective Term Loan Commitment Percentages of the Term Loan
Lenders. Unless otherwise required by the terms of this Agreement, each payment
under this Agreement or any Note shall be applied as directed by the Borrower,
or if no such directions is given, first, to any fees then due and owing by the
Borrower pursuant to Section 2.2, second, to interest then due and owing
hereunder and under the Notes of the Borrower and, third, to principal then due
and owing hereunder and under the Notes of the Borrower. Each payment on account
of any fees pursuant to Section 2.2 shall be made pro rata in accordance with
the respective amounts due and owing. Each payment (other than prepayments) by
the Borrower on account of principal of and interest on the Term Loans shall be
applied to such Loans on a pro rata basis. Subject to Section 2.4(c), each
optional prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.4(a) to such Loans on a pro rata basis according to
the respective principal amounts outstanding. Subject to Section 2.4(c), each
mandatory prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.4(b) to such Loans on a pro rata basis according to
the respective principal amounts outstanding. All payments (including
prepayments) to be made by the Borrower on account of principal, interest, fees
and any other amounts payable hereunder shall be made without defense, set-off
or counterclaim (except as provided in Section 2.11(b)) and shall be made to the
Administrative

 

34



--------------------------------------------------------------------------------

Agent for the account of the Lenders at the Administrative Agent’s office
specified on Section 10.2 in Dollars and in immediately available funds not
later than 1:00 P.M. New York City time (or such later time as the
Administrative Agent may consent to) on the date when due. The Administrative
Agent shall distribute such payments to the Lenders entitled thereto promptly
upon receipt in like funds as received, and each of the Lenders (subject to the
terms hereof, including, without limitation, Section 2.2(a)(ii)) shall receive
an amount equal to its pro rata share (based on the proportion that the then
outstanding Commitments and Loans, as applicable, held by such Lender bears to
the aggregate then outstanding Commitments and Loans) of amounts available to be
applied. If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.

(b) Allocation of Payments After Exercise of Remedies. Subject to the terms of
the Intercreditor Agreement, notwithstanding any other provisions of this
Agreement to the contrary, upon receipt of any payments or other compensation on
account of any insurance policies taken out in accordance with the terms of the
Vessel Fleet Mortgage or any other Credit Document or on account of any other
Collateral which in each case is required pursuant to any Credit Document to be
distributed in accordance with this Section 2.7(b) or after the exercise of
remedies (other than the invocation of default interest pursuant to Section 2.5)
by the Administrative Agent or the Lenders pursuant to Section 8.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent and any Lender on
account of the Credit Party Obligations or any other amounts outstanding under
any of the Credit Documents or in respect of the Collateral shall be paid over
or delivered as follows (irrespective of whether the following costs, expenses,
fees, interest, premiums, scheduled periodic payments or Credit Party
Obligations are allowed, permitted or recognized as a claim in any proceeding
resulting from the occurrence of a Bankruptcy Event):

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

SECOND, to the payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest;

 

35



--------------------------------------------------------------------------------

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to the Borrower or whoever may
be lawfully entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and
“SIXTH” above.

Section 2.8 Non-Receipt of Funds by the Administrative Agent.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Term Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Extension of
Credit to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Extension of Credit. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon

 

36



--------------------------------------------------------------------------------

such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. Unless otherwise agreed between the
Lenders and the Administrative Agent, if any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Extension of Credit set forth in Article IV are not satisfied or
waived in accordance with the terms thereof, the Administrative Agent shall
(i) in the case of a failure of the Closing Date to occur, return all such funds
(in like funds as received from such Lender) to such Lender, without interest
and (ii) in the case of any failure to effect a Term Loan borrowing (after this
Agreement has become effective), retain such funds (in like funds as received
from such Lender) in the Escrow Account unless otherwise released hereunder.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments hereunder are several and not joint. The
failure of any Lender to make any Loan or to make any such payment on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or to make its payments.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.9 Requirements of Law; Yield Protection.

(a) If the adoption of or any change in any Requirement of Law after the date of
this Agreement or in the interpretation or application thereof or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof, shall subject such Lender to any tax of any kind whatsoever
with respect to any Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof (except for changes in the rate of tax on the
overall net income of such Lender and Taxes subject to the provisions of
Section 2.11) or shall impose on such Lender any conditions, and the result of
any of the foregoing is to reduce any amount receivable hereunder or under any
Note, then, in any such case, the Credit Parties shall pay such Lender, within
30 days after receipt of written notice, any additional amounts

 

37



--------------------------------------------------------------------------------

necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender reasonably deems to be material as determined by
such Lender with respect to its Loan. A certificate as to any additional amounts
payable pursuant to this Section (setting forth in reasonable detail such
amounts and the basis for the determination of such amounts) submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error. Each Lender agrees to use reasonable efforts to
avoid or to minimize any amounts which might otherwise be payable pursuant to
this paragraph of this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender to be material

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law after the date of Agreement regarding capital
adequacy or in the interpretation or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
central bank or Governmental Authority made subsequent to the date hereof does
or shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
reasonably deemed by such Lender to be material, then from time to time, within
thirty (30) days after demand by such Lender, the Credit Parties shall pay to
such Lender such additional amount as shall be certified by such Lender as being
required to compensate it for such reduction suffered from and after the date
that is 90 days before the day such Lender first notifies the Borrower thereof
and requests compensation (or suffered since the effective date of such change
in a Requirement of Law to the extent such change is given retroactive effect).
Such a certificate as to any additional amounts payable under this Section
submitted by a Lender (which certificate shall include a description of the
basis for the computation and the resulting computation thereof, all in
reasonable detail), through the Administrative Agent, to the Borrower shall be
conclusive absent manifest error.

(c) The agreements in this Section shall survive the termination of this
Agreement and payment of the Credit Party Obligations.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 2.9 shall not constitute a waiver of
such Lender’s rights to demand such compensation.

Section 2.10 Indemnity. The Credit Parties hereby agree to indemnify each Lender
and to hold such Lender harmless from any funding loss or expense which such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
payment of the principal amount of or interest on any Loan by such Lender in
accordance with the terms hereof, (b) default by the Borrower in accepting a
borrowing after the Borrower has given a notice in accordance with the terms
hereof, and/or (c) default by the Borrower in making any prepayment after the
Borrower has given a notice in accordance with the terms hereof. A certificate
setting forth in reasonable detail as to any additional amounts payable pursuant
to this Section submitted by any Lender, through the Administrative Agent, to
the Borrower (which certificate must be

 

38



--------------------------------------------------------------------------------

delivered to the Administrative Agent within thirty days following such default,
prepayment or conversion) shall be conclusive in the absence of manifest error.
The agreements in this Section shall survive termination of this Agreement and
payment of the Credit Party Obligations.

Section 2.11 Taxes.

(a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.11(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding
(i) any tax imposed on or measured by the net income or profits (however
denominated and including franchise taxes related to income or profits) of a
Lender pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein and (ii) any branch tax
profits imposed by the United States of America or any similar tax imposed by
any other jurisdiction) and all interest, penalties or additions to tax with
respect thereto (all such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges being referred to collectively as “Taxes” and all
such excluded taxes referred to collectively as “Excluded Taxes”). If any Taxes
are so levied or imposed, the Borrower agrees to pay the full amount of such
Taxes, and such additional amounts as may be necessary so that every payment of
all amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note. The Borrower will furnish to the
Administrative Agent as soon as practicable after the date the payment of any
Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Borrower or such other evidence of payment reasonably
satisfactory to the Lenders. The Borrower agrees to indemnify and hold harmless
each Lender, and reimburse such Lender upon its written request (which shall
specify in reasonable detail the nature and amount of such Taxes), for the
amount of any Taxes so levied or imposed and paid by such Lender. Nothing
contained in this Section shall require a Lender to make available its tax
returns or provide any information relating to its taxes which it reasonably
deems confidential. Upon becoming aware of any taxes, levies, imposts, duties,
fees, assessments or other charges for which the Borrower will be required to
indemnify a Lender or the Administrative Agent in accordance with the terms of
Section 2.9 or this Section 2.11, the Administrative Agent will use reasonable
efforts to notify the Borrower thereof; provided that failure of the
Administrative Agent to so notify the Borrower shall not result in any liability
to the Administrative Agent.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date (or, with respect to any
Lender that is no longer considered a United States person because it has booked
its Loans in a foreign jurisdiction, on or prior to the date such Lender is no
longer considered a United States person), or in the case of a Lender that is an
assignee or transferee of an interest under this Agreement pursuant to
Section 10.6(c) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and

 

39



--------------------------------------------------------------------------------

complete original signed copies of Internal Revenue Service Form W-8BEN, W-8ECI
or W-8IMY with appropriate attachments (or successor forms) certifying such
Lender’s entitlement to a complete exemption from United States withholding tax
with respect to payments to be made under this Agreement and under any Note, or
(ii) if the Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY with
appropriate attachments as set forth in clause (i) above, or (x) a certificate
in substantially the form of Exhibit 2.11 (any such certificate, a “Tax Exempt
Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (or successor form) certifying such
Lender’s entitlement to a complete exemption from United States withholding tax
with respect to payments of interest to be made under this Agreement and under
any Note. Each Lender that is a United States person as that term is defined in
Section 7701(a)(30) of the Code, other than a Lender that may be treated as an
exempt recipient based on the indicators described in Treasury Regulation
Section 1.6049-4(c)(1)(ii), hereby agrees that it shall, no later than the
Closing Date or, in the case of a Lender that is an assignee or transferee of an
interest under this Agreement pursuant Section 10.6(c), on the date of such
assignment or transfer to such Lender, deliver to the Borrower and the
Administrative Agent two accurate, complete and signed copies of Internal
Revenue service Form W-9 or successor form, certifying that such Lender is not
subject to United States backup withholding tax. In addition, each Lender agrees
that, to the extent that it may lawfully do so, it will deliver updated versions
of the foregoing, as applicable, (i) whenever the previous certification has
become inaccurate in any material respect or (ii) at any time reasonably
requested by the Borrower or the Administrative Agent, together with such other
forms as may be required in order to confirm or establish the entitlement of
such Lender to a continued complete exemption from United States withholding tax
with respect to payments under this Agreement and any Note. Notwithstanding
anything to the contrary contained in Section 2.11(a), but subject to the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold Taxes imposed by
the United States (or any political subdivision or taxing authority thereof or
therein) from interest, fees or other amounts payable hereunder for the account
of any Lender to the extent that such Lender has not provided to the Borrower
U.S. Internal Revenue Service Forms that establish a complete exemption from
such deduction or withholding and (y) the Borrower shall not be obligated
pursuant to Section 2.11(a) hereof to gross-up payments to be made to a Lender
in respect of Taxes imposed by the United States or to indemnify such Lender for
any withholding Taxes imposed by the United States if (I) such Lender has not
provided to the Borrower the Internal Revenue Service Forms required to be
provided to the Borrower pursuant to this Section 2.11(b) or (II) in the case of
a payment, other than interest, to a Lender described in clause (ii) above, to
the extent that such Forms do not establish a complete exemption from
withholding of such Taxes. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section, the Borrower agrees to pay
additional amounts and to indemnify each Lender in the manner set forth in
Section 2.11(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the date the Lender becomes a party to this Agreement (or becomes a
Participant pursuant to Section 10.6(b)) in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Taxes.

 

40



--------------------------------------------------------------------------------

(c) Each Lender agrees to use reasonable efforts to avoid or to minimize any
amounts which might otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
reasonable discretion to be material.

(d) If the Borrower pays any additional amount pursuant to this Section with
respect to a Lender, such Lender shall use reasonable efforts to obtain a refund
of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith, in its sole discretion, that claiming a refund or credit
would cause material adverse tax consequences to it. In the event that such
Lender receives such a refund or credit, such Lender shall pay to the Borrower
an amount that is equal to the net tax benefit obtained by such Lender as a
result of such payment by the Borrower. In the event that no refund or credit is
obtained with respect to the Borrower’s payments to such Lender pursuant to this
Section 2.11(d), then such Lender shall upon request provide a certification
that such Lender has not received a refund or credit for such payments. Nothing
contained in this Section 2.11(d)shall require a Lender to disclose or detail
the basis of its calculation of the amount of any tax benefit or any other
amount or the basis of its determination referred to in the proviso to the first
sentence of this Section to the Borrower or any other party.

(e) The agreements in this Section 2.11 shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder.

Section 2.12 Replacement of Lenders. If (a) a Lender requests compensation under
Section 2.9, (b) the Borrower is required to pay any additional amount to a
Lender or a Governmental Authority for the account of a Lender pursuant to
Section 2.11, (c) a Lender defaults in its obligation to fund Loans hereunder or
(d) a Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Credit Document that requires the consent of each
Lender and that has been approved by the Required Lenders, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.6(e);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.10) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

41



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.9 or payments required to be made pursuant to Section 2.11, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Requirements of Laws; and

(v) in the case of any such assignment resulting from a Lender’s failure to
consent to a proposed amendment, waiver, consent or release with respect to any
Credit Document, such proposed amendment, waiver, modification and/or waiver
shall become effective upon giving effect to such assignment (and any related
assignments required to be effected in connection therewith in accordance with
Section).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:

Section 3.1 Financial Condition.

(a) (i) The audited Consolidated financial statements of the Credit Parties and
their Consolidated Subsidiaries for the fiscal years ended December 21, 2008,
December 20, 2009 and December 26, 2010, together with the related Consolidated
statements of income or operations, equity and cash flows for the fiscal years
ended on such dates, (ii) the unaudited Consolidated financial statements of the
Credit Parties and their Consolidated Subsidiaries for each quarterly period
ended since the last audited financial statements for which financial statements
are available, together with the related Consolidated statements of income or
operations and equity for such quarterly periods and (iii) the Consolidated
balance sheet of the Credit Parties and their Subsidiaries as of the Closing
Date giving pro forma effect to the Transactions to occur on the Closing Date
(to be based on the consolidated balance sheet of the Credit Parties and their
Subsidiaries as of June 26, 2011):

(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein (subject, in
the case of unaudited financial statements, to normal year-end adjustments and
the absence of footnotes);

(B) fairly present in all material respects the financial condition of the
Credit Parties and their Subsidiaries, as applicable, as of the date

 

42



--------------------------------------------------------------------------------

thereof (subject, in the case of the unaudited financial statements, to normal
year-end adjustments) and results of operations for the period covered thereby;
and

(C) show or disclose all material Indebtedness and other liabilities, direct or
contingent, of the Credit Parties and their Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and contingent
obligations.

(b) The five-year projections (through 2015) of the Credit Parties and their
Subsidiaries delivered to the Lenders (and attached to the Borrower’s current
report on Form 8-K filed on August 29, 2011) on or prior to the Closing Date
have been prepared in good faith based upon reasonable assumptions (it being
understood that forecasts and projections are subject to many contingencies and
risk factors and actual results may vary materially from the forecasts and the
projections).

Section 3.2 No Material Adverse Effect. Since March 31, 2011 (and in addition,
after delivery of annual audited financial statements in accordance with
Section 5.1(a), from the date of the most recently delivered annual audited
financial statements) there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.

Section 3.3 Corporate Existence; Compliance with Law. Each of the Credit Parties
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, organization or formation, (b) has the
requisite power and authority and the legal right to own and operate all its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged and has taken all actions necessary to
maintain all rights, privileges, licenses and franchises necessary or required
in the normal conduct of its business except to the extent where failure to
comply with this subsection (b) could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (c) is duly qualified
to conduct business and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to so
qualify or be in good standing in any such jurisdiction could not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the business or operations of the Credit Parties and their Subsidiaries in such
jurisdiction and (d) is in compliance with all Requirements of Law,
organizational documents, government permits and government licenses except to
the extent such non-compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The jurisdictions in
which the Credit Parties are organized and qualified to do business as of the
Closing Date are described on Schedule 3.3.

Section 3.4 Corporate Power; Authorization; Enforceable Obligations. Each of the
Credit Parties has full power and authority and the legal right to make, deliver
and perform the Credit Documents to which it is party and has taken all
necessary limited liability company, partnership or corporate action to
authorize the execution, delivery and performance by it of the Credit Documents
to which it is party. Each Credit Document to which it is a party has been duly
executed and delivered on behalf of each Credit Party. Each Credit Document to
which it is

 

43



--------------------------------------------------------------------------------

a party constitutes a legal, valid and binding obligation of each Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

Section 3.5 No Legal Bar; No Default. The execution, delivery and performance of
the Credit Documents, the borrowings thereunder and the use of proceeds of the
Loans (a) will not violate any Requirement of Law or any material approval or
material consent from any Governmental Authority relating to any Credit Party or
Subsidiary except to the extent such violation of any Requirement of Law could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) will not conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws, articles of organization,
operating agreement or other organization documents of the Credit Parties or any
Contractual Obligation of any Credit Party (except those as to which waivers of
consent have been obtained) except to the extent such conflict, breach or
default of any Contractual Obligation could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (c) will
not result in, or require, the creation or imposition of any Lien on any Credit
Party’s properties or revenues pursuant to any Requirement of Law or material
Contractual Obligation other than the Liens arising under or contemplated in
connection with the Credit Documents or Permitted Liens.

Section 3.6 No Material Litigation. No litigation, investigation, criminal
prosecution, imposition of criminal or civil fines and penalties, or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Credit Parties, threatened in writing by or against any Credit
Party or any of its Subsidiaries or against any of its or their respective
properties or revenues (a) with respect to the Credit Documents or any Extension
of Credit or any of the transactions contemplated hereby, or (b) which could
reasonably be expected to have a Material Adverse Effect. No permanent
injunction, temporary restraining order or similar decree has been issued
against a Credit Party or any Subsidiary which could reasonably be expected to
have a Material Adverse Effect.

Section 3.7 Investment Company Act. No Credit Party is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

Section 3.8 Margin Regulations. No part of the proceeds of any Extension of
Credit hereunder will be used directly or indirectly for any purpose that
violates, or that would require any Lender to make any filings in accordance
with, the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect. The
Credit Parties and their Subsidiaries (a) are not engaged, principally or as one
of their important activities, in the business of extending credit for the
purpose of “purchasing” or “carrying” “margin stock” within the respective
meanings of each of such terms under Regulation U and (b) taken as a group do
not own “margin stock” except as identified in the financial statements referred
to in Section 3.1 or delivered pursuant to Section 5.1 and the aggregate value
of all “margin stock” owned by the Credit Parties and their Subsidiaries taken
as a group does not exceed 25% of the value of their assets.

 

44



--------------------------------------------------------------------------------

Section 3.9 ERISA. Except as could not reasonably be expected to have a Material
Adverse Effect:

(a) Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Single Employer Plan or, to the Credit
Parties’ knowledge, any Multiemployer Plan and each Single Employer Plan and, to
the Credit Parties’ knowledge, each Multiemployer Plan, has complied in all
material respects with the applicable provisions of ERISA and the Code;

(b) no termination of a Single Employer Plan has occurred resulting in any
liability that has remained underfunded, and no Lien in favor of the PBGC or a
Plan (other than a Permitted Lien) has arisen on the assets of the Credit
Parties or any Commonly Controlled Entity, during the five-year period prior to
the Closing Date;

(c) the present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund such Plans) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits; and

(d) neither any Credit Party nor any Commonly Controlled Entity is currently
liable for a complete or partial withdrawal from a Multiemployer Plan.

Section 3.10 Environmental Matters. Except as could not be reasonably expected
to have a Material Adverse Effect, individually or in the aggregate:

(a) The facilities and properties owned, leased or operated by the Credit
Parties or any of their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could reasonably be expected to give rise
to liability on behalf of any Credit Party under, any Environmental Law;

(b) The Properties, including the Vessels, and all operations of the Credit
Parties and/or their Subsidiaries at the Properties or respecting the Vessels
are in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties, including the Vessels, or the business operated by the Credit
Parties or any of their Subsidiaries (the “Business”);

(c) Neither the Credit Parties nor their Subsidiaries have received any written
or actual notice of violation, alleged violation, non-compliance, liability or
potential liability on behalf of any Credit Party with respect to environmental
matters or Environmental Laws regarding any of the Properties or the Business,
nor do the Credit Parties or their Subsidiaries have knowledge or reason to
believe that any such notice will be received or is being threatened;

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties, including the Vessels, in violation of, or in a manner or
to a

 

45



--------------------------------------------------------------------------------

location that could reasonably be expected to give rise to liability on behalf
of any Credit Party under any Environmental Law, and no Materials of
Environmental Concern have been generated, treated, stored or disposed of at, on
or under any of the Properties or from the Vessels in violation of, or in a
manner that could reasonably be expected to give rise to liability on behalf of
any Credit Party under, any applicable Environmental Law;

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Credit Parties and their Subsidiaries, threatened,
under any Environmental Law to which any Credit Party or any Subsidiary is or
will be named as a party with respect to the Properties, including the Vessels,
or the Business or otherwise, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties, including the Vessels, or the Business or
otherwise; and

(f) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, including the Vessels, or arising from or
related to the operations of any Credit Party or any Subsidiary in connection
with the Properties, including the Vessels, or otherwise in connection with the
Business, in violation of or in amounts or in a manner that could reasonably be
expected to give rise to liability on behalf of any Credit Party under
Environmental Laws.

Section 3.11 Use of Proceeds. The proceeds of the Extensions of Credit shall be
used by the Borrower solely for the payment of (a) costs and expenses in
connection with such actions described to the Lenders or their representatives
pursuant to the Disclosure Letter, (b) its working capital needs caused by
unexpected material adverse changes in pricing, credit, payment and other
similar terms being demanded by third party vendors and suppliers, (c) fees and
expenses (including interest expense and such other payments contemplated under
the RSAs and the Commitment Letter) relating to the Loans and the transactions
contemplated by the Credit Agreement and the RSAs, (d) certain litigation
settlement expenses previously disclosed to the Lenders pursuant to the
Disclosure Letter, (e) such amounts that are required to be paid (i) solely from
the proceeds of Extensions of Credit under the terms of the First Lien Credit
Agreement or (ii) as conditions to the effectiveness of the amendment to the
First Lien Credit Agreement executed in connection with this Agreement and set
forth in the funds flow statement delivered pursuant thereto, and/or (f) other
business expenses incurred by the Borrower and its Subsidiaries in the ordinary
course of business.

Section 3.12 Subsidiaries; Joint Ventures; Partnerships. Set forth on
Schedule 3.12 is a complete and accurate list of all Subsidiaries, joint
ventures and partnerships of the Credit Parties as of the Closing Date.
Information on the attached Schedule includes the following: (a) the number of
shares of each class of Capital Stock or other equity interests outstanding;
(b) the number and percentage of outstanding shares of each class of Capital
Stock owned by the Borrower or any of its Subsidiaries; and (c) the number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and similar rights. The outstanding Capital Stock and other equity
interests of all such Subsidiaries is validly issued, fully paid and
non-assessable and is owned free and clear of all Liens (other than those
arising under or contemplated in connection with the Credit Documents). There
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than

 

46



--------------------------------------------------------------------------------

stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower or any
Subsidiary, except as contemplated in connection with the Credit Documents, the
2007 Senior Unsecured Convertible Notes, the RSAs and options and warrants
related thereto issued from time to time.

Section 3.13 Ownership. Each of the Credit Parties and its Subsidiaries is the
owner of all of its respective personal and real property and has good and
marketable title to or a valid leasehold interest in, all of its respective
personal and real property (except for minor defects in title in property that
do not materially interfere with its ability to conduct its business as
currently conducted or to use such properties for their intended purposes),
which, together with assets leased or licensed by the Credit Parties and their
Subsidiaries, represents all assets in the aggregate material to the conduct of
the business of the Credit Parties and their Subsidiaries, and (after giving
effect to the Transactions) none of such assets is subject to any Lien other
than Permitted Liens. Each Credit Party and its Subsidiaries enjoys peaceful and
undisturbed possession under all of its leases and all such leases are valid and
subsisting and in full force and effect.

Section 3.14 Taxes. Each of the Credit Parties and its Subsidiaries has filed,
or caused to be filed, all material income tax returns and all other material
tax returns (federal, state, local and foreign) required to be filed and paid
(a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) that are not yet
delinquent, (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP or (iii) which the failure to pay could not reasonably be
expected to have a Material Adverse Effect. None of the Credit Parties or their
Subsidiaries is aware as of the Closing Date of any material proposed tax
assessments against it or any of its Subsidiaries.

Section 3.15 Intellectual Property Rights. Each of the Credit Parties and its
Subsidiaries owns, or has the legal right to use, all Intellectual Property,
tradenames, technology, know-how and processes necessary for each of them to
conduct its business as currently conducted. Set forth on Schedule 3.15 is a
list of all registered or issued Intellectual Property (including all
applications for registration and issuance) owned by each of the Credit Parties
and its Subsidiaries or that each of the Credit Parties or any of its
Subsidiaries has the right to use as of the Closing Date (including name/title,
current owner, registration or application number, and registration or
application date). Except as disclosed in Schedule 3.15 hereto, (a) each Credit
Party has the right to use its Intellectual Property in perpetuity and without
payment of royalties, (b) all registrations with Governmental Authorities in
respect of such Intellectual Property are valid and in full force, and (c) there
are no restrictions on the direct or indirect transfer of any Contractual
Obligation, or any interest therein, held by any of the Credit Parties in
respect of such Intellectual Property which has not been obtained. Except as
could not reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate, none of the Credit Parties is in default (or with the
giving of notice or lapse of time or both, would be in default) under any
license to use its Intellectual Property; no claim has been asserted and is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or

 

47



--------------------------------------------------------------------------------

effectiveness of any such Intellectual Property, nor do the Credit Parties or
any of their Subsidiaries know of any such claim; and, to the knowledge of the
Credit Parties or any of their Subsidiaries, the use of such Intellectual
Property by any of the Credit Parties or any of its Subsidiaries does not
infringe on the rights of any Person. Except as could not reasonably be expected
to have a Material Adverse Effect, individually or in the aggregate, the Credit
Parties have recorded or deposited with and paid to the United States Copyright
Office, the Register of Copyrights, the Copyrights Royalty Tribunal or other
Governmental Authority, all notices, statements of account, royalty fees and
other documents and instruments required under the terms and conditions of any
Contractual Obligation of the Credit Parties and/or under Title 17 of the United
States Code and the rules and regulations issued thereunder (collectively, the
“Copyright Act”), and are not liable to any Person for copyright infringement
under the Copyright Act or any other law, rule, regulation, contract or license
as a result of their business operations.

Section 3.16 Solvency. After giving effect to the Transactions and assuming the
Restructuring Effective Date occurs, (a) the Credit Parties, on a consolidated
basis, are solvent and are able to pay their debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, and (b) the fair saleable value of the Credit Parties’ assets taken
as a whole, measured on a going concern basis, exceeds all probable liabilities
of the Credit Parties, including those to be incurred pursuant to this
Agreement. After giving effect to the Transactions and assuming the
Restructuring Effective Date occurs, none of the Credit Parties (i) has
unreasonably small capital in relation to the business in which it is or
proposes to be engaged or (ii) has incurred, or believes that it will incur
debts beyond its ability to pay such debts as they become due. In executing the
Credit Documents and consummating the Transactions, none of the Credit Parties
intends to hinder, delay or defraud either present or future creditors or other
Persons to which one or more of the Credit Parties is or will become indebted.

Section 3.17 Location of Collateral. Set forth on Schedule 3.17(a) is a list of
all Properties that are real properties of the Credit Parties and their
Subsidiaries as of the Closing Date with a fair market value in excess of
$1,000,000, with street address, county and state where located. Set forth on
Schedule 3.17(b) is a list of all locations where any tangible personal property
in excess of $1,000,000 (other than Vessels and containers) of the Credit
Parties and their Subsidiaries is located as of the Closing Date, including
county and state where located. Set forth on Schedule 3.17(c) is the state of
incorporation or organization, the chief executive office, the principal place
of business, the tax identification number and organization identification
number of each of the Credit Parties and their Subsidiaries as of the Closing
Date.

Section 3.18 No Burdensome Restrictions. None of the Credit Parties or their
Subsidiaries is a party to any agreement or instrument or subject to any other
obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 3.19 [Reserved.]

Section 3.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Credit Parties or any of their
Subsidiaries as

 

48



--------------------------------------------------------------------------------

of the Closing Date, other than as set forth in Schedule 3.20 hereto, and as of
the Closing Date none of the Credit Parties or their Subsidiaries (a) has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years, or (b) has knowledge of any potential or
pending strike, walkout or work stoppage, which, in the case of clauses (a) and
(b) above, could reasonably be expected, individually, or in the aggregate, to
have a Material Adverse Effect. As of the Closing Date, no unfair labor practice
complaint is pending against any Credit Party or any of its Subsidiaries that if
adversely decided could reasonably be expected to have a Material Adverse
Effect.

Section 3.21 Accuracy and Completeness of Information. All factual information
heretofore, contemporaneously or hereafter furnished by or on behalf of any
Credit Party or any of its Subsidiaries to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement or any other Credit
Document, or any transaction contemplated hereby or thereby, when delivered was,
is or will be (as applicable) true and accurate in all material respects and not
incomplete by omitting to state any material fact necessary to make such
information not misleading. There is no fact now known to any Credit Party or
any of its Subsidiaries which, individually or in the aggregate, has, or could
reasonably be expected to have, a Material Adverse Effect, which fact has not
been set forth herein, in the financial statements of the Credit Parties and
their Subsidiaries furnished to the Administrative Agent and the Lenders, or in
any certificate, opinion or other written statement made or furnished by any
Credit Party to the Administrative Agent and the Lenders.

Section 3.22 Insurance. The insurance coverage of the Credit Parties and their
Subsidiaries as of the Closing Date is outlined as to carrier, policy number,
expiration date, type and amount on Schedule 3.22 and such insurance coverage
complies with the requirements set forth in Section 5.5(b).

Section 3.23 Security Documents.

(a) The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby. Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) the filing of appropriate financing statements with the Secretary of State
of the state of incorporation or organization for each Credit Party (or with
such other appropriate Governmental Authority), the filing of appropriate
assignments or notices with the United States Patent and Trademark Office and
the United States Copyright Office, and the recordation of the Real Estate
Mortgage Instruments, in each case in favor of the Administrative Agent, on
behalf of the Secured Parties, or (b) the Administrative Agent obtaining Control
(as defined in the Security Agreement) or possession over those items of
Collateral in which a security interest is perfected through Control or
possession) perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

(b) The Vessel Fleet Mortgage in favor of the Mortgage Trustee, for the benefit
of the Secured Parties, is effective to create a legal, valid and enforceable
Lien on all the applicable mortgagor’s right, title and interest in and to the
whole of the Mortgaged Vessels covered thereby and the proceeds thereof, and
when the Vessel Fleet Mortgage is filed for recording, and recorded, with the
National Vessel Documentation Center of the United States

 

49



--------------------------------------------------------------------------------

Coast Guard, the Vessel Fleet Mortgage shall constitute, as of the date and time
of filing, a second “preferred mortgage” on the Mortgaged Vessels covered
thereby in favor of the Mortgage Trustee for the ratable benefit of the Secured
Parties under Chapter 313 of Title 46 of the United States Code, as amended,
having the effect and with the priority provided under such law, in each case
prior and superior in right to any other Person, other than with respect to the
rights of Persons pursuant to Permitted Liens.

Section 3.24 Classification of Senior Indebtedness. The Credit Party Obligations
constitute “Senior Indebtedness”, “Designated Senior Indebtedness” or any
similar designation under and as defined in any agreement governing any
Subordinated Debt and the subordination provisions set forth in each such
agreement are legally valid and enforceable against the parties thereto.

Section 3.25 Anti-Terrorism Laws. Neither any Credit Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended. Neither any Credit Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

Section 3.26 Compliance with OFAC Rules and Regulations. None of the Credit
Parties or their Subsidiaries or their respective Affiliates (a) is a Sanctioned
Person, (b) has more than 15% of its assets in Sanctioned Countries, or
(c) derives more than 15% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Extension of Credit hereunder will be knowingly used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.

Section 3.27 Compliance with FCPA. Each of the Credit Parties and their
Subsidiaries is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto.

Section 3.28 Consent; Governmental Authorizations. No approval, consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with
acceptance of Extensions of Credit by the Borrower or the making of the Guaranty
hereunder or with the execution, delivery or performance of any Credit Document
by the Credit Parties (other than those which have been obtained) or with the
validity or enforceability of any Credit Document against the Credit Parties
(except such filings as are necessary in connection with the perfection of the
Liens created by such Credit Documents).

Section 3.29 Vessels. Schedule 3.29 sets forth, as of the Closing Date, for each
Vessel, (a) its name, (b) its owner, (c) the arrangements (including
intercompany arrangements)

 

50



--------------------------------------------------------------------------------

pursuant to which the Vessel is chartered or operated by any Credit Party or
Subsidiary as of the Closing Date, (d) its class description, (e) the name of
its classification society, (f) its shipyard and year in which the Vessel was
constructed and (g) any and all applicable Chartered Vessel Documents. Except as
could not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect, the Credit Parties and their Subsidiaries own or are
licensed or otherwise have the right to use all Vessels. Except as could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, each Vessel (i) is adequate and suitable for use by
such Credit Party or Subsidiary in its business as presently conducted by it,
ordinary wear and tear and depreciation excepted; (ii) is seaworthy for hull and
machinery insurance warranty purposes; (iii) is insured in accordance with the
Vessel Fleet Mortgage and each of the arrangements pursuant to which the Vessel
is chartered or operated by the Borrower as set forth in Schedule 3.29; (iv) is
in compliance with any applicable Chartered Vessel Documents covering such
Vessel; (v) is in compliance with all Federal, state, local or foreign statutes,
laws, regulations, ordinances, rules, judgments, orders, code and decrees, or
rule of common law (including Environmental Laws) as are applicable to Vessels
documented under U.S. flag and operated in the manner operated by a Credit Party
or any Subsidiary in accordance with past practice; and (vi) is, assuming in the
case of Chartered Vessels only that the relevant owner participant, the relevant
owner trustee and Shipco under the applicable Chartered Vessel Documents are
“citizens of the United States” within the meaning of 46 U.S.C. § 50501 (a) and
(d), qualified to operate in the coastwise trade of the United States, properly
documented and is in compliance with the requirements of its present class and
classification society. Except as set forth in Schedule 3.29, as of the Closing
Date, all of the Vessels are in class.

Section 3.30 Qualification. Each of the Credit Parties and their Subsidiaries is
(a) a “citizen of the United States” within the meaning of 46 U.S.C. § 50501(a)
and (d). Each of the Mortgaged Vessels is duly documented in the name of the
respective Credit Party or Subsidiary and duly qualified for the coastwise trade
of the United States. Each of the Vessels covered by a Chartered Vessel Document
is duly documented in the name of the owner thereof and the relevant Chartered
Vessel Documents are or shall be in full force and effect.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1 Conditions to Closing Date. This Agreement shall become effective
upon, and the obligation of each Lender to transfer on the Closing Date an
amount equal to such Lender’s Term Loan Commitment Percentage of the Term Loan
Committed Amount to the Administrative Agent (for deposit in the Escrow Account)
and make the Closing Date Term Loan (and any other Term Loan, if any, on the
Closing Date), is subject to, the satisfaction or waiver of the following
conditions precedent:

(a) Execution of Credit Agreement; Credit Documents and Lender Consents. The
Administrative Agent shall have received (i) counterparts of this Agreement,
executed by a duly authorized officer of each party hereto, (ii) for the account
of each Lender requesting a promissory note, a Term Loan Note,
(iii) counterparts of the Security Agreement, the Pledge Agreement and each Real
Estate Mortgage Instrument, if any, and Vessel Fleet Mortgage, in

 

51



--------------------------------------------------------------------------------

each case conforming to the requirements of this Agreement and executed by duly
authorized officers of the Credit Parties or other Person, as applicable, (iv) a
duly completed and duly executed copy of the Perfection Certificate and
(v) counterparts of any other Credit Document, executed by the duly authorized
officers of the parties thereto.

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Articles of Incorporation/Charter Documents. Copies of the articles of
incorporation or other charter documents, as applicable, of each Credit Party
certified (A) by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date,
and (B) to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its incorporation or organization, as
applicable.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the Credit Documents
in form and substance reasonably satisfactory to the Administrative Agent, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.

(iii) Bylaws/Operating Agreement. A copy of the bylaws or comparable operating
agreement of each Credit Party certified by an officer of such Credit Party
(pursuant to an officer’s certificate in substantially the form of Exhibit
4.1(b) attached hereto) as of the Closing Date to be true and correct and in
force and effect as of such date.

(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation or
organization.

(v) Incumbency. An incumbency certificate of each Credit Party certified by an
officer (pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) to be true and correct as of the Closing Date.

(c) Legal Opinion of Counsel. The Administrative Agent shall have received a
customary opinion or opinions (including, if requested by the Administrative
Agent, maritime counsel opinions) of counsel for the Credit Parties, dated the
Closing Date and addressed to the Administrative Agent and the Lenders, in form
and substance reasonably acceptable to the Administrative Agent (which shall
include, without limitation, customary opinions with respect to the due
organization and valid existence of each Credit Party, customary opinions as to
perfection of the Liens granted to the Administrative Agent pursuant to the
Security Documents,

 

52



--------------------------------------------------------------------------------

customary opinions as to the non-contravention of the Credit Parties’
organizational documents, and opinions as to no conflict between this Agreement
(and certain other Credit Documents specified in such opinion) and the First
Lien Credit Agreement and the indenture for the 2007 Senior Unsecured
Convertible Notes). The Administrative Agent shall have received evidence that
the Administrative Agent and the Lenders have been permitted to rely on each
such opinion delivered by the Borrower, in a form and substance reasonably
acceptable to the Administrative Agent.

(d) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent:

(i) (A) searches of Uniform Commercial Code filings in the jurisdiction of the
chief executive office, the state of organization, and the state of
incorporation, of each Credit Party and each jurisdiction where a filing would
need to be made in order to perfect the Lenders’ security interest in the
Collateral, copies of the financing statements on file in such jurisdictions
evidencing that no Liens exist other than Permitted Liens and (B) tax lien,
judgment and pending litigation searches in such jurisdictions;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as reasonably
requested by the Administrative Agent in order to perfect the Administrative
Agent’s security interest in the Intellectual Property;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s reasonable discretion, to perfect the
Lenders’ security interest in the Collateral; and

(iv) with respect to the stock or membership certificates, if any, evidencing
the Capital Stock pledged to the Administrative Agent pursuant to the Pledge
Agreement, copies of such stock or membership certificates (together with duly
executed in blank undated stock powers or transfer powers) delivered to the
First Lien Administrative Agent pursuant to the First Lien Credit Documents.

(v) [RESERVED].

(vi) [RESERVED].

(vii) [RESERVED].

(e) Vessel Collateral. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders:

(i) A copy of one or more certificates of ownership (CG-1330) issued by the
National Vessel Documentation Center (“NVDC”) showing the Vessel Fleet Mortgage
as an encumbrance of record on each owned Vessel listed in Schedule 3.29;

 

53



--------------------------------------------------------------------------------

(ii) abstracts of title issued by the NVDC dated not earlier than seven days
prior to the Closing Date for each Vessel owned by any Credit Parties or
Subsidiary together with copies of each such Vessel’s current certificate of
documentation and copies of the documents disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Vessels are duly
documented in the name of the respective Credit Party and qualified for the
coastwise trade. The Liens (other than Permitted Liens) indicated by such
abstracts shall have been released or appropriate arrangements reasonably
acceptable to the Administrative Agent have been made for such release;

(iii) arrangements satisfactory to the Administrative Agent shall have been made
to have the notice referred to in Section 3.5 of such Vessel Fleet Mortgage
placed on such Mortgaged Vessel;

(iv) copies of insurance cover notes and evidence of entry of each Vessel in a
protection and indemnity club, together with a broker’s letter, describing all
Vessel insurances in detail, in form and substance reasonably satisfactory to
the Administrative Agent;

(v) counterpart of an Assignment of Insurances (together with notices of
assignment and loss payable clauses) with respect to the Mortgaged Vessels, in
each case duly executed and delivered by the record owner(s) of such Mortgaged
Vessels and the applicable Mortgage Trustee(s); and

(vi) the material Chartered Vessel Documents shall have been delivered to the
Administrative Agent or its counsel.

(f) Real Property Collateral. The Administrative Agent shall have received, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders:

(i) fully executed and notarized Real Estate Mortgage Instruments encumbering
the Real Estate Mortgaged Properties listed in Schedule 3.17(d);

(ii) a title report in respect of each of the Real Estate Mortgaged Properties;

(iii) with respect to each Real Estate Mortgaged Property listed in Schedule
3.17(d), a Real Estate Mortgage Policy assuring the Administrative Agent that
the Real Estate Mortgage Instrument with respect to such Real Estate Mortgaged
Property creates a valid and enforceable second priority mortgage lien on such
Real Estate Mortgaged Property, free and clear of all defects and encumbrances
except Permitted Liens, which Real Estate Mortgage Policy shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall provide
for affirmative insurance and such reinsurance as the Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent;

 

54



--------------------------------------------------------------------------------

(iv) evidence as to (A) whether any Real Estate Mortgaged Property listed in
Schedule 3.17(d) is a Flood Hazard Property and (B) if any Real Estate Mortgaged
Property is a Flood Hazard Property, (x) whether the community in which such
Real Estate Mortgaged Property is located is participating in the National Flood
Insurance Program, (y) the applicable Credit Party’s written acknowledgment of
receipt of written notification from the Administrative Agent (I) as to the fact
that such Real Estate Mortgaged Property is a Flood Hazard Property and (II) as
to whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (z) copies of
insurance policies or certificates of insurance of the Credit Parties and their
Subsidiaries evidencing flood insurance reasonably satisfactory to the
Administrative Agent and naming the Administrative Agent as loss payee on behalf
of the Lenders;

(v) maps or plats of an as-built survey of the sites of the Real Estate
Mortgaged Properties listed in Schedule 3.17(d) certified to the Administrative
Agent and the Title Insurance Company in a manner reasonably satisfactory to
them, dated a date satisfactory to each of the Administrative Agent and the
Title Insurance Company by an independent professional licensed land surveyor
reasonably satisfactory to each of the Administrative Agent and the Title
Insurance Company, which maps or plats and the surveys on which they are based
shall be sufficient to delete any standard printed survey exception contained in
the applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the American Congress on Surveying and
Mapping in 2005, and, without limiting the generality of the foregoing, there
shall be surveyed and shown on such maps, plats or surveys the following:
(A) the locations on such sites of all the buildings, structures and other
improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites necessary to use the sites; (D) all roadways, paths,
driveways, easements, encroachments and overhanging projections and similar
encumbrances affecting the site, whether recorded, apparent from a physical
inspection of the sites or otherwise known to the surveyor; (E) any
encroachments on any adjoining property by the building structures and
improvements on the sites; and (F) if the site is described as being on a filed
map, a legend relating the survey to said map;

(vi) satisfactory third-party environmental reviews of all owned Real Estate
Mortgaged Properties listed in Schedule 3.17(d), including but not limited to
Phase I environmental assessments, together with reliance letters in favor of
the Lenders;

(vii) to the extent requested by the Administrative Agent, opinions of counsel
to the Credit Parties for each jurisdiction in which the Real Estate Mortgaged
Properties are located;

 

55



--------------------------------------------------------------------------------

(viii) to the extent available, zoning letters from each municipality or other
Governmental Authority for each jurisdiction in which the Real Estate Mortgaged
Properties listed in Schedule 3.17(d) are located; and

(ix) an appraisal of each owned Real Estate Mortgaged Property, in form and
substance reasonably satisfactory to the Administrative Agent.

(g) Liability, Casualty and Property. The Administrative Agent shall have
received copies of insurance policies or certificates (with physical copies of
long-form endorsements of insurance to be delivered promptly following the
Closing Date) evidencing liability, casualty and property meeting the
requirements set forth herein or in the Security Documents. The Administrative
Agent (or Mortgage Trustee) shall be named as lender loss payee, mortgagee, as
its interest may appear and/or additional insured with respect to any such
insurance providing liability coverage or coverage in respect of any Collateral,
and the Borrower will use its commercially reasonable efforts to have each
provider of any such insurance agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative Agent
(or Mortgage Trustee), that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or cancelled.

(h) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Borrower
(or other Responsible Officer reasonably acceptable to the Administrative Agent)
as to the financial condition, solvency and related matters of the Guarantors
and their Subsidiaries, after giving effect to the initial borrowings under the
Credit Documents and assuming the Restructuring Effective Date occurs, in
substantially the form of Exhibit 4.1(h) hereto.

(i) Account Designation Letter. The Administrative Agent shall have received the
executed Account Designation Letter in the form of Exhibit 1.1(a) hereto.

(j) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing with respect to the Term Loans to be made on the Closing Date (if
any).

(k) Consents. The Administrative Agent shall have received evidence that all
boards of directors, governmental, shareholder and material third party consents
and approvals (if any) necessary in connection with the Transactions have been
obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.

(l) Compliance with Laws. The financings and other transactions contemplated
hereby shall be in compliance in all material respects with all applicable laws
and regulations (including all applicable securities and banking laws, rules and
regulations).

(m) Bankruptcy. There shall be no bankruptcy or insolvency proceedings pending
with respect to any Credit Party or any Subsidiary thereof.

(n) [Reserved].

 

56



--------------------------------------------------------------------------------

(o) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 3.1.

(p) No Material Adverse Change. Since March 31, 2011, no material adverse change
shall have occurred in the business, affairs, properties, condition (financial
or otherwise) or prospects of the Credit Parties or any of their Subsidiaries;
it being understood that none of the events or items described on Schedule I to
Exhibit G to the Commitment Letter (including by reference to the Disclosure
Letter) shall constitute such a material adverse change.

(q) [Reserved.]

(r) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, substantially in the form of Exhibit 4.1(r)
stating that (i) there does not exist any pending or ongoing, action, suit,
investigation, litigation or proceeding in any court or before any other
Governmental Authority (A) affecting this Agreement or the other Credit
Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date or (B) that purports to affect any Credit
Party or any of its Subsidiaries, or any transaction contemplated by the Credit
Documents, which action, suit, investigation, litigation or proceeding could
reasonably be expected to have a Material Adverse Effect, that has not been
settled, dismissed, vacated, discharged or terminated prior to the Closing Date,
(ii) immediately after giving effect to this Agreement, the other Credit
Documents, and all the Transactions contemplated to occur on such date, (A) no
Default or Event of Default exists, and (B) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) and (iii) each of the other conditions precedent in Section 4.1
have been satisfied, except to the extent the satisfaction of any such condition
is subject to the judgment or discretion of the Administrative Agent.

(s) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, substantially in the form of Exhibit 4.1(s),
for benefit of itself and the Lenders, provided by the Borrower that sets forth
information required by the Patriot Act including, without limitation, the
identity of the Credit Parties, the name and address of the Credit Parties and
other information that will allow the Administrative Agent or any Lender, as
applicable, to identify the Credit Parties in accordance with the Patriot Act.

(t) “Know Your Customer” Information. The Administrative Agent shall have
received documentation and other information required by bank regulatory
authorities under applicable “Know Your Customer” and Anti-Money Laundering
rules and regulations, including, without limitation, the Patriot Act.

(u) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses due and payable under the Credit Documents and
the RSAs on or prior to the Closing Date, including those owing pursuant to the
Commitment Letter and Section 2.2 (and any other provision of this Agreement or
any other Credit Document), and other amounts to the extent invoiced, due and
payable to such parties in connection with the

 

57



--------------------------------------------------------------------------------

reimbursement for premiums, survey charges and recording taxes and other
reasonable out-of-pocket costs and expenses (including, without limitation, the
reasonable unpaid legal fees and expenses of Paul, Weiss, Rifkind, Wharton &
Garrison LLP and K&L Gates LLP, and the fees and expenses of any reasonably
necessary local and foreign counsel, appraisers, consultants and other
advisors).

(v) No Legal Bar. No Order of any Governmental Authority shall purport to
restrain any Lender from making any Term Loans to be made by it.

(w) RSAs. Each RSA of the Term Loan Lenders shall have been executed and shall
not have been terminated pursuant to Section 5 (Termination) thereof.

(x) Litigation. Except as disclosed in the Borrower’s Form 10-Q, there shall be
no material pending litigation, bankruptcy or insolvency, injunction, order or
claim with respect to the Credit Parties or any Subsidiary.

(y) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

(z) Qualification. The Credit Parties and their Subsidiaries shall each be
qualified as “a citizen of the United States” within the meaning of 46 U.S.C. §
50501(a) and (d), qualified to own and operate vessels in the coastwise trade of
the United States to the extent required by Chapter 551 of Title 46 of the
United States Code in connection with the Credit Parties and their Subsidiaries’
business.

(aa) First Lien Credit Agreement. Amendments to the First Lien Credit Documents
shall have been executed in the form attached hereto as Exhibit 4.1(aa).

Section 4.2 Conditions Precedent to All Extensions of Credit. The release of
amounts from the Escrow Account and the extension of Term Loans hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Term Loan:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein, in the Security Documents or which are contained in
any certificate furnished at any time under or in connection herewith shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date (except for those which expressly
relate to an earlier date).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.

(c) RSAs. No RSA of any Term Loan Lender shall have been terminated pursuant to
Section 5 (Termination) thereof.

 

58



--------------------------------------------------------------------------------

(d) No Material Adverse Change. Since March 31, 2011, no material adverse change
shall have occurred in the business, affairs, properties, condition (financial
or otherwise) or prospects of the Credit Parties and their Subsidiaries (taken
as a whole); it being understood that none of the events or items described on
Schedule I to Exhibit G to the Commitment Letter (including by reference to the
Disclosure Letter) shall constitute such a material adverse change.

(e) Officer’s Certificate. The Administrative Agent shall have received from a
Responsible Officer of the Borrower an officer’s certificate certifying that
(i) the conditions set forth in paragraphs (a) through (d) above are satisfied
as of such date, (ii) except in the case of a Loan being applied for the
purposes described in subclauses (iii)(c) and (iii)(e) below, as of such date,
the Borrower is unable to satisfy the conditions applicable to extensions of
First Lien Revolving Loans under the First Lien Credit Agreement or the amount
of First Lien Revolving Loans available for borrowing under the First Lien
Credit Agreement is insufficient to satisfy the relevant purposes permitted in
clause (iii) of this Section 4.2(e), and (iii) the proceeds of the Term Loans
shall, within one Business Day of receipt, be used by the Borrower for the
payment of (a) costs and expenses in connection with such actions described to
the Lenders or their representatives pursuant to that certain letter dated
August 26, 2011 by the Borrower to the representative of the Lenders (the
“Disclosure Letter”), (b) its working capital needs caused by unexpected
material adverse changes in pricing, credit, payment and other similar terms
being demanded by third party vendors and suppliers, (c) fees and expenses
(including interest expense and such other payments contemplated under the RSAs
and the Commitment Letter) relating to the Loans and the transactions
contemplated by the Credit Agreement and the RSAs, (d) certain litigation
settlement expenses previously disclosed to the Lenders pursuant to the
Disclosure Letter, (e) such amounts that are required to be paid (x) solely from
the proceeds of Extensions of Credit under the terms of the First Lien Credit
Agreement or (y) as conditions to the effectiveness of the amendment to the
First Lien Credit Agreement executed in connection with this Agreement and set
forth in the funds flow statement delivered pursuant thereto, and/or (f) other
business expenses incurred by the Borrower and its Subsidiaries in the ordinary
course of business.

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (e), as applicable,
have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter for so long as this Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations (other than indemnification obligations and other
contingent obligations for which no claim has been asserted) and all other
amounts owing to the Administrative Agent or any Lender hereunder are paid in
full, such Credit Party shall, and shall cause each of their Subsidiaries, to:

 

59



--------------------------------------------------------------------------------

Section 5.1 Financial Statements. Furnish to the Administrative Agent for
distribution to each of the Lenders:

(a) Annual Financial Statements. No later than the earlier of (i) the date the
Borrower is required by the SEC to deliver its Form 10-K for each fiscal year of
the Borrower and (ii) ninety (90) days after the end of each fiscal year of the
Borrower, a copy of the Consolidated balance sheet of the Credit Parties and
their Subsidiaries as at the end of such fiscal year and the related
Consolidated statements of income and retained earnings and of cash flows of the
Credit Parties and their Subsidiaries for such year, which shall be audited by a
registered public accounting firm of nationally recognized standing, setting
forth in each case in comparative form the figures for the previous year,
reported on without (except with respect to such annual financial statements for
the fiscal year 2010) a “going concern” or like qualification or exception, or
qualification indicating that the scope of the audit was inadequate to permit
such independent certified public accountants to certify such financial
statements without such qualification;

(b) Quarterly Financial Statements. No later than the earlier of (i) the date
the Borrower is required by the SEC to deliver its Form 10-Q for any fiscal
quarter of the Borrower and (ii) forty-five (45) days after the end of each
fiscal quarter of the Borrower, a copy of the Consolidated balance sheet of the
Credit Parties and their Subsidiaries as at the end of such period and related
Consolidated statements of income and retained earnings and of cash flows for
the Credit Parties and their Subsidiaries for such quarterly period and for the
portion of the fiscal year ending with such period, in each case setting forth
in comparative form Consolidated figures for the corresponding period or periods
of the preceding fiscal year (subject to normal recurring year-end audit
adjustments and the absence of footnotes);

(c) Annual Operating Budget and Cash Flow. Within ninety (90) days after the end
of each fiscal year, a copy of the detailed annual operating budget or plan
including cash flow projections of the Credit Parties and their Subsidiaries for
the next four fiscal quarter period prepared on a quarterly basis, in form and
detail reasonably acceptable to the Administrative Agent and the Lenders,
together with a summary of the material assumptions made in the preparation of
such annual budget or plan;

(d) Monthly Reports. No later than thirty (30) days after the end of each fiscal
month, (i) a copy of the Consolidated balance sheet of the Credit Parties and
their Subsidiaries as of the end of such fiscal month and related Consolidated
statements of income and retained earnings and of cash flows for the Credit
Parties and their Subsidiaries for such fiscal month and for the portion of the
fiscal year ending with such fiscal month, in each case setting forth in
comparative form Consolidated figures for the corresponding period or periods of
the preceding fiscal year (subject to normal recurring year end audit
adjustments and the absence of footnotes) and (ii) a comparison of the
Consolidated balance sheet and related Consolidated statements of income and
retained earnings and of cash flows for the Credit Parties and their
Subsidiaries for such fiscal month and for the portion of the fiscal year ending
with such fiscal month to the annual operating budget or plan of the Credit
Parties and their Subsidiaries for such periods;

 

60



--------------------------------------------------------------------------------

(e) Other Reporting. Concurrently with the delivery thereof to the First Lien
Administrative Agent, a copy of any forecasts, reconciliations and other
information delivered to the First Lien Administrative Agent pursuant to
Section 5.1(e) of the First Lien Credit Agreement (as in effect on the date
hereof);

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments and the absence of footnotes) and to be prepared in
reasonable detail and, in the case of annual and quarterly financial statements
provided in accordance with subsections (a) and (b) above, in accordance with
GAAP applied consistently throughout the periods reflected therein and further
accompanied by a description of, and an estimation of the effect on the
financial statements on account of, a change, if any, in the application of
accounting principles as provided in Section 1.3.

Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which the Administrative Agent receives such reports from the Borrower through
electronic mail; provided that, upon the Administrative Agent’s request, the
Borrower shall provide paper copies of any documents required hereby to the
Administrative Agent.

Section 5.2 Certificates; Other Information. Furnish to the Administrative Agent
for distribution to each of the Lenders:

(a) [Reserved].

(b) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer
substantially in the form of Exhibit 5.2(b) (i) stating that (A) such financial
statements present fairly in all material respects the financial position of the
Credit Parties and their Subsidiaries for the periods indicated in conformity
with GAAP applied on a consistent basis (subject, in the case of interim
statements, to normal recurring year-end audit adjustments and the absence of
footnotes), (B) each of the Credit Parties during such period observed or
performed in all material respects all of its covenants and other agreements,
and satisfied in all material respects every condition, contained in this
Agreement to be observed, performed or satisfied by it, and (C) such Responsible
Officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate, and (ii) attaching thereto a copy of any
certificate of a Responsible Officer delivered to the First Lien Administrative
Agent pursuant to Section 5.2(b) of the First Lien Credit Agreement (as in
effect on the date hereof) relating to the same fiscal period, provided, that in
the event that, as of the date of the certificate being delivered pursuant to
this Section 5.2(b), the First Lien Credit Party Obligations shall have been
satisfied in full, such certificate shall include the calculations in reasonable
detail required to indicate the Consolidated Senior Secured Leverage Ratio and
Interest Coverage Ratio (in each case as such terms are defined in the First
Lien Credit Agreement as in effect on the date hereof) as of the last day of
such period;

 

61



--------------------------------------------------------------------------------

(c) promptly upon receipt thereof, a copy or summary of any other report, or
“management letter” or similar report submitted by independent accountants to
the Borrower or any of its Subsidiaries in connection with any annual, interim
or special audit of the books of such Person; and

(d) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

Section 5.3 Payment of Taxes and Other Obligations. Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, subject, where applicable, to specified grace periods, (a) its material
taxes (Federal, state, local and any other taxes) and (b) its other material
obligations and liabilities of whatever nature in accordance with industry
practice and (c) any material additional costs that are imposed as a result of
any failure to so pay, discharge or otherwise satisfy such taxes, obligations
and liabilities, except when the amount or validity of any such taxes,
obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit Parties.

Section 5.4 Conduct of Business and Maintenance of Existence.

(a) Continue to engage in business of the same general type as now conducted by
it on the Closing Date and similar or related businesses and preserve, renew and
keep in full force and effect its corporate or other formative existence and
good standing, take all reasonable action to maintain all rights, privileges and
franchises necessary in the normal conduct of its business and to maintain its
goodwill and comply with all contractual obligations and Requirements of Law.

(b) The Credit Parties and each of their Subsidiaries shall at all times remain
(i) a “citizen of the United States” within the meaning of 46 U.S.C. § 50501(a)
and (d), qualified to own and operate vessels in the coastwise trade of the
United States to the extent required by Chapter 551 of Title 46 of the United
States Code in connection with its business and (ii) if it is the owner of a
Vessel, eligible to act as an owner in respect of United States-flag Vessels
pursuant to 46 U.S.C. § 12103 and any regulations thereunder.

Section 5.5 Maintenance of Property; Insurance.

(a) Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted).

(b) Maintain with financially sound and reputable insurance companies liability,
casualty, property and business interruption insurance (including, without
limitation, insurance with respect to its tangible Collateral) in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies engaged in the same or a similar business; and
furnish to the Administrative Agent, upon the reasonable request of the
Administrative Agent, full information as to the insurance carried. The
Administrative Agent shall be named as loss payee or mortgagee, as its interest
may appear, and/or additional insured

 

62



--------------------------------------------------------------------------------

with respect to any such casualty, property and liability insurance, as
applicable, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled, and such policies shall provide that no act or default of
the Credit Parties or any of their Subsidiaries or any other Person shall affect
the rights of the Administrative Agent or the Lenders under such policy or
policies.

(c) In case of any material loss, damage to or destruction of the Collateral of
any Credit Party or any part thereof, such Credit Party shall promptly give
written notice thereof to the Administrative Agent generally describing the
nature and extent of such damage or destruction. In case of any such material
loss, damage to or destruction of the Collateral of any Credit Party or any part
thereof, if required by the Administrative Agent or the Required Lenders, such
Credit Party (whether or not the insurance proceeds, if any, received on account
of such damage or destruction shall be sufficient for that purpose), at such
Credit Party’s cost and expense, will promptly repair or replace the Collateral
of such Credit Party so lost, damaged or destroyed, unless such Credit Party
shall have reasonably determined that such repair or replacement of the affected
Collateral is not economically feasible or is not deemed to be in the best
interest of such Credit Party and such Credit Party uses any insurance proceeds
received from such loss, damage or destruction of Collateral to acquire fixed
assets.

Section 5.6 Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its businesses and activities; and permit no
more than once every twelve (12) months (and at any time an Event of Default has
occurred and is continuing), during regular business hours and upon reasonable
notice by the Administrative Agent or any Lender, the Administrative Agent or
any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records (other than documents covered by the
attorney client privilege) at any reasonable and mutually convenient time and as
often as may be reasonably required, and to discuss the business, operations,
properties and financial and other condition of the Credit Parties and their
Subsidiaries with officers and employees of the Credit Parties and their
Subsidiaries and with its independent certified public accountants, in each
case, at the reasonable expense of the Borrower.

Section 5.7 Notices. Give notice in writing to the Administrative Agent (which
shall promptly transmit such notice to each Lender):

(a) promptly, but in any event within two (2) Business Days after any Credit
Party knows thereof, of the occurrence of any Default or Event of Default;

(b) promptly, of any default or event of default under any Contractual
Obligation of any Credit Party or any of its Subsidiaries which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect

(c) promptly, of any litigation, or any investigation or proceeding known to any
Credit Party (i) affecting any Credit Party or any of its Subsidiaries which,
individually or in

 

63



--------------------------------------------------------------------------------

the aggregate, could reasonably be expected to have a Material Adverse Effect,
(ii) affecting or with respect to this Agreement, any other Credit Document or
any security interest or Lien created thereunder, (iii) involving an
environmental claim or potential liability under Environmental Laws which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (iv) by any Governmental Authority relating to the Credit
Parties and any Subsidiary thereof and alleging fraud, deception or willful
violation of law by such Person which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

(d) of any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;

(e) of any attachment, judgment, lien, levy or order exceeding $5,000,000 that
may be assessed against or threatened against any Credit Party other than
Permitted Liens or any attachment, levy upon or taking into custody by virtue of
any legal proceeding in any court or tribunal or by any Governmental Authority
of any Mortgaged Vessel;

(f) as soon as possible and in any event within thirty (30) days after any
Credit Party knows: (i) of the occurrence of any Reportable Event with respect
to any Plan, a failure to make any required contribution to a Plan, the creation
of any Lien in favor of the PBGC (other than a Permitted Lien) or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) of the institution of proceedings or the taking of
any other action by the PBGC or any Credit Party, any Commonly Controlled Entity
or any Multiemployer Plan, with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan;

(g) promptly, of any notice of any material violation received by any Credit
Party from any Governmental Authority including, without limitation, any notice
of violation of Environmental Laws;

(h) promptly, of the attachment, levy upon or taking into custody by virtue of
any legal proceeding in any court or tribunal by any Governmental Authority of
any Mortgaged Vessel; and

(i) promptly, of any other development or event which could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

Section 5.8 Environmental Laws. Except as could not reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate:

 

64



--------------------------------------------------------------------------------

(a) Comply with all applicable Environmental Laws and obtain and comply with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws;

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required of the Credit Parties or any
Subsidiary under Environmental Laws and promptly comply with all lawful orders
and directives of all Governmental Authorities regarding Environmental Laws
except to the extent that the same are being contested in good faith by
appropriate proceedings; and

(c) Defend, indemnify and hold harmless the Administrative Agent, the Mortgage
Trustee and the Lenders, and their respective employees, agents, officers and
directors and affiliates, from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Credit Parties
or any of their Subsidiaries or the Properties, or any orders, requirements or
demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing arise out of the gross negligence or
willful misconduct, as determined by a court of competent jurisdiction, of the
party seeking indemnification therefor. The agreements in this paragraph shall
survive repayment of the Credit Party Obligations and all other amounts payable
hereunder and termination of the Commitments and the Credit Documents.

Section 5.9 Additional Guarantors. The Credit Parties will cause each of their
Domestic Subsidiaries (other than an Immaterial Subsidiary or a Transitional
Subsidiary), whether newly formed, after acquired or otherwise existing to
promptly (and in any event within thirty (30) days after such Domestic
Subsidiary is formed or acquired (or such longer period of time as agreed to by
the Administrative Agent in its reasonable discretion)) become a Guarantor
hereunder by way of execution of a Joinder Agreement. In connection therewith,
the Credit Parties shall give notice to the Administrative Agent not less than
ten (10) days after creating a Subsidiary or acquiring the Capital Stock of any
other Person. The Credit Party Obligations shall be secured by, among other
things, a second priority (and following the Discharge of First Lien Credit
Obligations, a first priority) perfected security interest in the Collateral
(other than Permitted Liens) of such new Guarantor and a pledge (on a second
lien priority basis prior to the Discharge of First Lien Credit Obligations, and
on a first lien priority basis thereafter) of 100% of the Capital Stock of such
new Guarantor and its Subsidiaries and 66% (or such higher percentage that would
not result in adverse tax consequences for such new Guarantor) of the voting
Capital Stock and 100% of the non-voting Capital Stock of its first-tier Foreign
Subsidiaries. In connection with the foregoing, the Credit Parties shall deliver
to the Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to Sections
4.1(b) – (g), 5.11 and 5.14 and such other documents or agreements as the
Administrative Agent may reasonably request.

Section 5.10 Compliance with Law.

 

65



--------------------------------------------------------------------------------

(a) Comply with all Requirements of Law and orders (including Environmental
Laws), and all applicable restrictions imposed by all Governmental Authorities,
applicable to it and its Property if noncompliance with any such Requirements of
Law, order or restriction could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; and

(b) Comply with all Contractual Obligations, except to the extent the applicable
Credit Party or Subsidiary is contesting its obligations thereunder in good
faith or the failure to comply therewith could not reasonably be expected to
have a Material Adverse Effect (it being understood that a failure to comply
with any of the provisions of the First Lien Credit Documents shall not be
construed, without more, to be a breach of the provisions of this
Section 5.10(b)).

Section 5.11 Pledged Assets.

(a) Each Credit Party will cause 100% of the Capital Stock in each of its direct
or indirect Domestic Subsidiaries (other than an Immaterial Subsidiary or a
Transitional Subsidiary) (unless such Domestic Subsidiary is owned by a Foreign
Subsidiary) and 66% (to the extent the pledge of a greater percentage would be
unlawful or would cause any adverse tax consequences to the Borrower or any
Guarantor) of the Voting Stock and 100% of the non-voting Capital Stock of its
first-tier Foreign Subsidiaries, in each case to the extent owned by such Credit
Party, to be subject at all times to a second priority, perfected Lien (and
following the Discharge of the First Lien Credit Obligations, a first priority,
perfected Lien) in favor of the Administrative Agent pursuant to the terms and
conditions of the Security Documents or such other security documents as the
Administrative Agent shall reasonably request.

(b) Each Credit Party will cause its owned (but not leased) real property with a
fair market value in excess of $1,000,000 and all tangible and intangible
personal property now owned or hereafter acquired (including all owned Vessels)
to be subject at all times to a second priority, perfected Lien (and following
the Discharge of the First Lien Credit Obligations, a first priority, perfected
Lien) (subject in each case to Permitted Liens) in favor of the Administrative
Agent pursuant to the terms and conditions of the Security Documents or such
other security documents as the Administrative Agent shall reasonably request.
In connection with the foregoing, the Credit Parties shall deliver to the
Administrative Agent, to the extent requested by the Administrative Agent, with
respect to each new Real Estate Mortgage Instrument and real property encumbered
thereby, substantially the same documentation required pursuant to
Section 4.1(f) (as if such real property were a Real Estate Mortgaged Property)
and such other documents or agreements as the Administrative Agent may
reasonably request. Each Credit Party shall, and shall cause each of its
Subsidiaries to, adhere to the covenants set forth in the Security Documents.

(c) Except to the extent the applicable Credit Party or Subsidiary is contesting
its obligations in good faith or to the extent that failure to perform such
obligation could not reasonably be expected to have a Material Adverse Effect,
each Credit Party shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each leased location or public
warehouse where any Collateral is or may be located.

 

66



--------------------------------------------------------------------------------

Section 5.12 Covenants Regarding Patents, Trademarks and Copyrights.

(a) Notify the Administrative Agent promptly if it knows that any material
Patent, Patent License, Trademark or Trademark License of the Credit Parties or
any of their Subsidiaries may become abandoned, or of any material adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court) regarding any Credit Party’s or any of
its Subsidiary’s ownership of any Patent or Trademark, its right to patent or
register the same, or to enforce, keep and maintain the same, or its rights
under any Patent License or Trademark License.

(b) Notify the Administrative Agent promptly after it knows of any material
adverse determination regarding any material Copyright or Copyright License of
the Credit Parties or any of their Subsidiaries, whether (i) such Copyright or
Copyright License may become invalid or unenforceable prior to its expiration or
termination, or (ii) any Credit Party’s or any of its Subsidiary’s ownership of
such Copyright, its right to register the same or to enforce, keep and maintain
the same, or its rights under such Copyright License, may become affected.

(c) (i) Promptly notify the Administrative Agent of any registration by any
Credit Party or any of its Subsidiaries, either by itself or through any agent,
employee, licensee or designee (but in no event later than the fifteenth day
following the granting of a registration), or of any application for
registration by any Credit Party of any Intellectual Property with the United
States Copyright Office or United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof; and (ii) upon request of the Administrative Agent, execute and deliver
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s security
interest in the Intellectual Property and the general intangibles referred to in
clauses (i), including, without limitation, the goodwill of the Credit Parties
and their Subsidiaries relating thereto or represented thereby (or such other
Intellectual Property or the general intangibles relating thereto or represented
thereby as the Administrative Agent may reasonably request).

(d) Take all reasonably necessary actions, including, without limitation, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, to maintain each item of Intellectual Property of the
Credit Parties and their Subsidiaries which are reasonably necessary to the
business of the Credit Parties, including, without limitation, payment of
maintenance fees, filing of applications for renewal, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings.

(e) In the event that any Credit Party becomes aware that any material
Intellectual Property owned by any Credit Party is infringed, misappropriated or
diluted by a third party in any material respect, notify the Administrative
Agent promptly after it learns thereof and, unless the Credit Parties shall
reasonably determine that such Intellectual Property is not material to the
business of the Credit Parties and their Subsidiaries taken as a whole, promptly
sue for infringement, misappropriation or dilution and to attempt to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as the

 

67



--------------------------------------------------------------------------------

Credit Parties shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property.

Section 5.13 Landlord Waivers.

(a) In the case of any personal property Collateral that has a fair market value
in excess of $1,000,000 located at premises leased by a Credit Party (other than
premises leased from any governmental or port authority), the Credit Parties
will use commercially reasonable efforts to provide the Administrative Agent
with such estoppel letters, consents and waivers from the landlords on such real
property within 30 days of the date of any request therefor from the
Administrative Agent (or such longer period if consented to by the
Administrative Agent) (such letters, consents and waivers shall be in form and
substance reasonably satisfactory to the Administrative Agent, it being
acknowledged and agreed that any landlord waiver in the form of Exhibit 4.1(d)
is satisfactory to the Administrative Agent).

(b) In the case of any personal property Collateral located at other third party
locations with a value in excess of $1,000,000, the Credit Parties will use
commercially reasonable efforts to provide the Administrative Agent with such
warehousemen’s or bailee letters, consents and waivers from the owners/operators
of such locations within 30 days of the date of any request therefor from the
Administrative Agent (or such longer period if consented to by the
Administrative Agent) (such letters, consents and waivers shall be in form and
substance reasonably satisfactory to the Administrative Agent).

Section 5.14 Further Assurances. Upon the reasonable request of the
Administrative Agent, promptly perform or cause to be performed any and all acts
and execute or cause to be executed any and all documents for filing under the
provisions of the Uniform Commercial Code or any other Requirement of Law which
are necessary or advisable to maintain in favor of the Administrative Agent
(including the filing and recording of financing statements, fixture filings and
Real Estate Mortgage Instruments (but not leasehold mortgages)) or the Mortgage
Trustee, for the benefit of the Secured Parties, Liens on the Collateral that
are duly perfected in accordance with the requirements of, or the obligations of
the Credit Parties under, the Credit Documents and all applicable Requirements
of Law.

ARTICLE VI

[RESERVED]

ARTICLE VII

NEGATIVE COVENANTS

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations (other than indemnification obligations and other contingent
obligations for which no claim has been

 

68



--------------------------------------------------------------------------------

asserted) and all other amounts owing to the Administrative Agent or any Lender
hereunder are paid in full, that:

Section 7.1 Indebtedness. The Credit Parties will not, nor will they permit any
Subsidiary to, contract, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness arising or existing under (i) this Agreement and the other
Credit Documents and (ii) the First Lien Credit Documents;

(b) Indebtedness of the Credit Parties and their Subsidiaries existing as of the
Closing Date (to the extent set out in Schedule 7.1(b)) hereto and renewals,
refinancings or extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension (plus
accrued interest, fees and premiums thereon);

(c) Indebtedness of the Credit Parties and their Subsidiaries incurred after the
Closing Date consisting of Capital Leases or Indebtedness incurred to provide
all or a portion of the purchase price or cost of construction of an asset;
provided that such Indebtedness when incurred shall not exceed the purchase
price, maintenance, addition, replacement, refurbishment, improvements or cost
of construction (plus unpaid accrued interest, customary fees and premiums
thereon) of such asset;

(d) Unsecured (i) loans or advances among the Credit Parties, (ii) loans or
advances made by a Subsidiary of the Borrower (or a Person that would become a
subsidiary of the Borrower after giving effect to such loan or advance) to a
Credit Party, (iii) loans or advances made by any Credit Party in a Subsidiary
of the Borrower that is not a Credit Party so long as such loan or advance is
permitted by Section 7.5;

(e) Indebtedness and obligations owing under Bank Products (including, without
limitation, Secured Hedging Agreements and other Hedging Agreements entered into
not for speculative purposes) (as each such terms are defined in the First Lien
Credit Agreement) to the extent expressly permitted under the First Lien Credit
Agreement;

(f) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder (excluding
Capital Leases and purchase money Indebtedness permitted under Section 7.1(c))
in an aggregate principal amount not to exceed $20,000,000 for all such Persons
at any time outstanding; provided that any such Indebtedness was not created in
anticipation of or in connection with the transaction or series of transactions
pursuant to which such Person became a Subsidiary of a Credit Party;

(g) Indebtedness of the Borrower under the 2007 Senior Unsecured Convertible
Notes in an aggregate principal amount not to exceed $330,000,000 at any time
outstanding and any refinancing, exchange, renewal or extension thereof on
market terms at such time and with a maturity date that is at least six (6)
months beyond the Maturity Date;

(h) Indebtedness arising pursuant to the terms of the Guarantee and Indemnity
Agreement;

 

69



--------------------------------------------------------------------------------

(i) Guaranty Obligations (A) in respect of Indebtedness of a Credit Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section and (B) among Subsidiaries that are not Credit Parties;

(j) So long as no Event of Default shall have occurred and be continuing or
would result therefrom, additional issuances of high yield Indebtedness or
convertible securities on terms (including, without limitation, tenor)
reasonably satisfactory to the Administrative Agent (or any extension, renewal,
refinancing or replacement thereof); provided that the Credit Parties
demonstrate to the reasonable satisfaction of the Administrative Agent that,
immediately prior to and after giving effect to such issuance, they are in
compliance with the financial covenants of the First Lien Credit Agreement;

(k) Indebtedness incurred to repurchase Capital Stock of the Borrower from
retired, deceased or terminated employees or directors (including their heirs)
of any Credit Party or Subsidiary to the extent such Indebtedness is not secured
and is subordinated to the Credit Party Obligations on terms reasonably
acceptable to the Administrative Agent; provided that no more than $2,500,000 in
aggregate principal amount of such Indebtedness may be outstanding at any time;

(l) Earnouts, indemnities and purchase price adjustments pursuant to Permitted
Acquisitions;

(m) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, bid, tender, appeal surety, statutory or similar obligations
incurred in the ordinary course of business;

(n) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, in each case in the ordinary
course of business;

(o) guaranties in the ordinary course of business of the obligations of
suppliers, landlords, customers and licensees of the Borrower and its
Subsidiaries;

(p) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(q) Indebtedness in respect of employee benefit plans and programs, whether to
current or retired employees, including, without limitation, accrued expenses,
pension liabilities, deferred compensation, bonus plans, option plans, medical,
dental and other health plans and other similar plans providing benefits to
employees entered into in the ordinary course of business (but not including
Indebtedness under employment agreements);

(r) Indebtedness arising from judgments, orders or other awards to the extent
not constituting an Event of Default;

(s) Indebtedness of Foreign Subsidiaries which does not exceed $2,000,000 in the
aggregate at any time outstanding; and

 

70



--------------------------------------------------------------------------------

(t) other unsecured Indebtedness of Credit Parties and their Subsidiaries which
does not exceed $25,000,000 in the aggregate at any time outstanding.

Section 7.2 Liens. The Credit Parties will not, nor will they permit any
Subsidiary to, contract, create, incur, assume or permit to exist any Lien with
respect to any of their respective property or assets of any kind (whether real
or personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens. Without limiting the foregoing, if a Credit Party
shall grant a Lien on any of its assets in violation of this Section, then it
shall be deemed to have simultaneously granted an equal and ratable Lien on any
such assets in favor of the Administrative Agent for the ratable benefit of the
Lenders (subject to the terms of the Intercreditor Agreement), to the extent
such Lien has not already been granted to the Administrative Agent.

Section 7.3 Nature of Business. The Credit Parties will not, nor will they
permit any Subsidiary to, alter the character of their business in any material
respect from that conducted as of the Closing Date, except for reasonable
extensions thereof and businesses reasonably related, ancillary or complementary
thereto; provided, however, that nothing in this Section 7.3 shall restrict any
Credit Party or its Subsidiaries from pursuing and implementing strategic
alternatives with respect to the trans-Pacific service of the Credit Parties and
their respective Subsidiaries, including, but not limited to, (i) changing the
existing service offering, (ii) entering into vessel sharing arrangements with
other trans-Pacific carriers, and (iii) shutting down or effecting other
dispositions of the trans-Pacific service and the assets related thereto, in
each case to the extent any such actions do not cause or result in a Material
Adverse Effect.

Section 7.4 Consolidation, Merger, Sale or Purchase of Assets, etc. The Credit
Parties will not, nor will they permit any Subsidiary (other than an Immaterial
Subsidiary or a Transitional Subsidiary) to,

(a) dissolve, liquidate or wind up its affairs, or sell, transfer, lease or
otherwise dispose of its property or assets or agree to do so at a future time,
except the following, without duplication, shall be expressly permitted:

(i) (A) the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business, (B) the conversion of cash into
Cash Equivalents and Short-Term Investments and Cash Equivalents and Short-Term
Investments into cash and (C) the dissolution, liquidation or winding up of any
Immaterial Subsidiary or Transitional Subsidiary; provided that any assets of
such Immaterial Subsidiary or Transitional Subsidiary shall be transferred to a
Credit Party or Subsidiary thereof in connection therewith;

(ii) Recovery Events for which the Credit Parties or such Subsidiary has
received any cash insurance proceeds or condemnation or expropriation award with
respect to such property or assets to the extent Net Cash Proceeds from such
Recovery Event are used to make mandatory prepayments or are reinvested pursuant
to Section 2.4(b)(iii);

 

71



--------------------------------------------------------------------------------

(iii) the sale, lease, transfer or other disposition of machinery, parts,
equipment and other obsolete, damaged, surplus or worn out assets or other
assets no longer used or useful in the conduct of the business of the Credit
Parties or any of their Subsidiaries;

(iv) the sale, lease or transfer of property or assets from one Credit Party to
another Credit Party;

(v) the termination of any Hedging Agreement;

(vi) the sale of (A) obsolete Vessels, (B) any Spare Vessel and (C) not more
than two other Vessels during the term of this Agreement that are not of the
type contemplated by clause (A) or (B);

(vii) (A) leases, subleases, licenses and sublicenses of assets and Intellectual
Property in the ordinary course of business, (B) sales, transfers and other
dispositions not otherwise included in clause (A) of containers in the ordinary
course of business and (C) charters, subcharters, leases and subleases of
Vessels in the ordinary course of business;

(viii) sale and leaseback transactions permitted under Section 7.12;

(ix) subject to compliance with the terms of Section 5.11(b), exchanges of
Vessels for Vessels (with comparable fair market value) that will provide
comparable levels of service in the same trade lanes and exchanges, trade-ins,
swaps or other contemporaneous transfers of containers, chassis, tractors,
cranes and container handling equipment;

(x) the sale, transfer or disposition of accounts in connection with the
collection or compromise thereof in the ordinary course of business;

(xi) Investments made in accordance with Section 7.5;

(xii) Capital Stock issued in connection with Permitted Acquisitions;

(xiii) Capital Stock issued in connection with transactions permitted under
Section 7.10;

(xiv) [Reserved]

(xv) other than the items set forth in clauses (i)-(xiv), the sale, lease or
transfer of property or assets not to exceed $2,500,000 in the aggregate in any
fiscal year;

(xvi) the sale, wind-up, shutdown or other disposition (in one or more
transactions) of all or substantially all of the current business of Horizon
Logistics, LLC and its subsidiary Aero Logistics, LLC as integrated third-party
logistics providers of transportation and distribution solutions (including

 

72



--------------------------------------------------------------------------------

transportation management, full truckload and less-than truckload transportation
brokerage, international ocean transportation as a Non-Vessel Operating Common
Carrier, expedited ground and international air, and warehousing and
distribution services) to client-shippers requiring transportation services
principally to, from and within North America (such business, the “Logistics
Business”), whether such sale or sales, wind-up, shutdown or other dispositions
are consummated via one or more dispositions of the Capital Stock in such
Subsidiaries and/or via one or more dispositions of the assets and liabilities
of the Logistics Business;

(xvii) the sale or other disposition of (i) ownership interests in 3 refurbished
Hitachi cranes with tag numbers H209-14, H209-16 and H209-17 and the so-called
“Subic Bay crane” with tag number HC01110600000, each located in Guam, and
(ii) interests in Rubber Tire Gantry Cranes with serial numbers G924 and G925,
each located in Hawaii;

(xviii) the sale or other disposition of the three cranes not yet placed into
service that were initially purchased for use in Horizon Lines, LLC’s Anchorage,
Alaska terminal; and

(xix) with respect to the trans-Pacific service of the Credit Parties and their
Subsidiaries, the entry into vessel sharing arrangements with other
trans-Pacific carriers and/or the shutdown or other disposition of the
trans-Pacific service and the assets related thereto, in each case to the extent
not causing or resulting in a Material Adverse Effect.

provided that (A) with respect to clauses (i)(A), (vi), (vii)(B), (xiv),
(xv) and (xvii) through (xix) above, at least 75% of the consideration received
therefor by the Credit Parties or any such Subsidiary shall be in the form of
cash or Cash Equivalents and Short-Term Investments, (B) the Credit Parties
shall be in compliance on a Pro Forma Basis with the financial covenants set
forth in the First Lien Credit Agreement, recalculated for the most recently
ended quarter for which information is available, and (C) with respect to
clauses (iii), (vi), (vii), (viii), (ix), (xvi), (xvii), (xviii) and
(xix) above, no Default or Event of Default shall exist or shall result
therefrom; provided, further, that with respect to sales of assets permitted
hereunder only, the Administrative Agent shall be entitled, without the consent
of any of the Lenders, to release its Liens relating to the particular assets
sold; or

(b) (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person, other than
(A) Permitted Acquisitions and Permitted Investments and (B) except as otherwise
limited or prohibited herein, purchases or other acquisitions of inventory,
materials, property and equipment in the ordinary course of business, or
(ii) enter into any transaction of merger or consolidation, except for
(A) Investments or acquisitions permitted pursuant to Section 7.5 so long as the
Credit Party subject to such merger or consolidation is the surviving entity,
(B) (y) the merger or consolidation of a Subsidiary that is not a Credit Party
with and into a Credit Party; provided that such Credit Party will be the
surviving entity and (z) the merger or consolidation of a Credit Party with and
into another Credit Party; provided that if the Borrower is a party thereto, the

 

73



--------------------------------------------------------------------------------

Borrower will be the surviving corporation, and (C) the merger or consolidation
of a Subsidiary that is not a Credit Party with and into another Subsidiary that
is not a Credit Party.

Section 7.5 Advances, Investments and Loans. The Credit Parties will not, nor
will they permit any Subsidiary to, make any Investment except for Permitted
Investments.

Section 7.6 Transactions with Affiliates. The Credit Parties will not, nor will
they permit any Subsidiary to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
officer, director, shareholder or Affiliate other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate, except for (i) transactions among Credit Parties; (ii) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of the Borrower or any of its Subsidiaries; (iii) compensation, benefits
or indemnification arrangements for officers and other employees of the Borrower
or any of its Subsidiaries entered into in the ordinary course of business;
(iv) the existence of, and the performance by any Credit Party of its
obligations under the terms of, any organizational documents or shareholders
agreement to which it is a party on the Closing Date and which has been
disclosed to the Lenders; (v) Restricted Payments permitted hereunder;
(vi) transactions described in Schedule 7.6; (vii) transactions among
Subsidiaries of the Borrower that are not Credit Parties and (viii) the
Transactions and any other transactions contemplated in the RSAs and the
Commitment Letter.

Section 7.7 Ownership of Subsidiaries; Restrictions. The Credit Parties will
not, nor will they permit any Subsidiary to, create, form or acquire any
Subsidiaries, except for Domestic Subsidiaries (other than Transitional
Subsidiaries and Immaterial Subsidiaries) that are joined as Additional Credit
Parties as required by the terms hereof. The Credit Parties will not sell,
transfer, pledge or otherwise dispose of any Capital Stock or other equity
interests in any of their Subsidiaries, nor will they permit any of their
Subsidiaries to issue, sell, transfer, pledge or otherwise dispose of any of
their Capital Stock or other equity interests, except in a transaction permitted
by Section 7.4.

Section 7.8 Corporate Changes. No Credit Party will, nor will it permit any of
its Subsidiaries to, (a) change its fiscal year, (b) amend, modify or change its
articles of incorporation, certificate of designation (or corporate charter or
other similar organizational document) operating agreement or bylaws (or other
similar document) in any respect materially adverse to the interests of the
Lenders without the prior written consent of the Required Lenders, it being
understood and agreed that the issuance of Qualified Preferred Stock is not
materially adverse to the Lenders, (c) amend, modify or waiver any of its rights
under any Organizational Document or the Subcharter Agreement or the Guarantee
and Indemnity Agreement in any manner that would be materially adverse to the
interests of the Lenders without the prior written consent of the Required
Lenders, (d) (i) change its state of incorporation, organization or formation
without the consent of the Administrative Agent or have more than one state of
incorporation, organization or formation or (ii) change its registered legal
name, without providing thirty (30) days prior written notice to the
Administrative Agent (or such shorter notice period as approved by the
Administrative Agent) or (e) change its accounting method (except in

 

74



--------------------------------------------------------------------------------

accordance with GAAP) in any manner materially adverse to the interests of the
Lenders without the prior written consent of the Required Lenders.

Section 7.9 Limitation on Restricted Actions. The Credit Parties will not, nor
will they permit any Subsidiary to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any encumbrance or restriction on
the ability of any such Person to (a) pay dividends or make any other
distributions to any Credit Party on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act as a Guarantor and pledge its assets
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (a)-(d) above) for such encumbrances or restrictions
existing under, or by reason of, (i) this Agreement, the other Credit Documents,
the First Lien Credit Documents, any of the RSAs or the Commitment Letter,
(ii) applicable law, (iii) any document or instrument governing Indebtedness
incurred pursuant to Section 7.1(c) or 7.1(h); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (iv) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (v) any Chartered Vessel Document, (vi) customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (vii) any transfer of, agreement to transfer or option or right with
respect to any property, assets or Capital Stock not otherwise prohibited under
this Agreement, (viii) any agreement for the sale or other disposition of a
Subsidiary that restricts distributions by that Subsidiary pending the sale or
other disposition, (ix) provisions in agreements or instruments which prohibit
the payment of dividends or the making of other distributions with respect to
any class of Capital Stock of a Person other than on a pro rata basis and
(x) any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Borrower or any of its Subsidiaries as in effect at the time of such
acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person or the property or assets of the
Person, so acquired, provided that, in the case of Indebtedness, such
Indebtedness was permitted by Section 7.1.

Section 7.10 Restricted Payments. The Credit Parties will not, nor will they
permit any Subsidiary to, directly or indirectly, declare, order, make or set
apart any sum for or pay any Restricted Payment, except (a) to make dividends
payable solely in the same class of Capital Stock of such Person; (b) to make
dividends or other distributions payable to the Credit Parties (directly or
indirectly through its Subsidiaries); (c) so long as no Default or Event of
Default shall exist or would result therefrom, to pay any cash amounts due upon
conversion of the 2007 Senior Unsecured Convertible Notes to the extent required
by the indenture therefor as in effect on the Closing Date; (d) to make
regularly scheduled payments of principal and interest on Subordinated Debt in
accordance with the subordination terms thereof; (e) to pay the premium under
the convertible bond hedging transactions evidenced by confirmation agreements
dated as of August 1, 2007 between the Borrower and each of Goldman, Sachs &
Co., Bank of

 

75



--------------------------------------------------------------------------------

America, N.A. and Wachovia, in each case pursuant to the terms thereof; and
(f) to consummate the Exchange Offer.

Section 7.11 Amendment of Subordinated Debt. The Credit Parties will not, nor
will they permit any Subsidiary to, without the prior written consent of the
Required Lenders, amend, modify, waive or extend or permit the amendment,
modification, waiver or extension of any term of any document governing or
relating to any Subordinated Debt, to the extent outstanding, in a manner that
is materially adverse to the interests of the Lenders. The Credit Parties will
not, nor will they permit any Subsidiary to, without the prior written consent
of the Required Lenders, amend, modify or extend or permit the amendment,
modification, or extension of any term of any document governing or relating to
the 2007 Senior Unsecured Convertible Notes.

Section 7.12 Sale Leasebacks. The Credit Parties will not, nor will they permit
any Subsidiary to, directly or indirectly, become or remain liable as lessee or
as guarantor or other surety with respect to any lease, whether an Operating
Lease or a Capital Lease, of any property (whether real, personal or mixed),
whether now owned or hereafter acquired in excess of $2,000,000 in the aggregate
during the term of this Agreement, (a) which any Credit Party or any Subsidiary
has sold or transferred or is to sell or transfer to a Person which is not a
Credit Party or a Subsidiary within 180 days of entering into such lease or
(b) which any Credit Party or any Subsidiary intends to use for substantially
the same purpose as any other property which has been sold or is to be sold or
transferred within 180 days of entering into such lease by a Credit Party or a
Subsidiary to another Person which is not a Credit Party or a Subsidiary in
connection with such lease.

Section 7.13 No Further Negative Pledges. The Credit Parties will not, nor will
they permit any Subsidiary to, enter into, assume or become subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon any of their properties or assets, whether now owned or hereafter
acquired, or requiring the grant of any security for such obligation if security
is given for some other obligation, except (a) pursuant to agreements, documents
and instruments referenced in clauses (i) through (x) of Section 7.9 and to any
document or instrument governing Indebtedness incurred pursuant to
Section 7.1(c) and Section 7.1(h); provided that any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith, and (b) in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien (the foregoing shall not apply to any restrictions and
conditions set forth in the Chartered Vessel Documents).

Section 7.14 Account Control Agreements; Bank Accounts. Upon the Discharge of
First Lien Credit Obligations, each of the Credit Parties will not, nor will it
permit any Subsidiary to, open, maintain or otherwise have any checking, savings
or other accounts (including securities accounts) at any bank or other financial
institution, or any other account where cash or Cash Equivalents is or may be
deposited or maintained with any Person, other than (i) deposit accounts that
are subject to a Deposit Account Control Agreement, (ii) securities accounts
that are subject to a Securities Account Control Agreement, (iii) deposit
accounts established solely as payroll, zero balance, imprest, withholding tax
or other fiduciary accounts

 

76



--------------------------------------------------------------------------------

and (iv) other deposit accounts, so long as (A) the balance of each such account
is transferred to a deposit account that is subject to a Deposit Account Control
Agreement not less than once during every ten (10) business days and (B) the
balance in any such account does not exceed $4,000,000 at any time and the
balance in all such accounts does not exceed $10,000,000 at any time.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events (each an “Event of
Default”):

(a) Payment. (i) The Borrower shall fail to pay any principal on any Loan or
Note when due (whether at maturity, by reason of acceleration or otherwise) in
accordance with the terms hereof or thereof; or (ii) the Borrower shall fail to
pay any interest on any Loan or any fee or other amount payable hereunder when
due (whether at maturity, by reason of acceleration or otherwise) in accordance
with the terms hereof and such failure shall continue unremedied for three
(3) days; or (iii) or any Guarantor shall fail to pay on the Guaranty in respect
of any of the foregoing or in respect of any other Guaranty Obligations
hereunder (after giving effect to any applicable grace period in clause (ii));
or

(b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents by a
Credit Party or which is contained in any certificate, document or financial or
other statement when furnished by a Credit Party at any time under or in
connection with this Credit Agreement shall (i) with respect to representations
and warranties that contain a materiality qualification, prove to have been
incorrect, false or misleading on or as of the date made or deemed made and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, prove to have been incorrect, false or misleading in
any material respect on or as of the date made or deemed made; or

(c) Covenant Default. (i) Any Credit Party shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in Sections
5.1, 5.2, 5.4(b), 5.7 or Article VII hereof; or (ii) any Credit Party shall fail
to comply with any other covenant contained in this Agreement or the other
Credit Documents or any other agreement, document or instrument among any Credit
Party, the Administrative Agent and the Lenders or executed by any Credit Party
in favor of the Administrative Agent or the Lenders (other than as described in
Sections 8.1(a) or 8.1(c)(i) above), and such breach or failure to comply is not
cured within thirty (30) days of its occurrence; or

(d) Indebtedness Cross-Default. (i) Any Credit Party shall default (on or after
the Closing Date) in any payment of principal of or interest on any Indebtedness
(other than the Loans and the Guaranty, and the 2007 Senior Unsecured
Convertible Notes Default (provided that the 2007 Senior Unsecured Convertible
Notes Default is cured within the applicable grace period)) in a principal
amount outstanding of at least $15,000,000 for the Borrower and any of its

 

77



--------------------------------------------------------------------------------

Subsidiaries in the aggregate beyond any applicable grace period (not to exceed
thirty (30) days), if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) other than with respect to a breach of
financial covenants under the First Lien Credit Agreement, any Credit Party
shall default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans and the Guaranty)
in a principal amount outstanding of at least $15,000,000 in the aggregate for
the Credit Parties and their Subsidiaries or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or otherwise
required to be repurchased, prepaid or redeemed prior to its stated maturity; or
(iii) any Credit Party shall default in the observance or performance of any
financial covenants under the First Lien Credit Agreement, and either (x) such
default shall result in the Indebtedness under the First Lien Credit Agreement
becoming due prior to its stated maturity or (y) the September 30, 2011 deadline
(or such later date to which such deadline is extended pursuant to the RSAs)
under the RSAs to consummate the Restructuring, issue the First Lien Secured
Notes and the Second Lien Secured Notes (each as defined in the RSAs) and close
the Exchange Offer shall have passed; or

(e) Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty (60)
days; or (iii) there shall be commenced against a Credit Party or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of their assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) a Credit
Party or any of its Subsidiaries shall take any action indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) a Credit Party or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing their inability
to, pay its debts as they become due; or

(f) Judgment Default. On or after the Closing Date, (i) one or more judgments,
decrees, settlements or fines (individually, a “Judgment” and collectively, the
“Judgments”) (other than the second and last items, to the extent constituting
Judgments, described on Schedule I to Exhibit G to the Commitment Letter
(including by reference to the Disclosure Letter)) shall be entered into by, or
entered, issued or levied against, a Credit Party or

 

78



--------------------------------------------------------------------------------

any of its Subsidiaries involving in the aggregate a liability (to the extent
not covered by insurance) of $1,000,000 or more and all such Judgments shall not
have been paid and satisfied in full, vacated, discharged in full, stayed or
bonded pending appeal within 45 days from the entry thereof or (ii) any
injunction, temporary restraining order or similar decree shall be issued
against a Credit Party or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; or

(g) ERISA Default. (i) Any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Single Employer Plan or, to the Credit Parties’ knowledge, any Multiemployer
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA with respect to Plan years beginning before 2008 and as defined in
Section 304 of ERISA with respect to Multiemployer Plan years beginning after
2007), whether or not waived, shall exist with respect to any Single Employer
Plan or, to the Credit Parties’ knowledge, any Multiemployer Plan or any Lien in
favor of the PBGC or a Plan (other than a Permitted Lien) shall arise on the
assets of the Credit Parties or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is likely to result in the termination
of such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan
shall terminate for purposes of Title IV of ERISA or (v) a Credit Party, any of
its Subsidiaries or any Commonly Controlled Entity shall incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, any
Multiemployer Plan and in each case in clause (i) – (v) above, such event or
condition, together with all other such events or conditions, could reasonably
be expected to have a Material Adverse Effect; or

(h) Change of Control. There shall occur a Change of Control; or

(i) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the validity, enforceability, perfection or priority
of the Guaranty, any Credit Document or any Lien granted by it in writing or
deny in writing that it has any further liability, including with respect to
future advances by the Lenders, under any Credit Document to which it is a
party; or

(j) Invalidity of Credit Documents. Any Credit Document (other than the
Guaranty) shall fail to be in full force and effect or to give the
Administrative Agent and/or the Lenders the security interests, liens, rights,
powers, priority and privileges purported to be created thereby (except as such
documents may be terminated or no longer in force and effect in accordance with
the terms thereof, other than those indemnities and provisions which by their
terms shall survive) or any Lien shall fail to be a second priority, perfected
Lien (and, following the Discharge of First Lien Credit Obligations, a first
priority, perfected Lien) (to the extent required by the terms of the applicable
Credit Documents) on a material portion of the Collateral; or

 

79



--------------------------------------------------------------------------------

(k) Subordinated Debt. Any default (which is not waived or cured within the
applicable period of grace) or event of default shall occur under any
Subordinated Debt or the subordination provisions contained therein shall cease
to be in full force and effect or shall cease to give the Lenders the rights,
powers and privileges purported to be created thereby; or

(l) Uninsured Loss. Any uninsured damage to or loss, theft or destruction of any
assets of the Credit Parties or any of their Subsidiaries shall occur that is in
excess of $50,000,000; or

(m) Other Cross-Defaults. On or after the Closing Date, the Credit Parties or
any of their Subsidiaries shall default in (i) the payment when due under any
Contractual Obligation which would become an event of default under such
agreement (other than the First Lien Credit Party Obligations and the 2007
Senior Unsecured Convertible Notes Default, but only to the extent the 2007
Senior Unsecured Convertible Notes Default is cured within the applicable grace
period) and which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (ii) the performance or
observance, of any obligation or condition of any Contractual Obligation (other
than any such default under the First Lien Credit Party Obligations) which has
become an event of default under such agreement and which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; or

(n) Chartered Vessel Document Default. Except to the extent a result of a
buy-out, acquisition or other purchase of a Chartered Vessel subject to a
Chartered Vessel Document, any event or condition occurs that (i) results in any
amount (that is not covered by insurance to the extent such insurance is
provided by insurers that are solvent and have not denied payment with respect
to any such event or condition) in excess of $15,000,000 that any Credit Party
or Subsidiary is obligated to pay under any Chartered Vessel Document becoming
due prior to its scheduled payment date or (ii) enables or permits (with or
without the giving of notice) any Person (A) to cause any amount (that is not
covered by insurance to the extent such insurance is provided by insurers that
are solvent and have not denied payment with respect to any such event or
condition) in excess of $15,000,000 that any Credit Party or Subsidiary is
obligated to pay under any Chartered Vessel Document to become due, or (B) to
require the prepayment, repurchase, redemption or defeasance of any amount (that
is not covered by insurance to the extent such insurance is provided by insurers
that are solvent and have not denied payment with respect to any such event or
condition) in excess of $15,000,000, in each case prior to its scheduled payment
date and, in the case of each of clauses (i) and (ii), such event or condition
shall continue unremedied past any applicable cure or grace period for a period
of thirty (30) days; or

(o) Attachment/Levy Default. Any material Mortgaged Vessel shall have been
(i) attached, levied upon or taken into custody by virtue of any legal
proceeding in any court or tribunal or by any Governmental Authority in the
United States and such Mortgaged Vessel shall not have been released within
thirty (30) days after such attachment, levy or taking into custody or
(ii) attached, levied upon or taken into custody by virtue of any legal
proceeding in any court or tribunal or by any Governmental Authority outside the
United States and such Mortgaged Vessel shall not have been released within the
earlier of (x) seventy–five (75) days

 

80



--------------------------------------------------------------------------------

after such attachment, levy or taking into custody or (y) the date on which the
Mortgage Trustee must make a filing in such attachment, levy or taking to
preserve its rights; or

(p) DOJ Judgment and Payment Deferral. Any Credit Party or any of its
Subsidiaries shall fail to comply with the DOJ Judgment and Payment Deferral; or

(q) Restructuring Events of Default. A breach (which is not waived or cured) of
any of the Credit Parties’ (or their Subsidiaries’) material obligations under
any RSA and the Restructuring Term Sheet incorporated therein; or
(ii) Borrower’s failure to consummate the Restructuring, issue the First Lien
Secured Notes and the Second Lien Secured Notes (each as defined in the RSAs)
and close the Exchange Offer, each on terms and conditions described in the
RSAs, by September 30, 2011 or such later date to which such deadline is
extended pursuant to the RSAs.

Section 8.2 Acceleration; Remedies. Subject to the terms of the Intercreditor
Agreement, upon the occurrence and during the continuance of an Event of
Default, then, and in any such event, (a) if such event is a Bankruptcy Event,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts owing under the Credit
Documents shall immediately become due and payable, and (b) if such event is any
other Event of Default, any or all of the following actions may be taken:
(i) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; (ii) the Administrative Agent may, or
upon the written request of the Required Lenders, the Administrative Agent
shall, declare the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the Notes to be due and payable forthwith; and/or
(iii) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, exercise such other rights and remedies as provided under the
Credit Documents and under applicable law.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints Cantor Fitzgerald
Securities as the Administrative Agent of such Lender under this Agreement, and
each such Lender irrevocably authorizes Cantor Fitzgerald Securities, as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto. Each Lender acknowledges that the Credit Parties may rely on each
action taken by the Administrative Agent on behalf of the Lenders hereunder.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any

 

81



--------------------------------------------------------------------------------

Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent.

(b) Each of the Lenders hereby appoints Cantor Fitzgerald Securities as Mortgage
Trustee on its behalf for the purpose of holding the Vessel Fleet Mortgage and
Vessel insurances. Cantor Fitzgerald Securities hereby accepts such appointment.
In so acting as Mortgage Trustee, Cantor Fitzgerald Securities’ rights and
responsibilities shall be the same as those set forth respecting the
Administrative Agent hereunder.

(c) Each Lender hereby irrevocably designates and appoints Cantor Fitzgerald
Securities as the agent of such Lender under the Escrow Agreement, and each such
Lender irrevocably authorizes Cantor Fitzgerald Securities, as the agent for
such Lender, to take such action on its behalf under the provisions of the
Escrow Agreement and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent, in its capacity as agent for
the Lenders, by the terms of the Escrow Agreement, together with such other
powers as are reasonably incidental thereto. Each Lender acknowledges that the
Escrow Agent may rely on each action taken by the Administrative Agent on behalf
of the Lenders under the Escrow Agreement. Notwithstanding any provision to the
contrary elsewhere in the Escrow Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth therein,
or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into the Escrow Agreement or otherwise exist against the Administrative Agent.

Section 9.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties (including, without limitation, a third party servicer for purposes of
maintaining and perfecting Liens on vehicle titles). The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Without limiting the
foregoing, the Administrative Agent may appoint one of its affiliates as its
agent to perform the functions of the Administrative Agent hereunder relating to
the advancing of funds to the Borrower and distribution of funds to the Lenders
and to perform such other related functions of the Administrative Agent
hereunder as are reasonably incidental to such functions.

Section 9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement (except
for its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Credit Party or any
officer thereof contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
any of the Credit Documents or for any failure of any Credit Party to perform
its obligations hereunder or thereunder. The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance by any Credit Party of any of the

 

82



--------------------------------------------------------------------------------

agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of any Credit Party.

Section 9.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Credit Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless an executed Assignment Agreement has been filed
with the Administrative Agent pursuant to Section 10.6(c) with respect to the
Loans evidenced by such Note. The Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
any of the Credit Documents in accordance with a request of the Required Lenders
or all of the Lenders, as may be required under this Agreement, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Notes.

(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender.

Section 9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders. The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided, however, that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.

Section 9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representation or

 

83



--------------------------------------------------------------------------------

warranty to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of any Credit Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower or any other Credit Party and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and the other Credit Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower or any other Credit
Party which may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates.

Section 9.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent (including in its capacity as Mortgage Trustee) and its Affiliates and
their respective officers, directors, agents and employees, in each case, to the
extent such Person is acting in the capacity of the Administrative Agent
(including in its capacity as Mortgage Trustee) (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Term Loan Commitment Percentages in effect
on the date on which indemnification is sought under this Section, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Credit Party Obligations) be imposed on, incurred
by or asserted against any such indemnitee in any way relating to or arising out
of any Credit Document or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by any such indemnitee under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from such indemnitee’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction. The agreements in this Section
shall survive the termination of this Agreement and payment of the Notes and all
other amounts payable hereunder.

Section 9.8 Administrative Agent in Its Individual Capacity. The Administrative
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower and the other Credit Parties as
though the Administrative Agent were not the Administrative Agent hereunder.
With respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same

 

84



--------------------------------------------------------------------------------

rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

Section 9.9 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon thirty days’ prior written notice to the Borrower
and the Lenders. If the Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Credit Documents, then the Required
Lenders shall appoint from among the Lenders a successor administrative agent
for the Lenders, which successor agent shall be approved by the Borrower (such
approval not to be unreasonably withheld or delayed) so long as no Default or
Event of Default has occurred and is continuing, whereupon such successor
administrative agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor administrative agent effective upon such appointment and approval, and
the former Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Notes. If no successor Administrative Agent has accepted
appointment as Administrative Agent within thirty days after the retiring
Administrative Agent’s giving notice of resignation, the retiring Administrative
Agent shall have the right, on behalf of the Lenders, to appoint a successor
administrative agent, which successor shall be approved by the Borrower (such
approval not to be unreasonably withheld or delayed) so long as no Default or
Event of Default has occurred and is continuing. If no successor administrative
agent has accepted appointment as Administrative Agent within sixty days after
the retiring Administrative Agent’s giving notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless become effective and the
Lenders shall perform all duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor administrative
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the indemnification provisions of this
Agreement and the other Credit Documents and the provisions of this Article IX
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement.

Section 9.10 Other Agents. None of the Lenders or other Persons identified on
the facing page or signature pages of this Agreement as a “syndication agent,”
“documentation agent,” “co–agent,” “joint book runner” or “joint lead arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

Section 9.11 Nature of Duties. Except as otherwise expressly stated herein, any
agent (other than the Administrative Agent) listed from time to time on the
cover page of this Agreement shall have no obligations, responsibilities or
duties under this Agreement or under any other Credit Document other than
obligations, responsibilities and duties applicable to all Lenders in their
capacity as Lenders; provided, however, that such agents shall be entitled to
the

 

85



--------------------------------------------------------------------------------

same rights, protections, exculpations and indemnifications granted to the
Administrative Agent under this Article IX in their capacity as an agent.

Section 9.12 Releases; Amendments to Vessel Fleet Mortgage. The Administrative
Agent will release any Guarantor and any Lien on any Collateral, which is sold,
transferred or otherwise disposed of as permitted by the Credit Agreement or as
otherwise permitted by the Lenders or Required Lenders in accordance with
Section 10.1, as applicable. The Lenders hereby authorize the Administrative
Agent, at the sole cost and expenses of the Borrower, to release any such
Guarantor or Lien and to enter into any documentation (including, without
limitation, any amendment to the Vessel Fleet Mortgage) as may be necessary or
desirable to effectuate such release.

ARTICLE X

MISCELLANEOUS

Section 10.1 Amendments, Waivers and Release of Collateral. Subject to the terms
of Section 9.12, neither this Agreement nor any of the other Credit Documents,
nor any terms hereof or thereof may be amended, modified, extended, restated,
replaced, or supplemented (by amendment, waiver, consent or otherwise) except in
accordance with the provisions of this Section nor may Collateral be released
except as specifically provided herein or in the Security Documents or in
accordance with the provisions of this Section. Subject to the terms of
Section 9.12, the Required Lenders may or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Credit Documents (including any release of Collateral not
already permitted by the terms of the Credit Documents) for the purpose of
adding any provisions to this Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Borrower hereunder or
thereunder or (b) waive or consent to the departure from, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that no such
amendment, supplement, modification, release, waiver or consent shall:

(i) reduce or forgive the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate set forth in Section 2.5 which shall
be determined by a vote of the Required Lenders) or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; provided that, it is understood and agreed that no
waiver, reduction or deferral of a mandatory prepayment required pursuant to
Section 2.4(b), nor any amendment of Section 2.4(b) or the definitions of Asset
Disposition, Debt Issuance, or Recovery Event, shall constitute a reduction of
the amount of, or an extension of the scheduled date of, the scheduled date of
maturity of, or any installment of, any Loan or Note; or

 

86



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) release the Borrower or all or substantially all of the Guarantors from
obligations under the Guaranty, without the written consent of all of the
Lenders; or

(iv) release all or substantially all of the Collateral without the written
consent of all of the Lenders; or

(v) subordinate the Loans to any other Indebtedness without the written consent
of all of the Lenders; or

(vi) amend, modify or waive Section 2.1(d) without the written consent of all
the Lenders; or

(vii) permit the Borrower to assign or transfer any of its rights or obligations
under this Agreement or other Credit Documents (in each case other than pursuant
to the terms hereof or thereof) without the written consent of all of the
Lenders; or

(viii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all the Lenders as appropriate; or

(ix) amend or modify the definition of Credit Party Obligations to delete or
exclude an obligation or liability described therein without the written consent
of each Lender directly affected thereby; or

(x) [Reserved].

(xi) amend, modify or waive the order in which Credit Party Obligations are paid
in Section 2.4 or Section 2.7(b), the pro rata sharing of payments by and among
the Lenders in Section 2.7(a) or Section 10.7(a) or any provision requiring
ratable funding by Lenders, in each case without the written consent of each
Lender directly affected thereby; or

(xii) [Reserved].

(xiii) [Reserved].

(xiv) [Reserved]; or

(xv) amend, modify or waive any provision of Article VIII without the written
consent of the Administrative Agent;

 

87



--------------------------------------------------------------------------------

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article IX (other than the
provisions of Section 9.9).

Notwithstanding anything to the contrary herein, but subject to the terms of the
Intercreditor Agreement, to the extent permitted by Requirements of Law,
(i) Borrower and any Credit Party shall, upon the written request of the
Administrative Agent, from time to time, execute, acknowledge and deliver,
within a reasonable period after such request, such amendments or supplements
(a) to this Agreement and the Credit Documents, and such further instruments,
and take such further actions, as may be necessary in the Administrative Agent’s
reasonable judgment to cure any omissions, mistakes or defects herein or
therein, and (b) to the Security Documents, and such further instruments, and
take such further actions, as may be necessary in the Administrative Agent’s
reasonable judgment and as reasonably requested by the Administrative Agent to
effectuate the intention, purposes and provisions of the Security Documents, and
(ii) Borrower may submit to the Administrative Agent written requests for the
parties to enter into, execute, acknowledge and deliver amendments or
supplements to the Security Documents to (x) cure any omissions, mistakes or
defects therein and (y) effectuate the intention, performance and provisions
thereof, it being understood that the Administrative Agent shall be permitted to
approve or reject all such requests in its sole discretion; provided, that, none
of the actions, amendments or supplements contemplated by the foregoing
subclauses (i) and (ii) will require the consent of any Lender in order to be
consummated or to become effective.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

Section 10.2 Notices.

(a) Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by

 

88



--------------------------------------------------------------------------------

telecopy or other electronic communications as provided below), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made (i) when delivered by hand, (ii) when transmitted via telecopy (or other
facsimile device) to the number set out herein, (iii) the Business Day following
the day on which the same has been delivered prepaid (or pursuant to an invoice
arrangement) to a reputable national overnight air courier service, or (iv) the
third Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case, addressed as follows in the case
of the Borrower, the other Credit Parties and the Administrative Agent, and, in
the case of each of the Lenders, as set forth in such Lender’s Administrative
Details Form, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Notes:

 

The Borrower

and the other Credit Parties:

    Horizon Lines, Inc.   4064 Colony Road, Suite 200   Charlotte, North
Carolina 28211   Attention: Michael T. Avara   Telephone: (704) 973 7027  
Facsimile: (704) 973 7010 with a copy to:     Kirkland & Ellis LLP   601
Lexington Avenue   New York, New York 10022   Attention: Yongjin Im   Telephone:
(212) 446 4880   Facsimile: (212) 446 6460 The Administrative   Agent:    
Cantor Fitzgerald Securities   110 East 59th Street   New York, NY 10022  
Attention: Nathan Z. Plotkin   Telephone: (212) 829 4889   Facsimile: (212) 504
7954 with a copy to:     Bank Loans Agency   Cantor Fitzgerald Securities   900
West Trade Street, Suite 725

 

89



--------------------------------------------------------------------------------

  Charlotte, North Carolina 28202   Attention: Bobbie Young   Telephone:
(704) 374 0574   Facsimile: (646) 390 1764   Email: BankLoansAgency@cantor.com
Counsel to Lenders:     Paul, Weiss, Rifkind, Wharton & Garrison LLP   1285
Avenue of the Americas   New York, New York 10019   Attention: Andrew N.
Rosenberg   Telephone: (212) 373 3158   Facsimile: (212) 492 0158

provided, that notices given by the Borrower pursuant to Section 2.1 hereof
shall be effective only upon receipt thereof by the Administrative Agent.

(b) Notices and other communications to the Lenders or the Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

90



--------------------------------------------------------------------------------

Section 10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Section 10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Notes and the making of the Loans;
provided that all such representations and warranties shall terminate on the
date upon which the Commitments have been terminated and all amounts owing
hereunder and under any Notes have been paid in full.

Section 10.5 Payment of Expenses and Taxes. The Credit Parties agree (a) to pay
or reimburse the Administrative Agent and the Lenders for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation, printing and execution of, and any
amendment, supplement or modification to, this Agreement, the Escrow Agreement
and the other Credit Documents and any other documents prepared in connection
herewith or therewith (including, without limitation, the consummation and
administration of the transactions contemplated hereby and thereby), together
with reasonable fees and disbursements of counsel, provided, that,
notwithstanding the foregoing, with respect to the payment of legal fees and
expenses of the Administrative Agent and the Lenders pursuant to this
Section 10.5(a), the parties agree that the Credit Parties shall only be
required to pay, (i) with respect to the Administrative Agent, the reasonable
fees and disbursements of one primary counsel to the Administrative Agent and
maritime and local counsel for each relevant jurisdiction and (ii) with respect
to the Lenders, the reasonable fees and disbursements of one counsel for all
Lenders (if any), (b) to pay or reimburse each Lender and the Administrative
Agent for all its reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the Escrow Agreement and the other Credit Documents, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent and to any Lender (including reasonable allocated costs of
in-house legal counsel), and all such reasonable and documented costs, expenses,
fees and disbursements incurred during any workout, restructuring or
negotiations in respect of the Credit Documents; provided, that, notwithstanding
the foregoing, with respect to the payment of legal fees and expenses of the
Administrative Agent and the Lenders pursuant to this Section 10.5(b), the
parties agree that the Credit Parties shall only be required to pay, (i) with
respect to the Administrative Agent, the reasonable fees and disbursements of
one primary counsel to the Administrative Agent and maritime and local counsel
for each relevant jurisdiction and (ii) with respect to the Lenders, the
reasonable fees and disbursements of one counsel for all Lenders (if any), and
reasonable allocated costs of in-house legal counsel for each such Lender (if
any), (c) on demand, to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with

 

91



--------------------------------------------------------------------------------

the execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the Credit Documents and any
such other documents, (d) to pay, indemnify, and hold each Lender and the
Administrative Agent, and their Affiliates and their respective officers,
directors, employees, partners, members, counsel, agents, representatives,
advisors and affiliates (collectively called the “Indemnitees”) harmless from
and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of the Credit Documents, the Escrow Agreement and
any such other documents and the use, or proposed use, of proceeds of the Loans,
and (e) to pay any civil penalty or fine assessed by the U.S. Department of the
Treasury’s Office of Foreign Assets Control against, and all reasonable costs
and expenses (including counsel fees and disbursements) incurred in connection
with defense thereof by the Administrative Agent or any Lender as a result of
the funding of Loans, the acceptance of payments or of Collateral due under the
Credit Documents (all of the foregoing, collectively, the “Indemnified
Liabilities”); provided, however, that the Credit Parties shall not have any
obligation hereunder to an Indemnitee with respect to Indemnified Liabilities
arising from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction pursuant to a final
non-appealable judgment. The agreements in this Section shall survive repayment
of the Loans, Notes and all other amounts hereunder.

Section 10.6 Successors and Assigns; Participations; Purchasing Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of the Credit
Parties, the Lenders, the Administrative Agent, all future holders of the Notes
and their respective successors and assigns, except that the Credit Parties may
not assign or transfer any of their respective rights or obligations under this
Agreement or the other Credit Documents without the prior written consent of
each Lender.

(b) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more banks or other entities
(“Participants”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender, or any other interest
of such Lender hereunder. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Note for all purposes under this Agreement,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. No Lender shall transfer or grant any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the scheduled maturity of
any Loan or Note or any installment thereon in which such Participant is
participating, or reduce the stated rate or extend the time of payment of
interest or fees thereon (except in connection with a waiver of interest at the
increased post-default rate set forth in Section 2.5 which shall be determined
by a vote of the Required Lenders) or reduce the principal amount thereof, or
increase the amount of the Participant’s participation over the amount thereof
then in effect; provided that, it is understood and agreed that (A) no

 

92



--------------------------------------------------------------------------------

waiver, reduction or deferral of a mandatory prepayment required pursuant to
Section 2.4(b), nor any amendment of Section 2.4(b) or the definitions of Asset
Disposition, Debt Issuance, Equity Issuance, or Recovery Event, shall constitute
a reduction of the amount of, or an extension of the scheduled date of, the
scheduled date of maturity of, or any installment of, any Loan or Note, (B) a
waiver of any Default or Event of Default shall not constitute a change in the
terms of such participation, and (C) an increase in any Commitment or Loan shall
be permitted without consent of any participant if the Participant’s
participation is not increased as a result thereof, (ii) release all or
substantially all of the Guarantors from their obligations under the Guaranty,
(iii) release all or substantially all of the Collateral, or (iv) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement. In the case of any such participation, the Participant
shall not have any rights under this Agreement or any of the other Credit
Documents (the Participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the Participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided that each Participant shall be entitled to the benefits
of Sections 2.9, 2.10, 2.11 and 10.5 with respect to its participation in the
Commitments and the Loans outstanding from time to time; provided further, that
no Participant shall be entitled to receive any greater amount pursuant to such
Sections than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

(c) Any Lender may, in accordance with applicable law, at any time, sell or
assign to (each of the following a “Purchasing Lender”): (i) any Lender,
(ii) any Affiliate or Approved Fund of a Lender and (iii) with the consent of
the Administrative Agent and, so long as no Default or Event of Default exists,
the Borrower (each such consent not to be unreasonably withheld or delayed), to
one or more additional banks, insurance companies, financial institutions,
investment funds or other entities, all or any part of its rights and
obligations under this Agreement and the Notes in minimum amounts of $1,000,000
(or such lesser amount approved by the Administrative Agent and the Borrower)
with respect to its Commitment and its Loans (or, if less, the entire amount of
such Lender’s Commitment and Loans), pursuant to an Assignment Agreement,
executed by such Purchasing Lender, such transferor Lender and the
Administrative Agent, and delivered to the Administrative Agent for its
acceptance and recording in the Register. Upon such execution, delivery,
acceptance and recording, from and after the Transfer Effective Date specified
in such Assignment Agreement, (1) the Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Assignment Agreement, have the
rights and obligations of a Lender hereunder with a Commitment as set forth
therein, and (2) the transferor Lender thereunder shall, to the extent provided
in such Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of an Assignment Agreement covering all or the
remaining portion of a transferor Lender’s rights and obligations under this
Agreement, such transferor Lender shall cease to be a party hereto; provided,
however, that such Lender shall continue to be entitled to any indemnification
rights that expressly survive hereunder). Such Assignment Agreement shall be
deemed to amend this Agreement to the extent, and only to the extent, necessary
to reflect the addition of such Purchasing Lender and the resulting adjustment
of Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Notes. On or prior to the Transfer Effective Date
specified in such Assignment Agreement, the Borrower, at its own expense, shall
execute

 

93



--------------------------------------------------------------------------------

and deliver to the Administrative Agent in exchange for the Notes delivered to
the Administrative Agent pursuant to such Assignment Agreement new Notes to the
order of such Purchasing Lender in an amount equal to the Commitment assumed by
it pursuant to such Assignment Agreement and, unless the transferor Lender has
not retained a Commitment hereunder, new Notes to the order of the transferor
Lender in an amount equal to the Commitment retained by it hereunder. Such new
Notes shall be dated the Closing Date and shall otherwise be in the form of the
Notes replaced thereby. Notwithstanding anything to the contrary contained in
this Section, a Lender may assign any or all of its rights under this Agreement
to an Affiliate or an Approved Fund of such Lender without delivering an
Assignment Agreement to the Administrative Agent; provided, however, that
(w) the Credit Parties and the Administrative Agent may continue to deal solely
and directly with such assigning Lender until an Assignment Agreement has been
delivered to the Administrative Agent for recordation on the Register, (x) the
failure of such assigning Lender to deliver a Assignment Agreement to the
Administrative Agent shall not affect the legality, validity or binding effect
of such assignment, (y) an Assignment Agreement between the assigning Lender and
Affiliate or Approved Fund of such Lender shall be effective as of the date
specified in such Assignment Agreement and (z) such Affiliate or Approved Fund
of such assigning Lender shall be deemed to have expressly acknowledged and
agreed with the terms of Section 2.1(d).

(d) The Administrative Agent shall maintain at its address referred to in
Section 10.2 a copy of each Assignment Agreement delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders
and the Commitment of, and principal amount of the Loans owing to, each Lender
from time to time. A Loan (and the related Note) recorded on the Register may be
assigned or sold in whole or in part upon registration of such assignment or
sale on the Register. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender, or any
of their respective representatives or agents, at any reasonable time and from
time to time upon reasonable prior notice. In the case of an assignment pursuant
to the last sentence of Section 10.6(c) as to which an Assignment Agreement is
not delivered to the Administrative Agent, the assigning Lender shall, acting
solely for this purpose as a non-fiduciary agent of the Credit Parties, maintain
a comparable register on behalf of the Credit Parties. In the event that any
Lender sells participations in a Loan recorded on the Register, such Lender
shall maintain a register on which it enters the name of all participants in
such Loans held by it (the “Participant Register”). A Loan recorded on the
Register (and the registered Note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered Note shall expressly so provide).
Any participation of such Loan recorded on the Register (and the registered
Note, if any, evidencing the same) may be effected only by the registration of
such participation on the Participant Register.

(e) The parties to each assignment shall execute and deliver to the
Administrative Agent as Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire; provided,
that the processing and

 

94



--------------------------------------------------------------------------------

recordation fee set forth above shall not be required for assignments from a
Lender to its Affiliates or its Approved Funds.

(f) The Borrower authorizes each Lender to disclose to any Participant or
Purchasing Lender (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Credit
Parties and their Subsidiaries which has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Agreement or which has been delivered to
such Lender by or on behalf of the Borrower in connection with such Lender’s
credit evaluation of the Credit Parties and their Affiliates prior to becoming a
party to this Agreement, in each case subject to Section 10.15.

(g) At the time of each assignment pursuant to this Section to a Person which is
not already a Lender hereunder, the respective assignee Lender shall provide to
the Borrower and the Administrative Agent the appropriate Internal Revenue
Service Forms described in Section 2.11.

(h) Nothing herein shall prohibit any Lender from pledging or assigning any of
its rights under this Agreement (including, without limitation, any right to
payment of principal and interest under any Note) to secure obligations of such
Lender, including without limitation, (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank and (ii) in the case of any Lender that is
a fund or trust or entity that invests in commercial bank loans in the ordinary
course, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender including to any trustee for, or any other
representative of, such holders; it being understood that the requirements for
assignments set forth in this Section shall not apply to any such pledge or
assignment of a security interest, except with respect to any foreclosure or
similar action taken by such pledgee or assignee with respect to such pledge or
assignment; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto and no such pledgee
or assignee shall have any voting rights under this Agreement unless and until
the requirements for assignments set forth in this Section are complied with in
connection with any foreclosure or similar action taken by such pledgee or
assignee.

Section 10.7 Adjustments; Set-off.

(a) Each Lender agrees that if any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to a Bankruptcy Event or otherwise) in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans or interest thereon, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The

 

95



--------------------------------------------------------------------------------

Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Borrower or the applicable Credit Party,
any such notice being expressly waived by the Credit Parties to the extent
permitted by applicable law, upon the occurrence and continuation of any Event
of Default, to setoff and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held by or
owing to such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower or any other Credit Party, or any part thereof in such
amounts as such Lender may elect, against and on account of the Loans and other
Credit Party Obligations of the Borrower and the other Credit Parties to the
Administrative Agent and the Lenders and claims of every nature and description
of the Administrative Agent and the Lenders against the Borrower and the other
Credit Parties, in any currency, whether arising hereunder, under any other
Credit Document, as such Lender may elect, whether or not the Administrative
Agent or the Lenders have made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The
aforesaid right of set-off may be exercised by such Lender against the Borrower,
any other Credit Party or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Borrower or any other Credit Party, or
against anyone else claiming through or against the Borrower, any other Credit
Party or any such trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence and continuation of any Event
of Default. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

Section 10.8 Table of Contents and Section Headings. The table of contents and
the Section and subsection headings herein are intended for convenience only and
shall be ignored in construing this Agreement.

Section 10.9 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

Section 10.10 Effectiveness. This Agreement shall become effective on the date
on which all of the parties have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
pursuant to Section 10.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied, email or telex notice (actually
received) at such office that the same has been signed and mailed to it.

 

96



--------------------------------------------------------------------------------

Section 10.11 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 10.12 Integration. This Agreement and the other Credit Documents
represent the agreement of the Borrower, the other Credit Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Borrower, the other Credit Parties, or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or therein.

Section 10.13 Governing Law. This Agreement and, unless otherwise specified
therein, each other Credit Document and the rights and obligations of the
parties under this Agreement and such other Credit Document shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York (including Sections 5-1401 and 5-1402 of The New York General
Obligations Law).

Section 10.14 Consent to Jurisdiction and Service of Process. All judicial
proceedings brought against the Borrower and/or any other Credit Party with
respect to this Agreement, any Note or any of the other Credit Documents may be
brought in any state or federal court of competent jurisdiction in the State of
New York, and, by execution and delivery of this Agreement, the Borrower and
each of the other Credit Parties accepts, for itself and in connection with its
properties, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Agreement from which no appeal has been
taken or is available. The Borrower and each of the other Credit Parties
irrevocably agree that all service of process in any such proceedings in any
such court may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to it at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto, such service
being hereby acknowledged by the Borrower and the other Credit Parties to be
effective and binding service in every respect. The Borrower, the other Credit
Parties, the Administrative Agent and the Lenders irrevocably waive any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non-conveniens which it may now or hereafter
have to the bringing of any such action or proceeding in any such jurisdiction.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of any Lender to bring proceedings
against the Borrower or the other Credit Parties in the court of any other
jurisdiction.

Section 10.15 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent

 

97



--------------------------------------------------------------------------------

requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder, under any
other Credit Document or any action or proceeding relating to this Agreement or
any other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to a written agreement containing provisions substantially similar
to those of this Section or otherwise reasonably acceptable to Borrower, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) (i) an investor or
prospective investor in securities issued by an Approved Fund that also agrees
that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by the Approved Fund or (ii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, (h) with the
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Credit Parties. Further, the foregoing notwithstanding, the Credit Parties agree
that the Administrative Agent, any Lender or any Affiliate of the Administrative
Agent or such Lender may use any Credit Party’s name, logo or other indicia
germane to such party in connection with advertising, marketing or other similar
purposes.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 10.16 Release and Acknowledgments. In consideration of the
Administrative Agent’s and the Lenders’ willingness to enter into this
Agreement, each of the Credit Parties hereby releases and forever discharges the
Administrative Agent, the Lenders and each of the Administrative Agent’s and the
Lenders’ predecessors, successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives, and affiliates (hereinafter all
of the above collectively referred to as the “Lender Group”), from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, in each case to the extent arising in
connection with the 2007 Senior Unsecured Convertible Notes and/or the Credit
Documents through the date of this Agreement, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which each of the Credit
Parties may have or claim to have against any of the Lender Group. The Borrower
and the other Credit Parties each hereby acknowledges that:

 

98



--------------------------------------------------------------------------------

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor; and

(c) no joint venture exists among the Lenders or among the Borrower or the other
Credit Parties and the Lenders.

Section 10.17 Waivers of Jury Trial; Waiver of Consequential Damages. THE
BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. Each of
the Borrower, the other Credit Parties, the Administrative Agent and the Lenders
agree not to assert any claim against any other party to this Agreement or any
their respective directors, officers, employees, attorneys, Affiliates or
agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to any of the transactions
contemplated herein.

Section 10.18 Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any other party) hereby notifies the Borrower that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Credit
Parties, which information includes the name and address of the Borrower and the
other Credit Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and the other
Credit parties in accordance with the Patriot Act.

Section 10.19 Resolution of Drafting Ambiguities. Each Credit Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of this Agreement and the other Credit Documents to which it is a
party, that it and its counsel reviewed and participated in the preparation and
negotiation hereof and thereof and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation hereof or thereof.

Section 10.20 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Administrative Agent
pursuant to the Security Documents and the exercise of any right or remedy by
the Administrative Agent hereunder and thereunder are subject to the provisions
of the Intercreditor Agreement, dated as of September 13, 2011 (as amended from
time to time), among Wells Fargo Bank, N.A., as First Lien Agent, Cantor
Fitzgerald Securities, as Second Lien Agent, and certain other persons party
thereto (as such agreement may from time to time be amended, restated,
supplemented, modified or otherwise changed pursuant to the terms thereof, the
“Intercreditor Agreement”). In the event

 

99



--------------------------------------------------------------------------------

of any conflict between the terms of such Intercreditor Agreement and
this Agreement, the terms of the Intercreditor Agreement shall govern and
control.

ARTICLE XI

GUARANTY

Section 11.1 The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and thereunder and in recognition of
the direct benefits to be received by the Guarantors from the Extensions of
Credit hereunder, each of the Guarantors hereby agrees with the Administrative
Agent and the Lenders as follows: the Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations. If any or
all of the indebtedness becomes due and payable hereunder, each Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent
and the Lenders, or their respective order, or demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the Credit Party Obligations. The Guaranty set
forth in this Article XI is a guaranty of timely payment and not of collection.
The word “indebtedness” is used in this Article XI in its most comprehensive
sense and includes any and all advances, debts, obligations and liabilities of
the Borrower, including specifically all Credit Party Obligations, arising in
connection with this Agreement or the other Credit Documents, in each case,
heretofore, now, or hereafter made, incurred or created, whether voluntarily or
involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Borrower may be
liable individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

Section 11.2 Bankruptcy. Additionally, each of the Guarantors unconditionally
and irrevocably guarantees jointly and severally the payment of any and all
Credit Party Obligations of the Borrower to the Lenders whether or not due or
payable by the Borrower upon the occurrence of a Bankruptcy Event, and
unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Lenders, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Borrower or a Guarantor shall make a payment or a transfer
of an interest in any property to the Administrative Agent or any Lender, which
payment or transfer or any part thereof is subsequently invalidated, declared to
be fraudulent or preferential, or otherwise is avoided,

 

100



--------------------------------------------------------------------------------

and/or required to be repaid to the Borrower or a Guarantor, the estate of the
Borrower or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.

Section 11.3 Nature of Liability. The liability of each Guarantor hereunder is
exclusive and independent of any security for or other guaranty of the Credit
Party Obligations of the Borrower whether executed by any such Guarantor, any
other guarantor or by any other party, and no Guarantor’s liability hereunder
shall be affected or impaired by (a) any direction as to application of payment
by the Borrower or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Credit Party Obligations of the Borrower, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower, or
(e) any payment made to the Administrative Agent or the Lenders on the Credit
Party Obligations which the Administrative Agent or such Lenders repay the
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.

Section 11.4 Independent Obligation. The obligations of each Guarantor hereunder
are independent of the obligations of any other Guarantor or the Borrower, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought against any other Guarantor or the Borrower and
whether or not any other Guarantor or the Borrower is joined in any such action
or actions.

Section 11.5 Authorization. Each of the Guarantors authorizes the Administrative
Agent and each Lender without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Agreement, including any increase or decrease of the rate
of interest thereon, (b) take and hold security from any Guarantor or any other
party for the payment of this Guaranty or the Credit Party Obligations and
exchange, enforce waive and release any such security, (c) apply such security
and direct the order or manner of sale thereof as the Administrative Agent and
the Lenders in their discretion may determine, (d) release or substitute any one
or more endorsers, Guarantors, the Borrower or other obligors and (e) to the
extent otherwise permitted herein, release any Collateral.

Section 11.6 Reliance. It is not necessary for the Administrative Agent or the
Lenders to inquire into the capacity or powers of the Borrower or the officers,
directors, members, partners or agents acting or purporting to act on its
behalf, and any Credit Party Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

Section 11.7 Waiver.

 

101



--------------------------------------------------------------------------------

(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent or
any Lender to (i) proceed against the Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s or any Lender’s power whatsoever. Each of the Guarantors
waives any defense available to such Guarantor with respect to its obligations
under this Guaranty and any defense based on or arising out of any defense of
the Borrower, any other guarantor or any other party, in each case other than
payment in full of the Credit Party Obligations (other than contingent indemnity
obligations), including without limitation any defense based on or arising out
of the disability of the Borrower, any other guarantor or any other party, or
the unenforceability of the Credit Party Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full of the Credit Party Obligations. The Administrative
Agent may, at its election, foreclose on any security held by the Administrative
Agent by one or more judicial or nonjudicial sales (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the
Administrative Agent or any Lender may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Credit Party Obligations
have been paid in full and the Commitments have been terminated. Each of the
Guarantors waives any defense arising out of any such election by the
Administrative Agent or any of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantors against the Borrower or any other party or any
security.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders against the Borrower or any other
guarantor of the Credit Party Obligations of the Borrower (collectively, the
“Other Parties”) owing to the Lenders and to all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Party which it may at any time otherwise have as a result of this Guaranty until
such time as the Credit Party Obligations shall have been paid in full and the
Commitments have been terminated. Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent or the Lenders now have or may hereafter have against any Other Party, any
endorser or any other guarantor of all or any part of the Credit Party
Obligations of the Borrower and hereby agrees to waive any benefit of, and not
exercise any right to participate in, any security or collateral given to or for
the benefit of the Lenders to secure payment of the

 

102



--------------------------------------------------------------------------------

Credit Party Obligations of the Borrower until such time as the Credit Party
Obligations (other than contingent indemnity obligations) shall have been paid
in full and the Commitments have been terminated.

Section 11.8 Limitation on Enforcement. The Lenders agree that this Guaranty may
be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders and that no Lender shall have any right
individually to seek to enforce or to enforce this Guaranty, it being understood
and agreed that such rights and remedies may be exercised by the Administrative
Agent for the benefit of the Lenders under the terms of this Agreement. The
Lenders further agree that this Guaranty may not be enforced against any
director, officer, employee or stockholder of the Guarantors.

 

103



--------------------------------------------------------------------------------

Section 11.9 Confirmation of Payment. The Administrative Agent and the Lenders
will, upon request after payment of the Credit Party Obligations which are the
subject of this Guaranty and termination of the Commitments relating thereto,
confirm to the Borrower, the Guarantors or any other Person that such
indebtedness and obligations have been paid and the Commitments relating thereto
terminated, subject to the provisions of Section 11.2.

[Signature Pages Follow]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWER:     HORIZON LINES, INC.,     a Delaware corporation     By:  

 

    Name:       Title:   GUARANTORS:     HORIZON LOGISTICS, LLC,     a Delaware
limited liability company, as Guarantor     By:  

 

    Name:       Title:       HORIZON LINES OF PUERTO RICO, INC.,     a Delaware
corporation, as Guarantor     By:  

 

    Name:       Title:       HORIZON LINES OF ALASKA, LLC,     a Delaware
limited liability company, as Guarantor     By:  

 

    Name:       Title:       SEA-LOGIX, LLC,     a Delaware limited liability
company, as Guarantor     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

 

  

HORIZON LINES, INC.

CREDIT AGREEMENT

 

  

    HORIZON LINES, LLC,     a Delaware limited liability company, as Guarantor  
  By:  

 

    Name:       Title:       HORIZON SERVICES GROUP, LLC,     a Delaware limited
liability company, as Guarantor     By:  

 

    Name:       Title:       HAWAII STEVEDORES, INC.,     a Hawaiian
corporation, as Guarantor     By:  

 

    Name:       Title:       HORIZON LINES HOLDING CORP.,     a Delaware
corporation, as Guarantor     By:  

 

    Name:       Title:       AERO LOGISTICS, LLC,     a Delaware limited
liability company, as Guarantor     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

 

  

HORIZON LINES, INC.

CREDIT AGREEMENT

 

  

    HORIZON LINES OF GUAM, LLC,     a Delaware limited liability company, as
Guarantor     By:  

 

    Name:       Title:       HORIZON LINES VESSELS, LLC,     a Delaware limited
liability company, as Guarantor     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

 

  

HORIZON LINES, INC.

CREDIT AGREEMENT

 

  

ADMINISTRATIVE AGENT:     CANTOR FITZGERALD SECURITIES, as     Administrative
Agent on behalf of the Lenders     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

 

  

HORIZON LINES, INC.

CREDIT AGREEMENT

 

  

LENDERS:      

 

  ,       as a Lender       By:  

 

        Name:           Title:    